CONVENTION
ET
ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

CANADIAN INDUSTRIAL GAS & OIL LTD - TH. WEISSER K. G.

ï M 14 ep BeREeEErRES PEU EMRUR ZE Du OrSsE
— E PA ÉESOe- GBE GHéroirow » © LE = À
u o CERN 55 D "5 © OHHXE 9 DR DE U  c
bo ui Fe tt be ui HO UN KRÉ Hu URRCRTES] u Um EE 4 cr 1
D ® © D a w KE ODONx HE S+ ACS ru AT &
E & © E DU Ho UEdtRO® HER  @it Bo Où «
ca Oum ri DH DOEER di-O0H HÜGDbOorQU zv ET DE
ü < pœo CR IHONAQEU BD ED vf Du Hehroij €
Le ro - w WOÉ @U BH O € ire ji Ho RÉ  ü
CES b Die U z * 5 W Hg © «+ ® FH ® ke © p or 53
a Ed Ru œPu& = Fe orr0ne, ®" BUUEDUEE né Hire où
E HREN HG «+ & ® © Bg'estre Ro o+ " œ ® ® aim o
4 3 Ho Oo œs 5 o OU MO CES DS 0 HA o ph E
SE En ER S Be phÆ,vThot! SES LRE mr Be &
EE 'C 1 £ HE EUR "Oo Q E Fr © peine HorQ + + Re RU d C2 ou Ep ui
OR me DE © HE LE Hé BREH HU pEMrOËRUMRE ro Fr
CR = à 60 5 # Q AE Sumo «+ 5 o © H Hu La PR ei
HUE HO + +8 © E & Eovprbi Op, HoEG «+ © = bé 5
GR EO Ë &u SE à D © RP CUEEE+E VUE Gp  B %  ®
Go e EOR Ca {] He É He bi Eh: DORHe H œ + E'o dopeis ui
: Peu © wo © & & © s # © - 1] œ @ | u OF mm <+QU nm UT œ ® dn
w € © Ho 5 5 ü CR Le ue Ron œT U D D er CR] .
ER OU E CR CR 2 © RT DH C 5 HO @ 5 Hs © H&
oct Be dd CR @ D a g O œ HE @ © +0 OR bE © QD Se +5 !
E &@ ER ® # (el œ@ 15 oo 68 «+@ © 5 œ H Be à £ ® ct
LR OT & OM ü oO (En cH D & cr te, O D [7 Q ü D @ @ M @ W œ «+ O «
# D uw & dE @ À BE RE FE @ ü + Wie n o
HO S 4 HO BEN a STEP RhRE @HI- OH UE 13 © Bu
É o 6 5 © ü & @ I © üU ++ 5 ü » Oo ÉD 6 à
Fr ere -uu + HW D < O0 © 3 Do
Be MO De cb Dh RD GE ® ee a
° FE 60% mp EH -®® +0 @ CES
DO GEOo+mesbE & ww 0 + a
Ho Lai © DO dm ©eph Bret ER
# Job bp O © ® BHEO «+ œ ü
% 7 œwsu POPRHREBEOR CRE
3 ee PROTRSE Oo 5 ® HO RU
& GOEREE 2x bBbBrw Oo à 0 €
5 ü & w HE D œ = th 0 O # he 0 0 [RIRE
+ HO to HU BE O 55 A He et © ni
- Ë UR  HU 4 4 du @ &iP ho
@ O G ® w 3m œ Où € 1 CA
au 0 EH de ù Ho +5 5 D O6 D .
a Eau 4 Boo eg d'u ue
O D OU HZ BeEspe CRUE) 2
o HROES EURBRUME ie 6 0
u &@ hi ue 54 D D œu gets
! ü & D @ «tu £ Get 5 @
on EH DE œm LE 6 +
"C "om G m D H HO @ 3 D
LE) LS He vor Rp É Ou 3 bp
LE LE LES 5 © Mo tr DORE
— [2] 1-4 o K «+ O0 O0 uw Ou LA
DORE vers Ross CR
2. + LES @ + U ® œ He PR
D : 5 F ue
( Re C2 ® ti
- 5 = H CRT
æ É £ œ CS
E @ ls L'ART
H cu CE œ um
D : “
œ De]
à D
AY "3 ve 7e à
: m ce +
\ “ FE _
& Fun :
ini

3)

4)

5)

6)

‘seront publiés au Journal Üfficiel de la néjublique Turisi

La Société CIGOL a également à

demende pour l'extens ion du per ü. o

ée cent trente sert (237) Dennis l'élémentaires, d'une
superfi Le totale de cinq cent quarante huit kilometres
carrés (548 Ka) portant ainsi le pernis de Bir lourkia
à nille cent quatre vinst x sept permis élémentaires
(1:197) totalisant une superficie de quatre mille sept
cent quatre vingt huit Rilonèsres carrés (4.788 k22)
entièrement situés sur terre

4 l'occasion du dépôt,de ces denandes, CIGCL a demandé à
être admise au bénéfice des dispositions spéciales prévues
au décret du 13 Décembre 1948 (12 Safar 1368).

conditions et oblisations prévues à
du décret du I3 Decembre 1948 (2 Sefar 13

Les demandes de permis de recherches cilessus feront l'obje
de trois arrêtés du äiinistre de l'Economie Nationale qui

ee
+ Q
CD

a
E
®

Les demardes de CIGCL, tendant a obtenir le bénefice des dis—
positions spéciales prevues au décret du 13 Jecenbre 1948
(12 Safar 1366), seront sounises à une enquête publique

par arrête du Miuistre de l'économie Nationale.

Th. neisser K.G. par la suite a PxrTÈ é par lettre en date
du 4 Decembre 197U son interêt de s'associer avec UIGUL
pour la recherche e% l'sxcloitation sur le i
et a demandé conjointement avec UIUCL que
que les bénefices des dispositions spécial
du 13 Décembre 1948 (12 Safar I366) soient
conjointement et solidaire

à BTE anits WP CONVENU Ou eUL OUI à

ke.
o
CS
D Re
E

NES

e me de Q w [e
SZ me |# 4
. “ + 1 0 1 à
Heu = Ho'U Et er E
-RÉNCe HOT ot lo mo Fe @ +3 vou HOUuO, RARE Prigut [oO
ra uw HE @ Ra | rh re et © @i 5 @ 5 © dE" @ D @ W © & FE @ is
KE £ + bg [lo HO " "9, U Do D 5 #4 O6 ævu  |o
vHEeU Eu at vH OR et D SD SUMDAN Pire EE U
H æ®@ oO De © D En fra 6 9 6 © & HÉHÉEORUE REF REITE S
SEURR be 0 om |j che + D 6 @.® © & ® & HER HR |
Hh HE Hs #  |o @ b ® Ho B 8 due m Hbmorsn |ÎE
0H mOË Gas 30 | vont © De Rbe © Heu G HE Oo < [4
CRACK ER CE E uw w 5 @ à w PRES EG oebx ee on  |r
NX = BESDSE Bu ke Bu and GRAN Vubeuuw WE |
He CD &EuHO Bo |o & @ du 08 = 2 © op. & Ja
Ho BH ® u & | 5 a HORDE MEÉ Does &
EoEuE  ü®@ HE [le own © 56 DDEEU apOouædHS EE +
08 .®e ü ü L'e où + EH mu © +45 ou oub be 1!
Dé NH D B& 1 D OM H5 0 06mu HER & &
be C6 & o — 0 ca] ep -tR SAHpEUUNS QUE QUI
Ne ENEE ERNES & @ ÉSE Ne nm BEèren O0 © «pe
or +R © 5 eo +bon HROGERED  DÙÜ Ho HO
N ou X Ha 0 Hope Hi & pot & D
\ EU O ® fm et ® MoPphE up o € ®
\ UOUIGR He 54 CES 7 Be BIO  erititD
pau  & @ FR 0 MU A & Be om @ cd
Bon à Evp e B op CE U où a ui
Cities BR E s B @ to b Fo 0 © o
Hire e © TH ue R BEr 5 5
GE ie Ke D "0 * HE al ‘ {
Sen l D R # aies £ ©
We ne D 0 < @ FA CRE CES ‘0
a Go & © ü mg 5 œ rs
mEere œ g& Oo au “
5 5 5 © 5 bHE Oo
É & à E » + CRE B ‘© w
Ë UE © ®@ 1 1 © & & H
B @ & © Uü O D a 1 a
& 5 0 R ce ER © 3 "0
ue Re p e own dE Oo CP en
e CRE *o Bo ® 6 & Ru &
5 CRE 5 Ha de =
CAT & & -  0© QC + @ mn
‘© CESR & CRUE Vo @ UK & &
sl sont “4 + O eo CU ct Êl
É RER & es. 1 où GB DE &
HER Cho e w ÉRRRS SE oo ô
OEU 5 <0'0 - & + + u u Kb ® i
eæb ÉD + bp» &@ . «© ue
è CR » Hp Po ms D pe a
< 5 gnee EEr SE “4
= 5 p & DE er É G me CRE :
"T @ 5 @ , 5 6 © 8 o um 2 1
TE. ce + ü Ro PR @ «+ Be 5 se
… CA Eu œ 1 #0
© 5 œ - E
be pe u
"
ra
sf u

en
cétse redevance seront
3 précisées au Titre IIT
es Charges ci-joint.

Les versements €
paragraphe 1 nes
déductibles pour

— Les paiements à l'Etat, aux collectivités, offices ou
établissements publics ou privés, et aux concessionnaires
de services publics en rérunératicn de l'utilisation
directe ou indirecte par le fitulaire, des voiries et
reseaux divers où des services publics (telles que
service des faux, Gaz, glectricité, P.T,I. etc) dans
les conditions telles que cetre utilisation est définie
au Canier des Charges anexé à la présente Convention.

b — La taxe de formalités douanières.

c — Les taxes sur les transports et sur la circulation des

véhicules.

œ

d - Les droits d'enregistrement, à l'exclusion, toutefois,
du droit proportionnel qui serait applicable aux contrats
relatifs à des opérations mobilières y compris les
contrats de ventes commerciales, qui ne sera pas dû.

e — Droit de timbre.
f — Taxe unique sur les assurances.

&g — Taxe sur la valeur locative de locaux à usage de bureau et/ou
d'habitatiou. .

i — Les taxes payées par le fournisseur des matériaux où de
produits du Titulaire, qui sont normalement comprises dans
le prix d'achat ë l'exclusion toutefois de la taxe de
prestation des servi ces, dont l: Tiinlaire est exonéré,

j — La redevance superficiaire sur les concessions.

Les paiements effectués en application du présent paragraphe 2
seront traités comme des frais d'exploitation et seront
déductibles dans le calcul des bénéfices nets.

ts et tarifs quelconques
ne seront apylivables au Titulaire
applicales a toutes les catégories

6t comslémentaire (Imsôt Comulementaire au titre du Droi
de Fatente) dont le montant est tel que, lorsqu'il es% agoute
aux montants payables visés au para phe l'oi-iessus, et aux
montants d'impôts payables var le aires du fitulaire a
raison des dividendes mis à leur sition et

i provenant des
activités du Titulaire duns le cz ae présente Convention
© Ë 1

pour un quelconque exeroice Î

BEA

Rs gent

ke Je
Z {4
æ
ee le
8 © |o DEA Où d'a Et 1 Re 1 DO BD 0 @ Et  @ fan free
EU | ‘4 ©» 64 @ = + OO EE HQE IR w 5
E CS HO U + doD RE BH © omid Om ® 5 HE Sovnum
o Ho 6 1 D ED DO bæ+bH D K + FE ONE EE K cs D + Oo  & EC
US 6, 5 0 5 @ O W is cb ct RD U ".® æ® 0 Ko "© & » p Oo a £ oO O6 & @ ©
25 DR 4 24 O Bd EH EH @ sm 7 be Dh un u HO HEEb'S HO te te 1
BH Gr “Hp LéCesGEgUuR 00 GObR BR RO HHRCON bEU LE
BH M 0 DD Den Had. @ ri OM & A e& & & 4 Oo uw be & 4
Fe #0 De O0 © + D+ MHbME BG E W © EU WU OPUHR EE «4 Où
& © n vbæpu BU GMA CHERS DU + ® ÉD BP OF D Me Wire 0
+ © É uuu&u 5 te o HE 5 0 RE di on à
ü He RRDE a. 6 H Ou #0 FOû où 5 HÉRbPpU pp
"e %  &0 + @ GRR HE OH 5 ® «+ @ ÉpPpbu © E@H 5 ù © «
Hs a pub uen - Hbou = Ben u Ù 2 me OGmp uw @ be H
CR SO € De © D D +R © œ w Æ. æ . ® ® © Mo on ©
"Se A Cr HE € À ® PR O ® A OU @ D fe EH SOLURE
6 & EE EH mhue = E 0 © UWO dekkb upuvenuse
# GO BE 6 € GS bre en É Deu NE € PR Bd 6 6 H ®
+ u © De E Ho o0mEe-R Per n © BB 5 ou re th & © @ ertru &
Fe © mo ba @ NU Pet @DU.O À © @ ‘ CR ü Mo oc HE EU ui
o 1 » © bot #4 Ho BH on RO Ph @ OM O Go Gi fee Go
5 à & pu OA UEe. FE " 0 DD do OU DUR O  & WC = E
EE 4 a D @ © HO PU PO NP HO D ü ü HOBRE Doba EE Ü
& GS BE ts GR HDLCHU OU 5 OR no demi boue eæéu 6
H ÉD HE HO UOEEURE Re ü E © 4 © oOùbak us € œ@ ©
o ke DIRA CR: be < 0 "4 c+ e œ a D ou + D 5
C2 RE < oo 0 + A 6 0e & D OH Won HO 6 BI & &e
et EAU HD DD @R + & HR <  @ #@ +47 0 5 & et D 5 nu
© Go à 0 & MO Ur 6 ke E à = D OO do mE «à Ca ENT
5 £ H «6 oh @ +0 @ PO O + CES EF pins & 0 & 0
D -u ® DOCHERE 5 Ho K +‘ &E »s “4
ce œ D UNE < 5 0 E °É + Roy 1 Loc æt
œ u œ <'o +6 D HE ® @ + op a 6 DER 0 +
5 u D BU ++ @ É bo 2 5 mo ms
Re & ü © a © œo vo D ü ü o © Bo © & =
© © 5 ®°0 Ce 5e Pau u ® @. Re A HO Eu © ©
- 6 uw à BE = © # H Ca HO «+ B O0 D mn &
H 6 1 Ba Oo RQ dép *o v EH fl SROÏH ü
CE ® DE HUE ED GI © un $ © ® © oct cet er
° Br DEC by œ #5 à D © @ ire D
£ 5 CS D OU ® M . D%e ü CRE CEE BROoi &
ü © " E D or u ® É ® @ & n
El CR ROR QG @'tk« He o, w
5 & @ 4 ® DER b PR + on D © &
@ 5 @ n he 2e e co Wire © Le
w 5 Gi S'OÉENS ®9 m © où BR p a
œ F5 4 © CRETE me ER du es
4 5 jé w a+eüGUié O0! @ 0 A0 CR a
<< b O sm DE, D En < ER] F a
& © DE d Oum u 5 œ Ÿ 5 & + o
5 D ® ee « ü Ho au ù eu
a © en B ®œ.8 6 o Q o 3 œ
5 me LOUER Di CR & po u ve s
ga "4 ue ® D HU 5 À © © a Hopr EE e
D HE K «nt a @ E © ® ü u ‘3 1
@ 04 MUC RE® © El & Î Be u œ
# H&rO NX x @ 4 œ @ wi
o » © 6 o o 5 H u 5
& "0 Fee ra E ms , !
Hi 1 ! es - u
& &

Lies] SCORE Cane

RES ge ge ee or a

w
©
Histo ! VOUOU OI EE RoubbE Bron he :
Hg œ &G ® © O © © 4 # ® @ ©
D ÉE Ho OH OU 6 DBEH U HO U €
be @ (a FE &œ La La œ Le mu La FBEs
GES ü CE Di Eee d
1 “0 ee & Mob RC ct Fe G@ et et ft
D + Fa 5 + + © OQ [el FH fer DORE S Hi DE +
HO te O Œ D «+ Dr o o “ @ D + © @ Ge H cr tits
D GdthHRÉE HD D O0 É Æ) D te ui ü HD HU © @
E ü ae CORRE Be D oc er He @ © o Hp pi & re
k-uep Ohd RU RU U ü E MH ED - OM 9 3 ©
© & & & Ë ü + & D'ou © à UE 46
B OSPE HO BUE @QB PR BR © © © dB NU 5 &
E ENLÈGGE ÉGE Be - & U OU RUuER © dre
SC Hat. up E 5 HD w H © € H o
EL O0 08 & @ @ 4 Oo œw € CR ES Pot. b & & 6 Oo NA
MO E & @ © 5 D F0 Hot E th mn Lo) La FE œe « Œ M @ FH Ph
: BELES Gb 7 & po 5 FO Rob beoe n
[o E cr o m æ ou Ba Le) Op "T < Het O & he TH Hs]
vu. a La 6 £ O0 «€ af D Oo “4 ro œ Oo ue oO de © fe o
a LA ts Fr ui D + 04 D» © (] e BC fe Of +5 ® “4
& E db EG + ® GO er fret QG = On n a
HO & We La WU PR BY @  & «Oo HR BD.
2 He © ® ü 2 6 & & HPrB by EQ uw u
ol 5 & 8 # gp 5 0 Hop E HEC à u
 ù u @  £ oe 5 4 BR Bob" a O6 & ù @ &
«à @ 6 à O He © ER + @ & EA È
Du ? # © 0 + @ D + O PRET ë
o ® Dou © 5 5 RO hUbBLE THE & ï
E Q DE ME œ < 6 4 OH CRE nm
ER HE D & ©® © Go bu ouuE !
ER O € 03 re Ho € 0 5 OO «4
@ + Eu @ B & HU fe Bd ap
us œ & E CRE A 6 pS w
© + HE = ù © @ Hu B E @ + @
Bo o © u ed @ CRE Ds
“4 © CRE en Up EN His &
CE & OE &e era Hi
ü © 0 ©, © & er HE OU 14 ms a
a + 5. PA e He ia & © & H = a
où & [e) nu Lo] + ® & 6 CRU =
24 = 5 nm EH © Fc fu M Le.
Lab £ O < HO =
EH tr Q E Oo O0OO0Oœ
5 o w a & HAS Cr
dE pu CS necës
Dares He en
© © u CS pe
ER GT d'u
Ge Re © D 4H
 ü © & w 6 ©
Le ® & @ 4
N EAU " EH Mi
6 © & H D pu
El + PE
Le “4 Hi O0 ©
u © CURE
D = M be
ce o :
Le 21 ñ
© 6
5 £ ue eo

CR | :
REA OMS HO ea es tr

mn mt lb HhhoerEent | D mn &
Le — @s Li D Q O0 «++ O “4 A — see
LS + wub  &i +
Qwmpu fo Îr où O0 + [er «wo Pb BE Que 20 5 bb ' pou
o -p we [a ÿ p mo 08 = |o 0@ 06 Door d+OopE @ O < “
Bo p  H5 Jr nou 5 Gr a |r É 20 0bE @ He a et D O0 Pam NM Hz GE z
4 #4 U © He + [a He js 05 Q LE œ ts Dm @ MH rx st & US MONS He D bit ® HO Fh © G t#
g u 6 4 © 9 F6 ® 0 © D 9m @ et DH men te e S 5 BB €
Bebe #6 BD umon Île Bou QbHer ee 5 R De bu bo +
40 6 & 1 - Ro & be œù € O à ® 6 W F G ü & & @ &œ à o D be GG @s ©
de re D Se CS mOouerpen | es SES BR Ho o He 1! 5 CE
50 ®@ 138 He U OH € &@ Nu REHOSR Rpi- ao ‘ & & © €
ss] Oo Re] LS) is £ D @ 0 £ LE ms um #4 8 @ fe ie fe La
* D? 53, ct mou + © QOUuUQSEH #4 ü © ® m p po & © € ns
135 D ip a &us g © B © ® Hs ü © m ® 1H Q < Fe eo Bo H
LE D © D @ 0 FO RES LESE- ÿ ü » AD ru D oi 2 De €
BP En ps bte ER VOS æ+uwo SES 5,0 HE
CRT LES H O y, ® OU ME 6 EH O0OH AO 1 9 D A À b PR [Se] #w oO ui
EH 5 ® Où in #4 D Hi he CR RS DETHE HET CRU E m a w
Go+ Su © O D et ® ÉtoEErres Ô UD Be on Ho ©
HE © Were fe ® 2 sp vu 4 @ He og GO © © £ 5 & CR
Sun © RAETE er © HUE © @ 5 Me 1
ae D no D 'e+k A 5 O0 + Les £ OH DM HE p Ds He O + D «+ a
SH + L tp W 14 O0 F0 o D OŒ UM << Her “ HU & © - @œ +" Le
RER GP Lo gets Drum G ® HR 6 «3 Q "
DO js 07 Spsunru æ Bou DBOOON db ee ç: Un &
Fu dr 2 Ke Q @ Bo Lire 2: «+ Oo HE EU FE G @ Os œ LA
Q RÉ i et o BE € n uw ë D HN ME @ Bus Oo @ Eee @
MG Gb @ @ «et U ?s Gps = @ Ro 05 8 ea uw
uu. © 0 pe © De pa DUHONE, be @H te Of a a
G “ 4 © o 5 ®& © JD & D uv € HG a @ ® @ re Big
CRUE st k 9 0 Oo D 4 u Hs & ® <+ sw p œ cr om LE = +
nd À & Lo sù ci H  œ oo œ'o Ë u (0 "4 Q ms po # a
RE HOERE  o 5 4 © CR E Hair 5 C7
Ur G 5 Le] œ Om # pt <+ O © o mn © ® QU der 5 {o + © ue
om E ro ff His œ œ <. EH OH E Fm he CHA LORS £ di © Fe
UM  ù D @ Bd 6 = @ 4 me Bof # CES
 & e up pee . mo AD À & © 5 -u © & De
CRE Le G Da O D ® + 0 FE O mb + Rp Gi Où D ® œ œ ts La
RES ER D 4 2 EU W et D Om 4H = o A fe Kw D + 0 a &
nu @ qu <+ 5 © uw he Oo Ha ® eo pu bref per el bi Le [2]
o &@ B Le œ -5 0 ouh He @ LES RS] D ® Fo 55 RDS 7
Hu &o + Roeuù 0 RE em Er @ ® + © ti @ ei Be =
LA 5 5 Qi SEM La 2H EVER S ù ® BR Ho Les F2
Ua à Hs » + 0 vw ®&  ù ei @ + 09 = 8 & œ
Li [2 La D OH D HR E 0 4H OH #H fu Er ao HE
Le ka < &ü @ HH D œ& E ‘to SO © 1H O © D, ® À «4 D +4 ct CR
5 Door vu E + Ur d + @ © ELEREEINE’ SO DE & {© ]
» \0® gi b] HE œ FH @ + @ Q He U 0 8 ne Lee) ue
[2 D 4H O MU H PR 4 ET É © U 4 © 1 D 13 di wo ET Fi
Hu 5 BH Rp qi eh ous Be u 7 UP © œ ti
H 5 ® = O 5 ® to © ms — © WU EH ® O < + 9 + HH U «+
m. O W 5 6 O GC "#3 D gp Fr D'or «+ + © £ D + 0m + ®@ œ @
Ut hr fre à © 40 @ CRC EE buteur u 5 a
Oo ft p u < be œ, œ mo 0 £ © Q w He © HO ee et
5 ü @ as couts @ Hp ® 6 + © » © < is © & «
a # 5 5 © © @ Sous be ® EE dt 5
ra pi D + © ® & ü NH © © = HU = @ &
DE Go be 5 _® eu P © pr
| 5 3 6 © # 0 æo ER = Ep £ 5 0
d ven ere Ë HE dur -
ù 5 40 4 7 5 E Towt 4
® Li £ 3 D LU
CR
- o S
s istre.
ai nt as et
8 on: nant les substances minérales
- du second groupe, tels xés à ment de
= la signature de la pré T T
A Janvier 1954 aur ics ©» catifs
d Subséquents, si ce n'est pour les réviser proportionne
lement aux variations génerales des prix en Tunisie

out entrepreneur que le Titu-

3) À exonérer le Titulaire at tou
è directement par contrat, soit
rat

laire pourra u
indirectement par

a — de la taxe sur les prestations de serv
due à l'occasion des opérations réalis
Titulaire ;

b — de toutes taxes portuaires et autres droits ayant
trait aux mouvements et stationnement des bateaux
et aux aercnefs utilisés à des fins de recherches,
d'exploitation et d'exportation dans les zones maritin
couvertes par les permis cilessus indiqués, ainsi que

pour le transport, aller-retour, aux lieux des dites
opérations, à l'exception des taxes et droits frappant

les navires chargeant dans un port commercial Tunisien
des hydrocarbures produits par le Titulaire.

: 5) a — À autoriser Le Titulaire et tout entrepreneur qu'il

à pourra utiliser, soit directement par contrat, soit
indirectement par sous-contrat, à importer en
franchise de droits de douane et de tous iugsêts ou
taxes préleves à l'occasion je l'inportation de mar-
chandises, y compris toutes taxes sur le chiffre

d'affaire (à la seule excestion de la taxe de formali
douanieres, T.#.D.) : tous appareils (notamment aysare
de forage), outillage, équipement ei matériaux destine.
a être utilisés cifcotivement sur les chantiers pour 1!
: operations ds prospeotion, recherches, exploitation et

“ exportation, et r le transport aller-retour aux

ÉA chantiers des operations du Titulaire, sans licence
d'importation, qu'ils soient en admission témuoraire
ou aux fins de cons ation et d'utilisstion

œ
ae

pars
RTE

— nm LA
les 2
© M Q 0 © à Oo Rd+n +R Rhk CELET » Ho o Hoi o Pepe bn
rs EB£ DH 4 DE EN D HF @ dt DE UE © H 20608 à
Le] HA "5 + D #4 © CRT] LA o (2 LR] Oo €
nm HUuEE MG BORQ HE K ® FA He œ ui O HU Won
& meO0UHOO pp < 4 ©  ù æ RS HO Gi
ü dE N Doux DA @ ® 0116 O 14 b 4 O Ho 0
D an mGE- & © (eu 6 HE © LE M Do Wu €
Q + ® © -p we $ @ & OmMd+@EU DA & et 013 5 à
© MEME de à H m0 5 0 & ko B du o Fpbdeu
5 GÉGOPBR HE À HO D WE Rees. à
o CU UHR O6 Pi © 4 ® Fr er ÉS RE  w
€ Bone E ®R 2@ Oo Hi Le ® o Hop
ü ÉuÉHougqUuE œu 5 &+ 0 uk @ & Ba KE
ü E ee bd bu d +2 DES ® © CRE
ms SGHOEUO  QHE Be UM He er st Rg es
© HLPRCÉRSP OS Abo RE » 0 DE QU brur
5 érbhhbe he üù Homes pus a Sue
di eva + Bud fe Eu  ü o 5 CRT
: Stebobo BGbÉé o©rupu B Hu ü pue
SULGRER D b Poe 000 + RÉF 6
onB. vuauupe mm HE À ® 0 HkEGo
mot 1 #4 LR fact 5 COR RT LOI 1H €
U DE à 4 &'O:Q:0 mu & | ës 4 «à o ù à [
DU EUR es u'o 6 5x eo ee
Hu 5 [e] bb. B G@ Of + et CR) .
CREER CESSE D 4 El Fetes © ©
2 8 0 w E 15 6 ÿ & &
HUE use «0e ETS gun 0
M He He e D He AR À Lei HU D OL RE
æ 0 9 .7& © nu Oo D É ® wo fr w Be 6 À GA
DE D EE di Het CERN RECNS & HO & ü& U 1 5 &
QU Œ He He ct œ po # tu <E Mi LENS
nl Ds UE p FE uw HI 5 © © GO M HS € @ pe D ci it
Le o Go ee H QI el œ FO @ ur LEE œ HO! cb
or uw H © oO D 3 2 Doi es RS *b 5 D cts ©
OM vs D @ RARE ne le D pe © @ me BU, M
M Ris DE wO + & 1 À D wa + Her Doi ko
LEue ie Dé æEu ©. w Ho oO to & # &  &
HÉCÉ bne ÉéeRUs et ee ® ® © © 8 D ND à Up U Re
DEEE CR Ü nn @ o a 5H Q BP æ @ +4 ui @ 2 5
+ € & D ü RH UDBE 0 @0 Bob | © &
Bh ie  B n poeme +B£EurE & 0 œ # a
Do 0e 8 © « Éu+e3Ee À 5 ue w up ©
re > @ 4 D #0 b@ = 0 © 5 ®œ Un & Œ ir oO =
Wu 20 e er + EE OH ® Wu + Le 3 ù © O @ {7 b]
Sum Ep  & K + m 4% & H AUD m5 5 1
bac e és 8.8 0 5 05 0 ME  ù D + w à &
= ns DE œ OKHRbæur D, He 4 + FE CCR URSS]
PRE A BH . At @ 0 ‘4 “3 og #4 ot HA D
GE Gi gp € @ D ct UN GT ®© Hu O 0 m D GE HW ct fa hr
ir 6 Hu y AP Hd o6%É su @ © OR he ce
à (el Op: 0 [a nm po ts @ & RE O @ SW @ O Up
HOË re D CEE ® HO 1 ipobbése
LE D Due H  « 5 © O 110 & pi Bu à
TT CRT) D © Le B 0 ®it FE 6 5 u «+ © u 5 œ
7 a LA @ € Fe D œ œ eo œ H Oo © L'EST + @ PB un 14 Lo Ho
® A ü 5 CURE] Ho'UDE + œ œ c++ El !
E Ode + | Ho HO eo 1
e Ge i » 0 who uw m © \e
} RO M he O HP de 5
Oo à Es 5 ob À œ l
E 0 4 ® + @ Fs œ
Be à à # A <
& o

OTSsn
A SO EE

n
w Mob eHrOo po Er AA Oo Je ww
26 CH 2DmER HO Ep» U f4 2
t Du HE Rob GB + |« CRE:
D ct oieE D @ 0 #40 4 6 is. o œ » una BG & ed 6
fon Mo Gi 4 @ 9 0ù © Oo œ [Oo SZ ee : & n bo 1
Be ph qe à? 8 Doobo Oo&pn Jr nl ï : Doiu o WC di pris
c 5 0 moeteeæ D &% {a 4 & Oo
: & à HE Hs GED € UE & piott ever n Hope D a au avt
5 & e a Bo hogu lo Soc s&essre De Z 6 8 5 10 E © @ ©
ae mo Nom Net OMG R + GE ÉSRE ü Ë DE Bb plus
u EE © & Ur RE ET 5 à ko HD HR sie do à 5 & De re se
£ e CENDWS I Ge ct eu LE Hot ou BE VWb pe Où Un © dr pr di
6 » EG di €@ b Pre 6 + D nm b Cd “à a Go pb O À AD Ce
CET Ro DRE BOU DE Der hist D HQ + ù& ©. &he
+ 0 e © p & © o & © HUF +0 pb SG UD + 6 How 'É U RER &
ow -& HE BR £uRu Op OF ® 60 te +5 mi P o « BÉE Re.
Eh eHcucoer ben So NH + PR Gi © ch'o © ER F 5
Bu GA CR Du Hu. &4+0o DUR HUEN GE © a
ué dE © à oO GeNS Go D fc 1 6 & & © ñ © 4 u
u. PRE HBEeLOS uù 0 D RS me -@ ou Ho p è Amos Lee €
RES TS po+u Be 4 CRE: CRUE) O3 ù phROMN £ © OC a Be
6 eo PU + Oo æbE 5 Ô us ü RÉ pages b a
Bed do + 0 R«4 6 ù © ROE PHavE Bp © D Res CE -
Li @ Emo CE 5 bo on EUR 0 Hd Khan & @ FE &@
ë € © ot+5 0 6R H +5 "o ui @® 4 @ & #1
D Oo € OwGCRE © & dt 5 ps ob s<r @ - ge ©,» œ + D
He on RE @ &U 6 «+ 0 U o É Un € D EE bip à DH o €
é Eu @ 14 + Q & © +2 art + be O0 D 1 0 4 © BR ® MH ct © 5
Ë © œ cc © WP D © à D 22 © oo «+ CES 5 4 "5 u
_ SR Hé 06 ® GO Ù 5 0 CR 5 ©
HU no e 5 & © 0 E ko ® ® &@ © BD M DE ce ji & Oo Fi
ü w on Ho à 5 st 4 rh CR] Go © ® CR RS 5 «
& ROM UP - + 0 0 DO € Be 0 à ag 3® @ & ® =
HEseé Ep D F0 F0 GbUOS + tb ot KE ë
go CE CRE D ® & © DD 4 ©® Bu ® + bu .
Fou GE “© @ os à D HA 5 ES LENS - 6 CE
LHCTÉ OS 5 D pou enb a © + U H F
0 4 5 où @ ou Bo «865 bo CERTES Ho CE
6 D 4 S as BR JR cp Be œ “op @ 6 & 6 5 E ©
dm te D 0 Hio EReG à Eu ES 5h œt 0 5 b & +
SE u D He, © u +0 po ao Do 34 ni
5 5 6 ro He 4 ba b cr Q._ «5 10 ut
kw 0  @ A7 Ov pée @ | h Em OR EE «be e)
HE E 6 He & Bo Ban nte Din Her £E £ p
BA | 0 © & pe © fox Eeuns OR & € Fo pe et w
EUÉEUNUR Du Ë HE a G @ Puw Gr ® po is u Ge up 6 cr
266 + Hu Où wo pAU « OED HÉmO Mis er me MDE DURE Ge
DURS & 6 & Ge «fn DE UO& HE 4 © D æhiu 5e -
5 @. @ ND + £ © at HAN D ER Be ie O6 © @ M O@ er ON ca
Em oçu  \n CAT OU He @hee Be o QUE + go mé u Ge
EU © de Be @ 9 "© 9 9 &6é&H  ù # Bb w kb RSR
Fo BD Ge E Q wa BR op a Rs LOEB, œe ei
ÿ D Om HE ue “fe CES DE © b@ DE ® Büo'% m6
5 4 @ & D eo ® © æ CR no EURE DA au aG
& du & D © & CRE 5 © Mer a ED 4 PO SE Rp 0 à D'o &
CRE ES @ua CE bu Ho ci OH où © Bet © 0 M 7 D
eme rE DE be ü w HD ED A 6 or 6 4 HE 4
ms Oo. + He CET ur ne El >û qu da fL Eh 6e
D #5 ao w  + e  & Eh 5 © SE & © Ho oh
4, £ ® + 0 œ 4 D E Fr CRE oo «4
ne 7 5 o 4 u CR æ LS CS D Le
@ & ERA EU #4 Fo ü
® u BD ke + 5 e Û :
ü & @. #
”
F

queauog
2S8ATT,P
STOTEUT
SUTFIT

8

uoxznoex

FTtac

BTITT 970

y enbrianden 27

STun

5

taFu
X8 EUÇUTU XMBAEUIS

+0 +

€
s te bot

UT uo

D EUOTLe

Uxs
b 19 queurss

et

JU

euot
QUETSAINS
or
auue s
aITEmMT

u t,sex

tin
EHESS

Et
x
Le

isnse

Duseuue
QUOUSSSTIS

xs s

Sox vies

site
T:

270

ueDETÈeU 87 mod

uaau
ao £2T
xn80 7

uo 54

EX QI 8T sous
+

P
uBUSEIOIUOS 2

‘ao
a

2
arnéris

oTeft

€

JITP 8
SÂTITT Un PzEn)TIEu00

nb nusaroo

5
et

xnE

ep su

spusT

sagane,p

1
@
cr

&
5

o
É
u
@
&
ae
o
5
©
&
u
u.

ra
9
5

n

UI UeTpEuEN BT AnoA

etazen

ea

ps

laxtI J70Zp np SUTFer 87 sno

xne
“ax!

258

gxeuve

2oCnsse sed quosss eu

q 8p S1TOIP XNE STI

UT

PAxoNn equesaud ®

38 uot+

ur9 et

ge.

ÉE

xeuo

1
o
M

m t+
5 à

gxeuc
ÉPel

Tex quos

ñ

fereburtz ue s87

Z 92%93 87

tTebuer

3S
T Tnb saBreuo sep JeTuB) a7 3e

ueste
sa tu

B
D

un

vou

Jooua

1
5
ra
uw
B
œ
5
mn
œ

+
mn
©
re
œ
w
Re
FE
a
w
É
D
œ
“
A
œ
u
Oo
Es
D
#4
ca
«
w
"9
si
£

eptos

np

d sesusdep

SEnASJ
gtugai anbeuo

BT sue

Jo 2p 8TETIT

n

TELNITY OT

sed e,u 8

ssusdep

TOTITE

œ
Cù
©

SuoT:

sense

Le présen: Canier des Charges a pour objet de préciser les conditions
dans lesquelles les sociètés "Canadian Iréustrial Üas & Uil Lid''et “fn.
HslsSux X.G.'", dénomnées cihapres "le Llitulaire", signataires de la
convention à laquelle le present cahier des charges est annexé :

l.- etïecsuera des travaux ayant pour objet ia recherche de substances
inérales du second grouve dans la Zone du territoire de la négutlicue
isie endant par les arrêtés du
istr question a l’artiole

urait découvert un gîte exploitable
‘ tation de ce gît

ement, dans le ces où il a
s, procédera à l

TITRE PREMIER

Fravaux prélimiuaires de recherohes
zones de prospection

Articie 2.— Délimitation des permis initiaux :

Les zones dont il est question à l'article premier, paragraphe 1, ci—deseus
sont délimitées par les arrêtés du Ministre de l'Economie Nationale qui
seront publiés dans le Journel Officiel de la République Tunisienne, ei
ennexés au présent Cahier des Charges, accordant au litulaire pour chaque
permis un ensemble de perimètres élenenteires, s de recherches

initial",
Le surface totale So de l'ensemble des perimètres élémentaires initiaux es

1) Permis de "üolfe de Tunis" (UT)

La surrace totale So de l'ensemble des perimetres élémentaires initiaux
est de doux mille neuf cent vingt quatre kilomètres carres, (2924 k22)
entierement situes en mer dans le Golfe de Funis.

2) Permis de "üabes — vjerba - Ben Gerdane" (Gü)
La suriace totale o0 de l'ensenble des perimë glénmentaires initiaux
e le cing cent soixante carrés (
s rtie sur terre ans la 112}
8 entre Gab

à

1

PAL

CRC ReHUU ME PROMRHON Ru’ N CR FH ù
® @ Oo w Hs FO = = ® ER ES — mm +0 + 5
ESEN æ ur D 0 pe 5 Fo! 1 Por ti 1 sr
ü & 4 ER UE ie 0 HyDmaRE uk #
& s  &o CO URO  HEO- DER 5 D Et Et tx +5 &
De  @E HO ue Bo D pe be BP bo ® © & o on
RSER 0H So DR HHROUMAR DOHE €
WE RE HO pb 66 6 uv À © œ 5,4 wo a
COR& ‘vm DD SO I  @irs + 59 Or ® ® © ‘ L,
EhROE De BU pue © © G @ à ® He m et Moi 1 3
CCE 1m oO « op + ® O0" 1 1 & Où # D [
feu ti vs HO He  Me® + fig ou Um œ F2 E ES]
mo + gi Bo 5snwe © Bo did UM EE CURE = nm €
OT ER an bi me Bo © © ù @uH Ho a CRE
o À&E BH D OprESSUs og w © © e] CRE
5 G po vw fn tOIHEHER Un  @o + Va ie
CR BR @ ® & © 4 babe #0 5 & 14 DCRR
ue à Bo due CES ai +R + w eu
HO Eve 6 D OO He <+ @ DE © 4 oc CE
D  ow be uw ge pe 5 ü © He fu Ho
+ © HO QU HE cp O Mer FE 4 © & ir
rs o Béo, ®& «« ü do -@ br un Bo
D MO MB SEU 0 be Er © a be 2
M -@ HN CES HD mot dr 4 be © É us
OH EU ED 4 ms Si De -«+ où Lu SES # Le
on «oc DO Qt © PU A5 9 œ a D & 2 ji E
Fe à 6 à 6 B+ is 4OQ 6 GO m ct < œ © æœ ol “
SH OH 1  EDE Qt Gi U ® 1 et & œn Sos s Les .
HO Ike Wim  HOË © Be He à 4 0 a © Q on
Mu CS 10 np bo Le HO M S pu E © € Ut
c 55 î Buy 0 D Lau mo # © © ES & & #
OBe Le & Su Ho H 4 0 © 4 © CR 2b-b-t 4
£ + OR BH OS À 0 @ ue £& & @e :
“ o RODEG M@ HWED ru. Ho 6 SG ©
5 © GE HU D HO ES He De LE & 8 € ni
fe * © HO Au He +0 46 ü E
e 1! CR © D Fe DE E D 5 a
© Jul 5 HD + & RARE A u ie A CR Fr
5 tulo BGwuuE à Feb. & ü © D 5 ÿ is
ü l © a 5 wo’ nm un D 8 & à ï
b R<k Ro H EUR ë CCE
Be + Den E à Q @ "1 @ 1 CES u Où Où :
œ CRE s] © 6, ® 5 ü © © @ 14 nl É
#0 ED o® Boire + £ 0 © à]
& o5E © à Be @ + #0 ;
4 MU Ho Fit Be @u U @ 3 œ a L
» ca HO + d OH ® et 0 0 'a S e ïs
5 @ u < Ho rt D EH HO & © st
Le obRre RG 0 6 4 US ® + . os
® — + ® 8 BU ou HN a p x 4 Q © 4 1°
vA a & ë np ® oi E 5 H © © © so
&. £ 5 BE E OU & &u mu © © à
+ œ + 4 mm +0 1 4 © CE Fi s.
"4 EE ou un CR : % EU & w a
® m © Huy Oo He & 2 0 2 de D pe ï
&] É as  <o DR a H © © Ho où 5 ss
8 n® DE D os œ Ë @ ty 5 ë &
Ë 8 HE Bouroo be st CT ‘3
® © & «+ Ho Re, © w «+ F  ü & Pa
a 3 à ‘2 Q D œH'O CA a
vor 3 EU 970 Bo * .
ve ® u 5 £ ® © È © D'OR 4 «+ © < © El &
La Lu UK UÉH& © ® & & o
o 4 © Br DOUÉ DE É Fe
H @ © Re pe = ra Less e vRe ; E
É ds & è& 5 © © ‘ Bu &n & D œ & a
e CE & © CR É "s DE
b Hu mo ve Q 13 © 40 © ÿ bu n
5 he he ue 0 if LS Eine 0 BB E eu & nm
ë ® « 2 bu o ‘ Sim Mi ia D o
E & ® Be + Bo Ré w or E 4
œ 5 ES Re mOoumEU H D © 1
5 a Hg PR ® Hd © ct CE:
“ 0 o 5 wc fs & E à 0 © moi
o Be cr ü CRT) EH
È ue

RD GRBE ARAE MUBE GUME GO HE AU Des Au Dome OC
& & ED + GE 2 + DB pe = et - + A HO0RS + fe pe HOMO 5
Be + ER HO Be D & ep 1 © © 5 & ® “© @ 1 & er #4 4 0 5 #4
Du me vob Go ec BE H © & 5 à Ge & PO à BW ©
mo DER “ E FR ht 2 62 deb Ee LR “5 o® La œ @ Lt Q + GO D O &@ are
us E 5 5 © 3 ® m ur © G D WE @ WU D + uw œ GE @ Le) Le) Hi + et dd
SU HRK LORR ue «euh  w F ou @. + Fæ G Que de
_ u 0 am D CES tie be ct o @ 2 Ro H + re‘) HG HS & Q
5. OO OQ Verne de HR QNRUE FE k eu +r BHO be Bi Sp + Ko
Oo - &@ L E œ lu és D BE He uw Q tel LCR] Le] [= 5 PB &
+ © u 4 3 H'D @ œ &@ ©  v HER ct Hope ci ® Q & &w © ER
L2] O 14 © s & oO Ets Le <f œ vw œ “0 LR deu COURTES) CR
un Ha th HUE OC 9 QeBs + Ou w Bo A dt O +
O a de D a Lan UHE @ ct ®, [eo] nt © o Le} po «4 “cd @ 5 et  œ @ Ce)
] Æ to Q D wi œ 2 5 © Oo HS Oo P © LS a ® HA he
2 EH HN tt © CRUE] em 2 D o DO) œ tu e 1 un fe Œ Er EUR] D
ae G © 6 D D Ho Æ, Œ 5 ® Fo b “il N . . & o @ ss @ œ Wii ® +4 u 5
GK 2 o DE CRUE #4 OS La F5 LE] << + £ € CR:) 9 Hi Q LES
- D La MH be E WU un É Hu Lei EE B he DCE . . . O H œ o DB © A
a 5 @ Le U 7 © a o eo Er © le] E ®o Qu Be st + Lo) GES UE + D
mr SH Li Et æ Oo" A 22H com + # HHO@ HE Le 6 5 © 0 @, © œ
ra < ou ob D EURE D BE Ho œ CE au # w & LA a ou œ #4 Le La
UE oUE® ve 0e & © CET 5 Ê “5 < m  < ma on Ba
S— + © a 0EFUr 5 pe. GER Ga Le) _ << w ro D æœ EURE 0 #4
OP HER do UE - ü ÿ op uw £ + ER H hé
Le ob + US e o mu HK6E Rae 6 © ko Do BD à
Se © 1 0 + b#u ii » éus 2 uv oi Ho F & # © p à -
H Le Fe (e] Le D 4 He HG D Œ nm BI cc 3 hum uw 5
& tu [el gs ete # gp de F1 CR Re) œ HE + uw de be {D Le) a © «+ pe
FE & be la 15 © Ce œ 5 G o Q ct EE OF el Dhs g ©
Hoi He Hp bo 5 + EF HU he tu BD US DO  U
o ® 40 6 Hu 059 # mens #8 MH &60 80 moe 6 pe o
om RE) & ® © He © © @ 1 be fu HDME D ND D gp mn D = ra 5 &
NO 4 u & @ £ < Uü p e) Z ü ® u FE ® #5 re] SEX * M O@'0 RE Fa
\ "0 o # o E Eu & DB @ù © a æ e 8HO® GE
\t © FAQ 0 ot E œ@ w + - a D pr + - om &@ BE ke: © -
30 CR ee 2 + 5 Es RE E ue © rs Mon.
CH Hh< Bo ©. À o 4 a HU De \ 05 10e F on B
_< é [URL] Uk @ Ro 3 mo Labs vo DE Eu bb Oo Ln G 0 :
@ & 0 HN dEt+ ® Ô Ë be œ D a ® < Es ct pe - 5 eo el
“4 HE ® @ œ Be Lei Ho 5 Re HU #1 © FE BR ce Le
Ca His oO Ho E He FH œ nl @° fn Le F6 5 @
Be er + & D HO EG "© D ce E a + @ PES ni a n 5
2] G D © 5 5 +. &@. E, @ & Lu ur oO n oo" + o b BR <E À
E mm + CARS Es LA [a a o DH Le ë Lei £ p 5 mn
no pis Hu o CAES #9 ® 5 w #4 © » + o @: 17 D
LA po D oc fi ke CR He © œ@ + D p Oo Et LU DR 2
ER «0 + Di E, LURERS Las oO © +.® a D 6 © D
a ae es ce o & À LA a D + Be “5 œ Bo
5 PQ vor CET 5 HI 5 D on #0 D = o #4 “BE
Le Be ct + e © Ho 5 FE "6 ui Lu Hot 4 @ E Lo u ®  ®
o ae Peu £ & à A © Ru Oo 5 5 # si a
LB] #4 CR EH sr ss o HF ® W: LR 1 #3 HAE
DO ns u 1 D La LRU La ERU oo &@ o ta fe fi be
Lu y & 0 SH a Le E «uw to © 5 44 "o LE RE!
3FG4HE Ho u + © He s CES CA ++ a tag ren
"4 @ 15 2 w £ Fe 5] ü & eu » À o a # @ qe =
LU 12. Les A 4 = EH 3 DE 5 Lu ai Fr d 1 [LS “SON 8
3 ù ep Q D GG e<+ He @ he tot fe œ O ® @ w E 1 IH © &
É CS HE © u un HE Ê Bi 5 pe & » CRE
bi ee Le ME His ® 5H ru #4 D + ms ® < üi cb uw
[ei CRE a, Ur &ü œ un m Lo Lei £ œ #ÿ uw LEZ Oo be œ
# & 5 © pe 5 à Eee ct 4 mm 5e a te euo
HR D Et 5 GA tt œ ® #H © [Re] a LL: Re + Le
2 DA e+ ü + 4 CRT o © H ue © œ @ & F£ Up «à
Es © © o = + FRS La Be the Hi 5 u opù +
D nu of tro É us 5 b ü D 5 © © eÉ » rs BE:
& dr ok LRE RE a " Bb -b D a HUORE
nm ci He o D Or 5H œ 5 [e Le] #4 @ 0 <+ œ ®* œ@ in ds @
& CCR + 7 cr © fa BR & mn ete æ H cr & a ü ü
ie ü pu &  ù œ n Be oo de gts . 1 &
Hp di SE En & ep ou be a a 5
5 D ge [= 14; oœ F œ LR ou He «+
Bo Ko ik ER és œ 1 Ü 4 F4 d
CT eo & &

rence
Eee à

RES

MR H00 20 AS AU RE | GO PE v'o UM RQ D Et Ru hb® ED © ww mt
DO RS Ho pe Em eme [4H PES Dh MERE - MA O ei @* æ
£ 5% € H PL dd OEGUE 4H à CT
ES CC ES Ho & H «+ He uw m HUE A Get a FE ES D et € be 13
® to ® à CR Hi s © 1 Oo 15 b eo D @ Bb & fi © @ Ok © CRE &
Ut D 5 MU € ou nEs | pvp e @ ts © ü 4e D ® © © 5 o di D CR re
CES 5 © RE CS L® 0 DRhu 4 du à HO ON
+, CES #4 BR wo Ep ® 5 © . c 5 BR œ Ho Ov CR ue MU 2 ,
CS HO bg #4 © © OR Em E CREER ® Ü ® & & © «1 D FD OC 13 Fe ® e Do 4 à '
a D & © # “= D] CRE . + + 7 Hi he D fe HO to Pet ! & jé
a Ê oO Go heu @ CRE ! & peu Eau Par UK OH 0 n Moto U
u ou ® @ &@ 5 5 uw Fe @ B © &+ ke & 5 D Ph 1 © CE 5 4 4 @ & GG Fi
- HO CR <+ A œ CU © o GX E D E Len [1 [a a
#4 H Si ra BOURG E H&eor BE @ CS D Ui O6 ob
ca su De Hu po D Où + D = v4 RHHE a E ni ,
Le e D HD © © to 5 Gt CARTES ® œ + D © . n. Ko 6 ü
eo H HR HE QU" LR Lee) He D'or 8 D Le] 5 5 nel œ Oo
£ uü HD D üù EG É pas " £ ee D TC à mn  &@ œ
# cb © PR ® D + A < @ He #H ® Oo EE ü et Ô og =
Fe EH URR Hh 2 EE © CR HD, 0 4 o al
[el . ++ o o OH u ® œ E E La o < He Ho œ + ® + [a Le
rs œ DU PB 5 © = OO Her D ob NH H #4 =
5 c+ He E HR œ uw BC La 2 Le 5 OU @ œ + © & ®@ w Ci
æ & # © a ü œH € fe ® © FE bu Du  D'oÙ + Un © n
œ SF R£'o e a ne 5 Ko € et Eh ee he &
7 Hs Ent ee t fe © É 0. s 5 O0 4 6 H < 5
1 Lu Br er D Om LU E ke LH E Fu hb: el œ @ “3 4H ® À ü <+ o
sg © a ® # © D OeD Uab F Oo Ê + ,ù f
" è- U) ME UN G U? Wu ct OO «+ 5 EE Ha Bo M MmhHe n
ù D © -6 cos @ ke he BB a CET
S WE & OH On € & © œ: © Bohier 5e D "0 un
E & en ur U ÉD Hi b @Qopr 0% Ou Û
EE] Ô © € «æ ü 6. © + 6 5 + SE Xé O0 ‘
e DE Su u CRE SH. D Oo%HE ob 3
Fa u œ@ E e om H°œ œ pal 5 D a+ œ un œ35o
É fe bo &t “Hu D< «4 O0Bum op 5H 0
& o Hi PR ons Ê ER R re B° 8
+ ER & © F4 O6 Go PR Po 4 GE RU
Be ct œ œ & @. DR ® HO & D — Fr op .
æ © BP @ CAS) TC M U Po # E Hu 3 à Q 4
LE CR & a @ œo 1 bu“ u Homo ® œ
Es u au Bo 8  æ  ü  @ ® D ge ie pr à u :
& @ nu æ 5 He + 11 r. cent n Oo î
 ü œ œ E ü &@ £ ü w BR Ho © ES E RO eo Doer oo fe
4 0 Lu Li œ < FE ® © 0 15 @ m 5e BP D A he D 14
w © # @ D DR 8 Lo SE D Be MORTE D ü p Oo
® Fr ha 5 œ a 39» AO a Zi 0 D t$ ® CRE
ns + 0 vs a "o E o Ë p &œ RO DE 4 UF € c+ = !
+ HE «D D D 3 5 #4 gs PR < œ + ES © Q Fe p et
œ @ e CRT © ct ct & © @ &'o 0 € d O & 5 €
ü HR co Ê] H  K  B'o u ® H BH 08 ou 6 de ë
& o i HE M HE o À pie & Su & 3 @ Fr
© z É = RE O0 HP @ 1 D Gb! a
+ Oo < # Hb- 0 a où 2 5 Oo uw CURURe] + 53 5 HO
Ho Lu " «+ En D + A + 12e ti D FE tm fo
ms ERA Le <+ La ms @ E © 5 O+- © 06 p fe © ®@ E ct
+ D o œ <« ui Be) œ @ © OO Hrtg œ fes he
E HU u BRU LRU] La + Bo po OH ® D 0 ©
La œ Lai Oo Fe . CEST eu 3 5 0 CR Le
œ BE - o E po Hi CR œ He ct HoG st 0 et
LA @ œ re rs) Le) 5 © œ o ù © HU œ MH E 2
o & 5 & co ap o 5 Bose à 0, @.6 p 5 ©
5 æ DS) et “4 Q 5 5 © Lea HO HO #4 pu 53
&. E ® CA be ca H œ CRE & © ÊE æ  ® F'® G +
[eo] D + œ o [2 D À E 5 4 Ë S Le œ #4 5 © He fe {l
re @ + 5 am P œ [°] CRE * A ®@ 5 Q, + 0 «+
u üw ta 5 #4 BE + DO 5 E KH 4 5 © Hs s
u + mu & d BE à @" ® es a vu va
5 © @ É Ba œ #1 © @ D ra w © ü = ü l
ee 5 ü 5 & os o
Le be el Là
œ u æ ©
u be É
œ
Een gens Boite nur

DER FA ANT

OM amBun Bat Ban Ett HO Wott Ba God Et RARMPRE Léa D
Fm ts Q © De E = He D D HS + 0 ®@ Es CO 4 ® © pi œ @ | ® GR Oo
143 0 CA "où # 5 © ù » 5 Be £ D 3 ce ü m CA É
CREER 4 +0 Be uw DE ‘9 EH ERA 4 «4 B & "5 RE Gi 6 PR 4 <
Fe uw Es ue Ho 3 +#@ O u ÿ Ho Oo # ui D Of te a ® © pu "5 + © D OU ©
CERTES Oo M É 2458 Be Ho ais D LES Do à : œ b 3 p 0 nl
HD dd HO à Bi mimi © Dhs Ou non bkes 1 &
@ret te U FO Q D fe Et 0 Oo fs [2] 4 = CRC D © D üi Gi
He go pe @ U HE A emp Ha uw in & bu ü Le.
£ a Lu 5 + ©0082 1 o D  c+ E D @ DH "+ 50 ui «+ LCR .
5 HO & + be CO 4 @ ur Le) Lo) S H O D & Lou) D m B- Î
sp CR El u 3 D 5 RH Le HR œ H5 ct O 0 H @ ® çG œ
uw . 56 ve s Dove 88 206 D te @ 2B8W063B%u É
@ — = 5 w D © # 0 à œ E © £ a Le) Fe oi D © Ë H M ®@ fé €
Le Oo, a m a o LE D'o + de te ED — bo O @ Het [9 oi B
2 @ 04 D Fu D © < D D æ #4 + œ œ © & © DR E D oct ri = €
D kb HF Ë #3 D «+ Les Q He fr ui ne! fe] HS SA ® © A a
Brru ô Dhb Do Mk @ I n 6 ed BR +R © is u 5
D où 5 53 . He œ | LA Le! DE & D Q 0 BCE HN p &
5 D Q æ © & À & Fe bte & CAC © D B me hi 5 s-
QG HO He] de un LR CES M ri "0 Ou < © A Fo Un HT et ct la V
DO @is ts ct D «+ un LORS [LIRE] o o uw p — É Q ® @ OH CRU &
ou oi ® p D PRE Wap k oo 65 © mEep œ ï
E + He Le) B £ ù EI < bte üW € Oo tu HO Eu CCR et €
ER ES ee æ FA BB 6 1 RE me ne L
So oi & Do Hu tif HU 1 Qi sb EE 6 rs a NI
F0 @ RO LEE o œ [es] ox a . . . £ O _ oo 37 F4 © ca
EH à 5 rs E OM fe o 5 © 5 4 œi B@E - «of B fa
Q Hu eo © + @ 6e © 3 (2 [a D © Le Fe Ce
Sr D K HO EE UM OU 1  B6&u HHAU ge [
re) D Oo PR pm u [en He © @ O 26 «+ fm E
En 2 GEe 5 he 5 © CR b G 5 0 6 | re 4 f mn
G @ LR] ch EE ® + Fr F D a Le) ab DOUG G@ M et M ni do
Hu Ho & à Se oO UH  ® ù D AÉDE HO 1 DE EH 4
El &. Pet Qt #1 œ o GS un © £E #4 O4 DD @ fe OH OU is © + œ 8
@ «+ OR = 0 © © D ®@ 5° EC UN GER a
3% bem < Lez + ® & . . « Hs QD LORS œ@ uw + LE
os oo mn + o Ke) “ n © & BR œ @ Core O HE Lo œ
5 «< HS E - ts P 5 À Oo © © © 0 & © D bu F2 ® 9 3j Lu ct uw .
+ L'ARSI D #4 Lu S © © Es £ [2] oo H œ © © ‘ir
a Lee! œ [2  œ @: Fe ù œ@ E VU @ Pro Lei
o © 3 v mn 5 5 © © © CNE É © @ ü 0 4H ©
3 a hp CR sel Fr br LR D Les U. œ res
Lrup o CE = mn ER RE pe ® BhO < wRrpOI
= -6400 æ o ù e BK pb D CNRS Ho BE 5 © ou
2H0COor Re CRE & + Woo Ë Sous Où mp r n
Ge 4H 0 Be pe b®@  ù & Hi © pa o à 5 ww à
et D <+'o CR HO + Le CRE] = © LORS L o DT 15 E Oo
a © cs LR 7] OO HG o £ ms HUF <+ HO BI
ir EC E M Q CR o 4 Le o [el [ei (2
in OO CE] c+ D + #5 “4 c+ {um O 5 0 @ LR
Lo mE «14 be 8 EH u os ci - ee veEE  & 0 B.
DE hé @ «PR 5 1 @ a Ê o 5 BE Ga @.
5 2 nu nn 5 _ù o 5 & H x & Salé te 5
ü "+ 0 Ë 6 2 + CRE a e Ë ® @ Pr sn + 6 d
OS 0 4 5 5 @ © a © 5 © mn 5
5 0 D Ré + CR) 5 + 4 FE PR Be & 3 ie
rÉE 0 06 € . & 0, 0 ci ® ® He ct Bu Eu pr œ
HE 0 Fe à ir f ü ca a Be @ +r -@ ü w
z ü 5 A Li LR] Le] m'H QD æ+—
où € fu e- tt o mp 7 5 Ft © 1 E ©
fl QU Eu he D Ho He Hp - _ L CARRE HG «© 5 LE
Hé 0 < = < H ® p @ & 5 © © Hé Pe û
SE, US w ë ® w œ CR 5 euu oO & ii a 2
3 5 o © + 1 u - + ee 5 d HD © e el
& 6° & ü #4 Fi # R @ & Dir d M
Le ui He be D = Q CA “ LL D O1 © un n'a
a a o É 2E “ 6 4 BHO : ü
& De E wo E S LR
ue 9 œ © 5 .
Ps D E a
o ä Ë
EH Je on ré bn u [b OO DB DM HE m [be Feet tt Û D Qi ce
- [HS 900 © € o 6 & + | De VE page [ns girs Ow 0 uw:
E dé Sus Hu © 4 ® ER c HU ME wir D À
£ [ee © #4 nuusoé'e |» Het  R'o Et b£EoeE, | wE Dh pbE Jui
+ Le æe verso |o WU EG p 66e [eo Hu © © 6 po
o | our b'opsg re & à 5 HO ct ct € BORRE &UR uw © re
# le M 2 bone # [lo Déo Re ob + lo wi D DER eo
Fe RER MEr-E D D  @bH +0 O0 1. on pb OH om
o ebs 6 U BE uù Rp a gpu gus otssés lo ou re ir 5 Ou
DOS bu aæ © + œ HO E +o® É + 4e*0 o 5 m'iei  ù ©
! JO HR &U J + RO GUR @, DGeMmE | @ RO ü ©
SOE CRE) ag TER ESS gs AU B6 D» op
Ho $ Ro RE HN 12 ® «+ p 3 be +8 he ER Hp mb ie
M We @ke we © HET D NH HUOTRN @& +5 u 5 £ Dr
SO OHOË Up oæui D DS HD Eu eo SBEERO À Lür BE we
“HD O0 Soutu | 5 D © #9 @. 5 E 0 4 #@  Ù 0 ©
Gé «5 Bid4p ® © d DOoR him das De GG br D go
te @ MO be H BE O  &'e Oo LÉGER + our Di Dee À
B o'ip 5 à @ 5 25 HE WORD E He + ü & He me €
B pe po © pv EN +'@E +04 © ü Cu ü ü {
ü D pe Dh ORNE D 28 © Hire Qu
< HB « DO  P pe ben D o DES 9e 0e
© D Re be © ir < 5 @ Le HE gr
ü Br 0 QU SO B UNDER 6 br ri Hoi
H Hem ab Hh +. © a es = 5 R HE
ce BE UE < © ha &Hém © 0 « a A6 16
nu pou Je pe MONO MOÉMAO 5 eu "0 ïe eo
e 5 Lo bu es DE DE ET © nm & © £
5 Bob Ke ex EtpsE à d -
BA+shH bo 8 CCS Hp we Oo ph ü
Le a < PH Lio H 5 Ep e+ 14
ce D pu &@ Dh HO 6 eæbmu db à u
G A Hi du ED +0 Di re eo a
ÉD E Êl h RE PBDHIES «& K
u mo LG £ & 25 Henri “4
£ O6 WP BO%+E 5 ® © Do (D D Et »
# © ho ie CES œ mi O BE 4 3 ï5
EE] 2D6 04 À a @ pp +‘ HOG® = © RE ü 56 er
SO bo ns up oe © rh 5 © ER ER E ü& @ DE hi
5 5 - © Su Oo Fu pm Boni 6 6 @ 6 à
& ou a æe + Bb = © + E 5 Eco Ni dd Er
Wu mp «re & UE 5 À Ad Re WU 6 + ù w ie dc
HUE D 4 E w & < e dm vs + & «4 5 pe Dh € w
Re oo CR Ë “6 & oi “0 ® E @ +
Mo pu æ Si +'e o HN OE o e E @ pl HR ho
U num a Bi è 5 © HOUR 5 @ 4 de 0% en
de  % @ Ho À # # H oirbE 0 hi ü & o 5 bu
s Hu 5 or 5] o SuRE a & op D O4  dK
gp ROUE M + Fe © + D pe Roi o @ üu p 5 &@ et 5
ue be “pm Woo | 50 uu 5 © ER ER is 5 “ Bo@  <+œ
o do HO mi Br ‘ 6 Kim ou  & Ho b Boo me + D
5 œ pe ME ® NH OC Re © + 2 bo + : 5 5 Ur @ ge £
ü Um ho ù © & E + al SÉDE & Oo 5 ET a
LOHRE RIEu @ 5 o + @ 4 & w SEL & ES "oi
® HU 2UE NE *s HE © mr a Le re] En & E %.
É He GP  ü'-n He + HO GE = 0 CS © + ct PRE ei
= OF M H- we. &. © Go Dub Ep E © © & æ \
° Fe RES œ CRE Ê CR: in o o re
ë LUN CEUMOE € + 5 4 Bo D + "su pu a 5 fe
® 0 Op eMrE 5 © < et + Eo,® D pe & p à D
a WÉG EH ue ER & 1 OO dos © #4 © ca BA 5 1
be uk E dé a o & Bob ae  @ w & + UE a
& H 6 &6£eo © © on - &
E + M4 M + ÿ 8 CES & RhHO 0 ie © 1
6 GU + ERA @ AS = © GO @bb  & sm mn o CET i
ü 5 = © Bei » a # ü 6," a u &
ie. © sn PE SE HE Ho» 5 u : ‘4
a «+ © 4 we “4 af DEF dE CR #
53 BG  @ a a £ & & # E ir
& o de BR à 9 & 14 H û 14 u
A & D 4 © © 8 1 :
Ê en 5 D & 5 he
& D £ + & a
Ps D S «
ge EU ge gris

4

Di HR ES dH Ov MD E [l rage [e “d HE O
20 m0 ER 6064 ome | -o%oe [4 6 E & ©
‘ D £ oi œ CL 4 D au + £ 4
© 4 res O WHO ce ct da e [er Ho 8 ot [ir Hyuu
Be EE &iu &w vw ‘wi [o æu o + |o o £
œ @ 6 1H @ + o  Ebe |e Boot e di Di
< 0 G pe 2 MÉrBuE ocenve Jo & 6 @
E Boum mo no Pas Sn u
Bu © DH 65 6pausn | ones ps | sm 6
Ge be Du ReEEs Re de rép lo EEE
5 B 26 0 0 © € EH ON + DoURH + Ho 2
HQ Dm + 07 eue  ! ww  ® 1 ERCRSS
© "0 fe CR CE Fu FD © G
fr DO QUE iue mu tt 9 - Go CNRS
A DA & 53 OH ü @ a Hem cb © © g Ra
HO EE SA 5 CE LERUE 4H @ o
Heu CRUE DAdED je D HG uw Gun
su 0 6 RUE. 5 COMmON wo ot
Hp op & R OO PR M HHUEpD © “+ m @ ®
ch 6 Go RER DO R @ He  @ ü © «5
ro y BC AGE ADO PL Dep Fe Ho @
He HD E'y u SRODÉ © & RO sg œ& D
& 04 - 64 nu HS te D 0 DU mo +
BA Léo + 0 ® © OH @ o oubg © # où
EU gr En CEE CSS 0®mS H Bu
\ B OH EC 4 ®@ + à Bus 0 See
2 t+ + . DE O0 ® Get 2 < FE œ © a ee ÉRRES
XX O D HA 0 he PhD HA © O6 5 HER À $ © &@
## «+ O0 ® D Heu  @ D fu ir @ + BE x © ui D £ w'o
x 5H E © #0 HE  H & Do Fe a <u ©
Ge *hu #bw @ @ 0 0 A Bike 2 Rs @ LH
à Hé Ge @ BOOM  ® How u € bo
N e Es ON + pp @bp © 4 Na œ be # Host
a EE Hop pH 9 A Ha À Ce
ra & » + Étude € A D ma 9 3 5
ü prie ee GE ® 4 ? x ris © & -u
E — u A a Feu BR  ® © E ce @ oo BOF
S EU +R Oo ® #4 0, 0 a 5
: @ & #4 © © Bo uoe «+ o |“ B5836 0 Hs
e CS ne æ+o ® BP IH -ü DD E CR
: E UD LE CCR: ee D 54  ÿ ep
> E Woo BH &A< “ ss Q Be © & D
A = 5 ® OF ® ® a AE # à
H ü B + my o CRE Ho Bo
! “ H# 0 0 © DD et © nee  « 9 g
e Bd LED Buy D © 5 HD 0  d 5 à w
{ & D FE MS 14 ® 5 c+ D A ‘s RARES]
! ü Ho 5 © BE &orrR Re WOW R OU mn #
5 S Oo 06 & y Po © = Ho = 3 2 @
i & or à 58 BHE & m6 & w u
| Oo Won D + @ HE ® HA B]
\ FE ü ee in 5 HE D Di EE © Au +
; ù mo» + 01 © &® © + u a ü bae © & =
: o < CES EgBS v HO + CES
: ù © æ ea RES æ É £ & 4 œ 0
! 3 & & E bo s & o Dh ca à
: o œ re CE vent Bonn © Ho
{ ee £E Bb De @ ct & no Es & p 6
‘ a LR bé De Qi 4 à RL
® | = D a es SR - 1 5 ©
a Q o G Hi 5 +0 © ES pe
E ® he D « 5 & 0 «+ boeuUQ Ki
ne a E @ e@ % pe 0 © LL E
ee w 9 © & RU & mu 6 Rs
w & ® œ 5 = Hu un vo !
Bu 5 ERA BUS OR + 5
E HR LE Ho er 5 4 © be & © mn
< Es LES Hp ER DO 5 ©
# + DE hub sue CR: ‘
e] £ E & S&GO E 5 © u à
5 5 w el D üù 6 © ® © ü & HE ®
æ " & Er CRE un au
& & #& ER su
pv n © & © © D He
: Du He 5 ü © ©
i ü an @ ® 7

. Fe pe
: N ha ge te
CARE .
Dh ERA CE el E
F5 © RER RE RG le a 5 © 3 © 3 55
Êl = 0 D p 5 [n &s @ © & © ra ü
Di mew o & æ re a Si
“ #7 0 use + is. El DE: ‘4 nl n
Et une Et £e +R lo @ © @ © & ï
mo POD6 1 @ fi + Ù D ct ü Ei
# pue ts & eo ro lo # "3 "4
"5 © “+ ME D 0 a œ œ
BR PME o & & | ü a ü et
BH er + onu «< |[w :
Ke me BE GR HG ® & o vL
#5 © HO Ho mi | 5 p 5 nos
5 © RAURCEO Len 5 D «+ eo
BE <e R@ mdr ù ®œ © "0 wo tv i
Bt pe Bu pu Ms  Ô a Je 1 :
F6 EE ba be o + E E E &
UE = OH He 1 ü ü ü a
Or 5 © N Ho 0 u
ed GR UM ÿ e : = e
CES fe et 1 H œ w e 5
HoOopRaRE UE be P e S Ürun &
SO OLLer 586 90 €
SORT 3
e Horn 83e 7e E
© Bd Ro @
E DORE
o Ge # D EE Oo
& m © B® ©
di G HA CCR:
ra au p So & He à œ a + D eo +
ue We QUE ob ©
© eo 6 Eee De 0 8 5 el al D :
Ë Hi | 74 Ho 0 @ | de & &w & &
& 2 SON Be ue ct + cr a 5 cu M
œ SRE Dear be 0 " # “ el ‘4 o Lu
D RE 6 & © 5 @ ® œ & o WOHE ve
y Ep @ H & u u E  & Di
is EUR vér À - œ Ui RO RE
© E um EE © a So ëo O BU © D & €:
ü br “ 5 É £ Ë 9 ü ee @ ie oi
@ CRE Dig Ed 0 ce © cs & & @ Gi
"1 HUE HN DE @ e] & 1 CES
s Fe 5 6 CT ü un ü œ ® 53
cu o DO NE 5 5 ä
E » o w He 06 œ & œ i
ë 5 DE en Bb 5 5 El D
ë ER DE êE R nn
Di F4 ü "0 "cs a
u & en sé @ o E = = A
E Hi a 5o £ E E
5 o # © CR ü ü ü
NU Hit 5 «+ © |
S NE ‘4 of + su
o Ni Er © OZ
o dE Ho où hrs Ce RH NU LU a ErE
LG Q © ü a | Eee | ur U GO à © o 55e
+ & © 4 Où E x
© + 4 O «+ @ WU 5 © 7 fe
a © À Dem De CES
so PU € 0 0 ® < ù 5
1 & © 55 Hh ra
@ CRC © a Fe
Bo ea 3 5 + © H 1 C4
5 5 4 & £ BR bn En es pe D
& Ho Be Q ob Oo
io Bet ep o + é œ
8 œ 6 uw He 06 Fe : e
5. vu & B OH ER Bi Bb
e CR BE on ou & w pu
e CES ww + k u K ü Hu
& m o & “© OT * o
et 4 D & 5 8 8
. De @ o € = © 0 ® '&
= 6 à æ 5) D: 275 RS
: DS “+4 14 0 € Ur + 2
(e) & Es & La
È D fe & er Be 5 o # 0 o o
Æ Le os es CS re M ee

ET 0P T01900,P SUOTIT

gun

Uto ep erotusd

E:

BP
©
5
®
5
5
C

où

eudsouie uo

st

+

ssuafep szutnb

ofeana np 8104

€

sutou ne,p 8

un

189
auou

aTTru
zenb 8

saanqieooïpfu, p

340

mn

5P 87

uotsonporé

on
@
El]
©
5
a
#

PA
&
É
8
©
mn
55
ü
o
rl
5
Êl
œ
ne
1
&
u
e
£
œ
u

83

sanof aguargs op sroraad oun Jne

TT
FFUT

fSnsSOb-tTO
rod seen

quo rnb syeu

(£w 007)
otquest
P

Tordeo oùn

vÂg,r anol ed

gonpoud ep 21P409 91

PT Suep fuoTsonpol

setri80 e seanet

fSeprnTT somaqueoo
uot

epuojoud et x

cn
1 58

d ap xneeatu suneot 8

np

ep enbu.

plu ue uo

XnGIe00.

"3
@

L
É
œ
Fo
G
©

uos sap

Tnd

2

JUT sa3n0

19

ep segstoedeo set auop (€

seo ne

uessud

seraeotrdde quouss IT

p < R
ste
5
oËE
o + Ë.
©
Ho
u 6 ©
£
26 a
CR
o 3
so à
» 5 be

5
CDR
4
8 we
BG
LORS
or
Le
œ & @

ui
CR
® & w
B +
ÿ 0
1
5 & p
& 5 &
+

HR

+ @

& <

3

Rs

&

+

5 ©

&u

a

œ æ

ce

5

n ©

+

5 ü

E

CES

&

A 4

ER

Be &

£

o

£ ©

5

o

©

a

+0
et
E

£a ü

@

+

© ©

3

É]

F3

de

©

q

‘ewou 8

uenb ET

475

que n

JAoo ne opuTtE

27 Sp S

#5

not

p SIno0 ne n

EXEP AFNY ane
et 9

eus
etutop

ocrlr,r vefou

© &

P

sure nuesqo (usfow
2159 sed exa8
larueucreu egrrenb 8p sspt

segndieo

#

ametie tr

tube

e
œ

2rpoT dns renbt

hp
ee

4

pr

su

du

Artiole 14.- Cas d'une autre découverte situss a l'exierieur d'une
concession :

1 - Si le titulaire, à l'occasion de tr ©

à l'extérieur du perinetre de sa ou 8e 2

rieur de son permis de recherches Fait ! ve couverte

récondanz aux conditions définies à l'article 11, il aura, chaque fois,

le droit et l'oblisation de transformer en concession un nouveau

périmètre englobant une surface de mille (1.000) kilomètres carrés,

au maxinus, dans les conditions définies a l'article 12 précédent.

2 — Da même, s'il fais la preuve d'une nouvelle découverte répondant
aux conèitions définies à l'article 13 ci-lessus, et sous les réserves
portées az paragraphe 3 du même article, il aura le droit, mais non
l'oblization, de demanter la transformation en concession d'un
périmètre de mille (1.000) kilometres carrés, au mexinun, dans les
conditions fixees aux articles 12 et 13 ciiessus.

Article 15.- Obligation de reconnaître le gisement :

À partir de la publication de l'arrêté instituant la concessicn, le
titulaire s'engage à efiectuer avec diligence, coufornèment aux règles
de l'art, et suivant un programme méthodique et continu, les travaux
ayant pour objet de délimiter et d'évaluer les ressouroes du gisercent
décelé par la découverte ayant motivé la transformation en concession.

Il s'engage, en particulier, à maintenir dans la concession correspon-
dante sur terre en operations continues, un atelier de sondage au moins,
d'un modèle moderne et adéquat, jusqu'au moment où le gisement aura pu
Être délinité, ei ses ressources ainsi évaluées.

De mêne il s'engage a mainteuir duns la concession correspondante en mer,
en opérations raisonnablement continues, un atelier de sondage au moirs,
d'un modele moderne et adequat, jusqu'au moment où le gisemont aura pu
être délinité et ses ressources ainsi évaluées, sans que la moyenne du
délai écouile entre l'achevemont ou l'abandon d'un puits et le debut

des travaux de forage sur le puits suivant dépasse les neuf mois.

Toutefois, la du gisement et la reconnaissance des res-
sources de alui-ci seront considerées comme suîfisantes à partir du moment
où le titulaire aura lait le preuve que la concession peut produire au

i CR

4

moins cont mille métres cubes (100.000 m3)
ou encore au moins cent millions de mètres
b gazeux, ranenes à la pre
és centigrales (1
exploitation dans les cer

d'hydrocarbures liquides
ar

100,.000,000 de m3) p

OH HD 03 O4 60 0 RO [Rd MAN HO U «+ pau |  WOr: u
oO < K & ® bi © O0 -0o 4H ®@ 0 #4 D HR - QUE D # £ © & 6 +
‘ ESON Qt LRBEREREECR EU Le bot Ho HO U 4 5 € se
0 Op « Mn OK HD nm PO M bus “8 4 © © © Fr © «+ E
GO BU 6 © © © @ &ù D HP 0 we & HW M5 lo Où" ui
Hopper tt  u U + & +D RE Es D or gets Ben @ fn  @ um ie
Be pe Ù UE @ RE  H CRE) otre ù fo  «u 5 o &
& Gb FE Qui D & D EU di Oo HE © + œ et he do 4e
Ho +on + us opbonue  æp | Sono Rean 44 ÎH © o tu
CubURO + tu o © eo bawp Îlo © & -®@ nm œu = [= 5 &-
5 @Oo ME +5 BOGLÉESE 1 pure EU e HD + eur
HO Du 6 à HO BR Gr VOUBMEI MK HO GG 1 © © 1
£ G œ CR ü Hp wc 8 Fe à
= me tt ue œ CROP KO LBHRHE SR a feu
6O4 B& vb o DEN Po < H = K  o HR JO RE ct œ & +
£ bé © E «one r LEgdnacEHabe © EHpue pre ee e Ca.
HOME NOsE Du 5 5 6,0 5 © we B Fabei arts [rs &
LD 5 Oo œ dm = DbEEQnd Dog oo HD BH dep eo ca es
Beo@ 7 OU @UufE w ® UE O EMA E OO M BR GES WE «4 K -15 © ü Ge
ÉRBEU BE © © + BH GR D OU + HW à HE be GO ® cd 5 &
HO © DER EE ibË U ® - GE ODe PHAEE D Pb dry + WE E ë
GBUEW D ÉmEX HO HORECRONE SE D vpn E ù + O UF © œ
He D Dh PE Bo HR 601 ue6eRR br PAR ES gare ÿ un
HOMO UE GUERRE 6 OURS -® @ Um®. @ «+ © € B «uw & <
EU 6 Ho = © 5 db bg bo 5 © mu HE ea de &
au € 5 D AU © E LH US w ® U « ER® + ae en ce 2 où
LOUE Péna  N Hume Oo Bi ww  G -uUHA Ho + io @ 5 v
oO ue © ® 6 & Fe Fou msÉREU o _& Hu ï ü «
So + Her HO OGELE OU RH GEO PB éb'o w & © Ce ñ
5 © a OU #4 er re © bÉÉDDHO AE ©  & Mir is © 4 eo
6 Bo 4% Miro € + © 0 @n PU 6 be He + @ © & & 5 o €
SO DE ai 5 @U & on mb HW MO BD WB HO WU OL 5 Lo ne
beups de #0 # H ® HE oh MO aE D < æB © a si
CRE ® 5 + © @ méGuNEsQuer © Peru @ et œ a
E He. Gi u He = s kB 0 © - @ et 0 D + “4 û
& © Hp @ er ® É F mMhTepsEHn D HO OEAQ av
CES 0 3 LED BH SOU0uRmUR © mi 1 SRE CES . #3
® HN ka = MÈRE RD éd Bd ER 8 & © a
ü re BH Sp s OH Ho @'e de Heb  j CAES B «
a € LU HE a E D GHMHE «Oo M + € k @ m £
CE cs # © & HROHRÉReREr À Agde 3 € sl
D de RH HS GOHGEREDME © DK Ë & ü
He DV © HHSR 0 KOHOE + 5 Se eE EE
y CE © à D À & d'y © SE bPQ NM à ÉE Bb ra je
ô É a+ BÉGLESSEN QD bb 60H DA de
SE be = CR HHÉEXOUERS- Eu Be 6 to BE
CR DR oMrpA D + 7 « æ ® D pret 4 @ © + @ & 14
* & - D -6 © œn RO ERpR bu gohé C] £ «
den Gp mt Hi Hu Ha ® © 2H RO HHKKE w © # LES S
Pam E M £'U up. OO 5 BEBE H  @ sr 7 0 He ® & GE 5
SES +, À D +O0ocur KES du PEN Ro n Der Buts ® FE &
® RE  wE “+ Of UE @ VO BORRT +R O M HU O © & ce pou "4
Bo BR® ei Pi @ D 4 GE es. O 5 D be &, HO H SR o
BE U - D OX HU Ban bm EN CUD LE DR HE sw à ie @ al
HD GO +R o@ ue ce Bb oEeU HD FH Oum @ - Go + «+ & 6 K QE ®
D x © @ @ He 6 @ 5 UE  bcHege Er cd bi dé oe, ct @ D & 1 D un
DRM 6 EDS © EPRuuoRmEU®e © EU EH UM ds 6 @ «+ @ E u ü
ü @ © EE Ho ©6 0 FE Fe & w © @ o m1 & © ® 0 @  & 4° ra ra
E he 000 6060 MS ® 6 Bmom@n PH & ao 0 + B p Q 5
4 BIO 5% Oo € CRI ATEEEEE + fo CRUE &  f ro
[AN UBbeob GOUE € & 0 © © D 5 EE @ & Hood ei Hi @ + DRE 5
HO en Ha üù ® © @ 5 EUU rh 0e mr ® mo æ D Fo @ & 0 hr = w ©
D UE 4 @ = © Dep PE # ©
\ HD æi 56 © où 4 © OUGQ— OÉRÉR © 1 FR à pu au
\ Disiæ 0 * 54e 0 LH 0 POHENE D  » @ EH æ & © ie
À Eire Do uw a G du © BREBERÉE Od © ‘#6 0 Su 6m
\ Hans du œ Ë E OO @ D US ee 0 0  @ HE o + Fu 0
NI © 5 “ci FE & ob HG D 4 À ®@ EP cr o & a à
H ü à CR E EébOUæg eur D UE D DE o ü ü
D He & mm ® BE DRE CTd 5 + RE € E -
ou 4 “ ù ü u HD Gags IE ® FH 5 ü
ae à p & @ É ®  w o - © How 4 © Ho "y CS Fr
& 5 mr 5 CRE o- ® & e
uw  & Oo RS 5 Be CR . CET
5 o © & CC ES He
PE 5 œ © CR:
H 1 a e

D Ad  Dwy Ur RO & p À RHppaovr Be œ
D FE @ O DH mi SE - o [a #4 ar ©
HEdI nE O0 I & à D Um 4 B
LS) E 5 tr fe Oo  Q "0 NE RER E = 12. LS!
om bn DE rh UE pg'o fu D D ME E œ L* o Ds
Hu mp = HO O6 M Hi à PF @ Fe 0 5 14 © ? »
fo c+ bi D D,® M ex M 0 U Oo HO + ke œ qu =
CLULMHE He ee 0 be 0 HR po fa be ui [eo
Ds koe Um U OU + EE H,Q ct æ# G D ® © O0 h+ œ pr
@ Q «+ o Hop be D OH DH QD mm E ÿe] 5
Ge pr LR) QU or &@ + © & 3 + D . Fe ct
m5 # -H +00 1 @ ® 1 ° ©
Babe RERERE EH So Art BE
PR a Lu ER [9] HO et O 5 Lo FA HS US 15 et
E £'u o Ge mt + ® EH @ 6 bee Pete
55 © # © D @ 1 4 #4 Ga _ D 5 D A & Ou D hs:
Le) É @ © URORORH & CE EG ES
#3 O5 o HO 0 FF ei fL œ "5 He ke D O0 œm
LS 5 Q O' He D HE Er CLS = Be œ CRC En 0 U et
Doote ED Up E 6% Ba dy D p & «ir © D
O Q ® re ti & Q 4 @ {D oO H @ fn pr p uw © La + 5 5
BéMOD MC & Oo OH + El vas 5 CRE +
OF CpbuBvErbEM dd HO QE Us fn “No ‘©
om H et oct io f @ D & © œ@ H O D + LAS] ù 5 mi
@ @ LL 0 © 9 Debré D #4 av 5 5 2 E Le) #3 a
“ Q O 0 & Q LAS n # OR Ur ot = Fe 5 ©
deb D Eu o &@ PR £ @. © H fu th au
a DD GC 2Rn 4 4 o Be EC 6 mp
a FRE bn € + D HhE #@ tn
# mo EEE à a BEDED do GO  fe04
LE OC UE HO HRESECH GE bi on
tp OQ cu Le œ @ ® 1 @ tj © al LRO où
QUE GREC © n & £ D per hi 3
nl + EH @ ® + La o Æ Q a Rtg < + œ We œ "4
OS su- p  E F ob o à @0 où ©
CORRE Her E mRouÿs obe 5 5 œ
UE be 5 © ba # Q u 40 5 [a (el LR
<< up o + PR he Oo ® E LUE w © dE
MOQUE LE © + ouHBREG 5 0%
Po UOCREG HO Hu0bCEe dE & 06 He
#4 E O0 e@ oœ Hi Uuu ke E Oo ® on
Ér H © à € o . JF, O & & © & 5 ü ©
Hs ou EH TE a H mon am uw E is Le
Qu € RO RH Hs œ Es HO £ £ Be 5: LES
UE #3 LI œ- + +0 @ 5 N © ne si E D
Ge bouis  b nm ooouwlk o Q CR 15
D œ ® He [e) Hi HÉE ct bty D 0 o Hi ct
HBRÉOU'g © Ù Wa bb dE wi +
+ GE ei 2 # OQ @ vo © D +0 Hu < œ @ fu
be B & © 5 O D #4 + O FR t ® oo Ho
Q H © + Oo OQ 5 fi Li ® D DE tr “4 œ N
y EL OK HO — 5 ! U qi HO & + 15 où O €
œ te OU & u . <+ D + © HD 5 œ cr de 5 17
WE HE D QG #9 @ HD & OU U + D ui œ fr
ü @ «+ f “4 H né D © Re & 5
ü @ @ et & Ù do a RU D = of
ee ou 10) u fe D He D OO = La  @ o @
CRE 5 5 Po 0 #0 os pos
eo = ee st D ® Bb ui fa cr Le]
orE0ù + UM RO LE & Hu eg
“ Eh ni] Ho NH Le o Fe ns
ra ei u 14 © u Oo fe œ ©
no + p FAQ OO mn «@ 4
# Bb mi & ©
He @ ty Pr og 09 @ ©
fi ou @ À E sos
& FE Hot &
5 on w &
5 @ D 6 ü m
re) CASE 2]
a En
«a uw o
& be @ . 5
w 10 “
2 a

ra ares onmeenen

5 - Le titulaire pourra, a tour instant, se dégager des orligations
Gntraînées par les paragraphes 2, 3}, et 4 du present article, scit en
renonçant à la partie de concession à laquelle elles s'appliquent, dans
les conditions prévues à l'article 77 ; soit, dans le cas qui fait l'objet
du paragraphe 3 de l'article 13, en renonçant à la fois à son droit de
demander une concession et à son permis de-recherches sur la zone consi-
dérée.

Article 20.- Durée de la concession :

La concession sera accordée pour une durée de cirquante (50) années, à
dater du ler Janvier qui suit la publication de l'arrêté qui l'établit,
Toutefois, gette concession prendra fin avant son terme fixé, en cas de
déchéance prononcée er ayslication des articles 68 et 69 (deux premiers
alinéas) du décret du ler Janvier 1955, ainsi que de l'article 78 du

présent canier des oharges.

De même, le titulaire peut, à toute époque, renoncer à tout ou partie
de 8a où ses concessions, dans les conditions prévues aux articles 65
et 66 da décret du ler Janvier 19535 et à l'article 77 du présent cahi
des charges.

ârticle 21,- Prolongation du permis de recherches en cas de découverte :

1 - 4 l'expiration du délai de onze ans et demi qui suivra la délivrance

du permis initial, et si le titulaire a efleotué une découverte lui donnant
droit à l'une des concessions visées aux articles 12 ou 13, le titulaire
aura le droit, indépendamment des travaux faits à l'intérieur des sus-lites
concessions, à continuer ses recnerches dans une partie de la zone couverte
par le permis initial, et extérieure aux concessions.

tulaire aura donc droit à un quatrière

2.

renouvellement du permis initia

2 — Toute découverte eïfectuée par le titulaire dans la zone couverte par le
permis visé au paragraphe 1 du présent artiole, ou par le pormis qui en
dérivera, à la suite de renouvellements, ouvrira à ce titulaire le droit, et
éventuellement l'obligation, de demander l'institution d'une nouvelle conces-
sion, dans les conditions définies aux articles 12 ou 13 cilessus.

$riè
cinq centiènes (25/100) de la surface initiale.
Le titulaire pourra choisir cette surface à l'intérieur de la surface
couverte par son permis en cours de validité à l'expiration d'onze ans et
demi.

4 — Le perni i renouvelé de plein droit deux fois, si le

o1
permis des travaux minima pour des durées

de dcux

608.400 Dinars

= 1253,000 Dinars
= 808.600 Dirars

uoxe quos

set

(2

eTtTauuoctqIoÉ old

o
2
3
Lei

æ
œ
a
&

mm
œ
D
E
©

nr

€

æ
œ
ü

juandueg SP SUOTATPUOD sep onb Tsut

En

®

291E4x0

3

leuorieiroqixo

S88AI9€U090

CE
TT

re
ser

27 uorsto00,€

ÉD

seuyorauooi
puooes ne setegen

xTu
ses 8p no

w seouvysqns

sinou$

RÉEL

Tab quo

3s9

) 3ue0 à

T

œ
œ
D
BD
œ
a
p +
o
fe 4
at
# er
&
u
à ©
‘os ©
ER
ô
6 &
4h
a
5
œ +
2 &
ÊS
© €
Ce
à
“4
8
Ê
e
<
Ê
[el
œ
#

/t-E

D 5

uuoTtTronrouË ET e BLITOUVOTA

TnSeuS JouAtt e no aafrd e faxqno ve

œ

3

TIPABPON —°L

Ié 8

uotaxodo

erTrex

yotraonpoui 81e

Tequeu

a
uotjgodoud aoneaspay -"627 STOTJIF

a SeT ans

€ STte

Jonpozd et

AgiuT 38 uo

e 552 eççonb

ad suo

axeuar

et

T 81 JEd sen

quessud

“seSiego sep

uOTIUSAUDO ET Jed 39

2Tpu00 soT

To

ISuoTSe2ou00 $

PI2Tutu

2?
EUET S3IT

ab

AT NO ET euxeouoo
fsuotss20u00 867 n0 et Mod

TOTIONS SSOUPASFII S0T

so ue 28 qJuouerpetPoue,p SOXTI S110

sat

etmart 07

op nuez 259

ë.
u
a
©
5
œ
a
a
©

F seyoz

en

LIT

SYTOUF —*22 ATOT

SeITeTOTJIedns se07P40FSI

La
®
a
o
ni
5
©
&
u
53
sg

SITE

TIï

F

<
ri
4

leuot

JTU0 87

fo,,d 05eq 6P eu}

ui

exe

zretueuetiuoo

inu-
Ê

S3TP

uoTca

5
a
Le
A
o
©
o

fse

_— grace) pararen Pr :
l
Re .
LETTRES _— _
j
uOoHvo nr BH ŒU Papu eo oct Im Bb DæOdeæHt Br <tbE ot" Q LA
he HO BR -ubBo® Oo 4 + DU HO DHHE  @ dm = 5 ® de Le
4 “ D Dh ÿo 4 D DM dede p D D 1 km fou
E SC UD HE MmEU Bus D in
Be vu. o - Enpon sr [o Em © @ ou Et HE a
CR HoouR 0 æit 060 | ü PUB BH Gp he GC  +® &
@ CR CT 4 ® UBREG  + Ou ©
eu 4 DH DER G me tp SH ED @U NE Gui
ET D #0 vue K 4 0 m = © #4 DEF «à D® ua + D a
® DOI Eire E one Re + FRS Hé MON D fe Le & o ü
5 ‘ PQ Oo ++ 65 F4 CRE HR N EE  ® E@ + © u
i a 0 NI u 0 «+ l be Hors eo  < 5 ü © “
: a . BRÉERÉ o B © p © 906 pH ep  b® Oo u ®
œ CE ARR) o © Q #4 à £ ü © n C1 5 5 œ ï$
i a 4 © ce He HR D 5 + E + D + ® 6 eo +0 e É
eu of & HE ® + © CO CRE œ 6 ® @ ° a
o CET * Qe 6" BU  H + © Ho © UE 5 ü
5 6 + & u  » 2 R KM CES Ho & 0 D dd © æ -
& CR 5 5 © CO S OUYREÉ H Hot
5 + ce 0, 0 » BB < 1 e pou S ES # co
æ Eee @ mo RE Do FE À œ Eu œu re EH oe ® "4
o ü OP & uw # H RS œ 6 © S b 5
& Ë DE mb og  & 3 Hi D du 0 0 + 1 a
5 a K +R &® D D *% ko bube HO œ & &
o & 0 @ OH + © & © ® ® uw © Fr Be & u u
"G el uw £ ©  ® & + “4 EVE © Hu 4
5 He © bre CES: BE 4 CET FE How o u o &
ri & à 5 © D w + 4 © + e b: @ mo RE Bb @ us £ a
ÿ 3 D 5 bb Hp © © ® & + @ h & uw re «
Be D w 6  u 0 PERS CR El & + K dus + 0 < “ Fr
ei E OH «kB © Oo © e o CR ue ER o s er
œ ® «+ H% en D © Be o © ë + © © mo ED œ CES 5 8 5
£ dE HE HR D 5 © œ D Ge & s CO © ï
die Hb  @ H D © em o 4  B E* oo 5 æ fe © 5 ü 55 si
> # -0 ® © a CAT œ ®  @ © 3 CRETE CE HO & ul
- He 6 GE É GE Hi Hu © bu om b  ÿ @ o® uw + . 3 - uh u 14
EE Oo «+ ® © + D OU + «+ fu = BU a # ® Es a &
È Eosto à Fe b + BR À bp @ ü Oo © ® # & © o © a
6 D ro SE cr ROME b® © © + ur 5h ‘a u = 4 + Ë
LH Ho E so E sg 0 b Hé © BB : sam D D a ® œ
D w & bu Ho eu Ben ED us & pe ce Bt or S # © Ho R - u
\ Hs © & Su © Dub HE b- VEAE É @ D # & © ms ©
- CES u © © © D ®œ6 o u 5 @ 6 @ ,@ £ a œ 5 dE
Ho ee D & wo HU EN CE E & & + < @ + He ue 0
& HO € D & » # ü + up a -0 ne @ Bo = FH 1
CE eo» à CU © he BBET He œ ë Be tu “ie à
< Eu 00 PES M 5 H ® © CRE © CAS] o 54 an ©
o e M @ H ke © m o © HE FÉ ® © @ A E ü 4 © Oo UE +
FH Et © fs 0 © < Le] re a - B2HE Le) [UN ER] œ @ .
& CRETE Be RU 6 à PR + où ® uw HE a © "4
£ © Den © Hp © Bo o e + D He & o ct "Hu Li b
# Ü Hi 0 5 Hi ® + € @ Q Ho D © “ CRE D © œ 6 p Ê]
CE be ü ©. Die 4 D F SES ® ai Ho + &@ H &
a &æ A ss ms © “Ho © @& 24 RRGE fe © u on
© 9 Eu en Etbi B El 5? # 0 5 u H ü * ee CA "0
ü CE & © D LE . F ie CR - nm # œ es F- o
CR ES & w © o © &® 15, ® + 2 8 ti a S Re ® E
D Re © &  ®H+ F of bi œ H < Bu OH É me + # œ « <
& üu < 6 ù © 2 a CS CEA ee e pi no Q)
ps uw CRT Au be © Fr ue Fe  @ @. rs u F
“4 CE 2 @ o a © 5 D © © @ @ o © œ «+ © 1
ô 5 © Oo w CNRS cp * & u ü € H & Be ® 0 &
o oœ œ © + ® D o Ë La @ ct <i G ta « re) "4 {
es E ü © 5 A "4 ü ÉOoe € œ ü £ u E ER &
E ° DNS © D'o £ Be E 2ERI 4 u # Hi + A 55 +
œ 5 # Sn 6 + & "5 5 à © © El + 5 ou E Li
Ë ce H Ce @ = Het O a @ 3 & "3
3 ® El & © CCR uw D & 1
© ï5 El BR 45 o un HA @ ‘ u e
w æ ri CE Fe oRHE CG] a #4
"4 5 & Û Be D £ @
u æ æ & Ho à
œ Fe - i ï
4 ‘

Re GES EU De

HOBErA Chan BEBE POHQOU duuu Rr DOS 8o a mOn fes
D © D pe bye HOHO BOF LÉ OH 0 F&  ® 0 & & ©
Qi in ! M dl QnuurE HO EI HE EH Bu 58 si vw n
HonbE Bu E @ SD Ed Bo «+ û + Ep © @ e 5 : je ©
DR er O Den Di @ RU É Oro Prime  Eü o om FE > oi
MODEM Hi + TOM  Èæ  —  -® 0 OH «+ HE & et
ORtB DM DORE BH POE URL E 0 He CE “ & ©
HU Me ® 0 + Hi mMbbas ÉEOE BTE Eh Es o “ D
0 OO ROEG BEC nefnp Por  +wT" Eh # BE Fe os
& pu © LR 0 U EU © HMS d ©  æ+@ er ® w © &. & Un 6 pe
2 ER LEE 3H  D'u HAmO Lu RG ban < KO uv
Woo p ET &  UO 5 & H 0 © HE D ®R Had © © CRE s &
9 EE © ei E 45 RER ot FE dre Bou ü © o 5 go"
BH Ua Qu Gb ph CRE * 5 0 © 5 d'u
Hé Me LOLÉe UORD DbrOovkH RH © M Me 4 ® Fe 6%
ÉRUBNS LRELE LE, o&hEk 0 Bu Ë - ei
ü 4 6 05€ HEba Eh g'kbre@ o0ROoR 5 so wr jo
- RE  @o0+ + Hub GAS EE BoRFEe ù © & & @ e ca he
Bb de ü & E CS E big E © CEE CRT « a
e œû kb mue E © DU HIDE cru Bo ct ®
ü LR EE OO 6 ne - OHD DE + ®œ an &
Leoe GERE DERE crkie bou So CAS e A] w
Be & & nue Pb Ov +6 Ph Bo E à & ME ue es
ù not GS Ed REPREC +006 UE R Bu Ein * Us
ca O Bo HE «4 GG 5 GS © © oo - & É e
E L£E oi ce et pe à & iv ‘ w ü © ü F4 a
GEuU ue Be Rhk É BCE ve ur He «+4 & 9 E
a © aueat  &ÛUME 6H D € CRETE -9 to œ Bo on
Li eh Po et Go cr #  @ be SUESÉ EX € u & di
Ou e # ce OG Fe & _U OH o&metr CHE Demi 4 BE & De
mp © ÉE@d O0 Fe Eee ct D ee +? 5 © E © 5 © æ CS
5 ou ù BD ob DDR Ce 7 œ ct be HU HO D. & Ê ° 4
CRE D HO LHOO EUGEUH Ho + mOo6 Œe FE E Eu
® Oo Ho w MERE He RE bb o o 5 = OH GG Hu @ kr La #  &@
Leon O D He où «5 ARE S pur # © OH © KB © & Up
SA Ed LRE6e du € WE 6 E@ ‘ + E “um pes a e @
E eo Be uw  d@ OO < a @ M di + a 5 pou
y ee ps BEA + EE He HUuR op H oo &@ He D + œ rs b
Ÿ CNE £ E à © ü 2 EF LD © 5m BE du H  æ@ 0 al A dr
\ œ 5 té Hg Eee + bp CRE #3 € a EN
Fe UE "à FER + 0 ® + < KT “< où 6 La œ@ 550
Br HoEr 5 OM ë CES m ® M "6, ü Es &
É HSE D ŒE - 5 Mot CR © Bu He CE & eo uu
u CR db & œ@ u 5 em & +  K & a à Ë
# © & Us + É 3 À + o © P © Hs Cl * ec ga
RS on À ® æ Cr Gr Het CES He  & =8 5 & &
5 & 9H 0H 4 C u À æ Oo p bo RE ® H à & ca
2 & < © © EH RS CRT CR © nl «
ED & © CRE He He "4 + & 0 a ‘4 ‘1
keur BE ct E B @ 1 Lo HE + ge be Le
Be & Oh BU a Em 0 & ee D 5 @ @ eo re Fe © 5
d be @ + BÈEPE ® © Fe ct CS Ë ü
Dire ü + a Ù er u SE w oo Fa "0
9 -6 æ © & 5 & @ A0 ® 6 & ® m #4 ü Q ‘ - o
Du  & ® € 5 e Hi HE D ww HE © > #
ü où D» E FO CES wo bu CRE 5 EH 6 < +
© & «+ € et & 5 & -0 CRE Be
TE DR ARS ER Ru © à 2 ct @ ‘4 ra
@ # 6 © © CNET # © bu œ & 5 &  B . on" ©
6 + CEE ü @ E ü  ® 9 cs n RE ü CA o "
o # geo e ir Ë É es ct QUE mn & ® 5
5 « É& +R CE BEC +cH no! M GR N "4 #4
o a, ® © no œ £ OÙ GE He @ # + & © él +
3 Re wc 5 & a H on m5 A # 5 a Fe
Be © RS Cr B po ar 5 bu S CR 5 #
@ où tem ce De + &ü & Oo ww ® üù ÿ © se @ œ
otre D Be à D 0 0 ÉRREE & = u
© 9 sou Fe 5 bo CR He CU &
5 + 5 @ Sum © + @ UE mi “
& @ CHE H pu “= tou &
Fr @ à © R & æ
œ + BE  ® a
. u LI 5 ®

Hair.

1 - 5i la relevance proporticnrelle sur Ics hydrccarburas liquides est
perçue en raturs, elle sera due au point de perception defini à l'artiole
25 cihiessus. Toutefois, elle pourra Être livrés er un autre point dit
“point de livraison", suivant les disrositions prévues à l'arzicie 27
ci-iessouse
enps qu'il adressera à la Direction des ines et de l'Encreis
É au paragravhe 4 de l'article 23 ci—isssus, le titulaire
e los quantités des différentes catégories d'hydrocarbures
tituant la redevance proportionnelle et l'emplacement précis
nt stockées.

liquides :

1 - L'Autorité concédante peut choisir, comme point de livraison des
hydrocarbures liquides constituant la redevance en nature, soit le point
de perosption, soit tout autre point situé à l'un des terminus des pire-
lines principaux du titulaire, normalement exploités pour la qualité a

é r exemple los postes de chargement sur bateaux-citernes ou

nes.

L'autorité concedante auénugere à ses frais les moyons de réception

adéquats, au point convenu pour la livraison. Ils seront adaptés à l'in
portance, à la sécurité et au mode de production du gisement d'hydrocarbures.

L'autorité concédante pourra imposer au titulaire de construire les
installations de reception visées ci-dessus, mais seulement dans la mesure
où il s'agira d'installations normales situées à proxinité des champs de
production. Elle devra alors fournir les matériaux nécessaires et rem-
bourser au titulaire ses debours réels.

Le Titulaire sera, en outre, degagé de toute responsabilité oivile en ce

qui concerne les domuages causés par le fait des persouncs dont il doit
répondre, ou des choses qu'il a sous sa garde, a raison des travaux ainsi
exécutés par lui pour le compte de l'Autorité ooncédante et suivant les pres-
criptions et sous le contrôle de celle-ci.

2 - Les hyärocarbures liquides constituant la redevance en nature seront
livres par le titulaire à l'autorité concédante au point de livraison fixé
par cette dernière, comne il est dit au paragraphe précédent,

Si le point de livraison est dictinoi du point N perceution, c' ire
en dehors du réseau général de iransport du t , l'Autorité concedante
remboursera eu titulaire le ccûi réel des die de manutention et de

transçort effectuées par celui-ci entre le point de percestieon et le point
de divraisen, y compris [ia part d'amortissement de ses installations

3 - Les hylrocarbures liquides constituant la redevance en nature,
deviendront la propriete de l'autorité concedante à partir du point de
perception.

La responsabilité du titulaire vis-à-vis de l'autorité concédante, pour le
transport entre le point de pures.tion ot le point de livraison sera celle
d'un entre er eneur de trait is du p étaire de ] a

nn ae dt A nid a

f
ë
e
8

DE: s de forces majeure, ia Direction des ines et de l'Energie

devra aviser Le titulaire au moins dix jours à l'avance des mcdificatio

qui pourraisnt survenir dans le programme prévu de chargement des
bateaux-citernes ou des wagons-citernes

L'autorité conoédente fera en sor nc due pour le mois

écoulé soit retirée d'une manière les trente jours qui
suivront la remise par le titulaire de 1a communication visée au paragraphe 2
de l'article 26. Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra Être arrêté d'un commun accord.

Si 12 relevance a éte retirée par l'Autorité ccncédaute dans un délai de
trente jours, le titulaire n'aura pas droit à une indemnité de ce chef
Toutefois, l'Autorité concedaute se reserve le droit d'exiger du titulaire
une prolongation de ce delai de trente jours pour une nouvelle période qui
ne pourra dépasser soixante (60) jours, et sous la reserve que les quantités
ainsi accumulées ne dépassent pas trente mille (:0.000) mètres cubes.

orité concédante
un tarif concerté
charges additionnelles

er au titulaire une indemnité caloutée suivant
à l'avance, et renboursant le titulaire des
qu'entraîne pour lui cette oblisation.

La facilité aînsi donnée cessera d'être gratuite. L'au

5 — De toute maniere, le titulaire ne pourra pas e teuu de prolonger la
facilité visee au dernier alinéa du paragraphe precedent, au-delà de
l'expiration d'un délai total de quatre vingt &ix (30 + 60) jours.

Passé ce délai, ou si les quantités accumulées pour lu oompte de l'autorité
ooncédante dépassent trente mille mètres oubes, les quantités non-perçues
par elle ne seront plus dues en nature par le titulaire. Celui-ci en
acquittera la contre-valeur en espèces dans lez conditions prévues à
l'article 25 ci-dessus.

È

les dispositions prévues au second alinéa du paragraphe 5 du présent
e étaient amenées à jouer plus de deux fois dans le cours de l'un des
exercices visés à l'article 24, second alinéa, cilessus, le titulaire pourra

exiger que la redevance soit payèe en espèces jusqu'à la fin du dit exercice.

Article 28.- Redevance due sur le gaz

az proiuit

a , paragraphe 2 :
— soit une redevance de dix sépt et demi pour oent (1/-1/2%) en espèces sur
le gaz vendu par le titulaire, et sur la base des prix réels de vente de ce
dernier, après les ajustements nécessaires pour les ramener aux conditions du

point de perception.

— soit une réduvance perçue suiv

ant les molalites prévues aux paragraphes
CIi-aprese

Reo poconmeu 11 Hal Es pong mt pet RRE LED Lor
@ D VEEFQU &, © ®& 0 -@& HO 6 @ D D + DD © uw
CS | a a ! 5 5 oi 1 B@æ u DO Us Us
© oHBO GE Fe b Oo RTE SO OH M&#r + @ +
ou D One 66 b & £ @ HO OGÉRSLE FE 9e dus De 0 ©
He D EE UD PR RE ODh © who © pe pp Oo MH #5 @ 6
HÉD OH M ORMES & © EN S  <o" WHO DEEE 0H HER ©
HOU HG FO & @. 08 0m OH Ua He D Be
o © DOUÉË € D @ # vu 5 À É9BœSS € HD eme d+Q € 9»
buis UM + € «+ ob œ © © H D & 1 BoE Om he D ppt
&- & How  @ D NW © v ONE HO ® ©0556 wH Qu «+ nn
ü bu bo H © E 60 pastaegr © g © 4e BE 0 Us @
HO UHOGGHE HP E Dh ®  @ "ÉE 9% +5 ++ 9 GEO D
Du RAD à À @ DO H eg U@ &«o 5 1F puu a
LU DASUROO 6 NOUpE EE +486 H HUB Me6 eu Ha 5
24 Bb 5 w SEp @ au ES D D mm © D A he a
5 £ 6 @ ©. DO VhOEH+RO & He BÉéHEUE Sd be #5 CE
 & © Re SSSR EN DOG DB FIRE R Es veu por Lo Eh Be
6 # 5e De une à Ë Fe HE Éd HO  d+Om D Hé fe e
+ D <ÉO HSE QG G be #5 + ® © + œ DbhæDdE © ke @ À HR ct < se ® -40 5
CS Di - pu Go - É + D EE fe 04 pvo née nés UE E D 5 & 5
deb UE  # EE  o VUE 4H dwuud ® À pue ‘"wu ® 4 Bu bb @
HHHG HOS EURE LEO RE © & 1 © 2£ONR HE DU D HO bON uw 4 D 4 6 A
GOOË Dee Hem os d ER Hp HMNEM dE ur HO Wir © 20 HG OE +
HE D 6 © UHOGDEO #4 Bo + HU FE E & nu SE ou He WE U @ 6 D
HEURE HU 0 BEN © uw Dh - onu HO 0@% RE v HG Cr  @@
CC DE O0 PUeD EE ME Ou" F. o PRE Bo oe pure
LOUE Ha QU Bird 0 © DO EU U + M We ZW Ed CRE uw E « La s
Be #5 & Ou mm © © Bo Oh ee CR PT + & de 0 it
be + HE .— B x M@ PO mo mb Hé M 0 OC 1e & = 0 D ets +0
ro BE e @ ca REG D ÉD Ç oO So CE œ Gi
Ho 0e ® © "© ? HO # MON Se ME Mi +5 En #®@ BR fe 0
œR 5 &@ EE À Lo «+ OoMmbede ED  @ 0 BW EM @ M HÉoOGE
HE © KO nu © FI HE #0 4 w He DE D © Um RER
bed 2 @ œ + D Ga © H Bo "© œ æ & w à Œ be Bof «+
DER 6 + QUE E D ROBE © œ 9 mod En g'@ D @
Le 408 © a be DoOUEDH &H 5 © r HO FE O0 0 40
CEREL- OP € & © n,u ® HA HS © où w ECRrEeR
Oo + re be En w uhHBoe üù po ER o HW a ED ©
BE ER) B © DER u ë £ CC ü 6 Du
Vo Eu ü e + © C2 © ro 5 Éd © M RE ® © GIE +
Le 5 BE CRE CES) eo Hu 0% = D & & à Boœ + Oo Be tu D
© & w DRE & 5 Eh UOHARE + DO Hi CR 5 CNT ES
u he & © & 5 OÉBKO SD 1H @ & CRT BUS
ü # CRE & b. à ® 4 s RÉ ess uw fn & 0 © à
£ SRCREEU © BR 5 Bénbmbe 5 5 E 6 te We 7 @
ü *® - Cr o à ü pp O -0& 6,0 k 4 Ris 6 & «uno
: CRC É 0 Bébé DE ru m + b o = D  EQ
Edo M © LOUE UE © o K hu 5 U OMR
er 1 0 w Hu © ® ct 5 œ o PRES É uw ji 6 €
®opPUEE À & Hu Me + DE EC CRERN w © HDi à
EM DUe  <d D by on m®e À 2 & pop 5 À © pu
HU NW 0 © LE CES B mors oe- 5 et D && @
Hey D © EN mé æuyu où et @ © © & hors  E &
F @ œ & © ke Om e @ Fee # © ÊE 2 @ wo pu &
HCÉ ED D o® © w HO LE © + nu 55 EE +
SONG OC D 5 en # 5er ë a) BHO
5 © & ü 4 © E © 9 @ m0 © ® © CR D PRES EE 15 © 4
où 5 œ< © #6 3b«æbpHo uv OH  @ fo Be CNET
HOBHEOS À D #4 #_nH6&ae vu of Be ver + go O© pr
U € @ HU He amemEh EC o & ti M CRE 5 D ® ©
OË De H fu +4 D fn u #4 # D to + a D ts 4 D
DDHE œ & gupbpe te 4 mb He H © Hg
fborer HE E 0,4 td Fe œ © 25 on D = Hp db
LERSS 8 4 & BORN € @ @ F CS OF "o <® © Li ©
ë, & Bo 0 & © 4 Ho 4 ® CR Dæ HE o w ERA
Ë mu "M © É ® u D ++ nm mn se CR me Don œ© © & Du
Re) Be « < ke ® M FE © æ + CE) &@ He EH 5 o @
GHHDOË © œ& @ - a es + ct ES E + ÿ u
LOEXe + 2H © e w © B. ob P ù +
sk os œ E w > Q © 5 < & 0 œ © D» œ
BEBE SES E a + o © uw + on
Hooëb © HE Ë Al Q] CAT E
D +5 © + ep  @ œ œ be o
CE 5 æ bus
000 ü

äriicie 30.- Facii

sa L L'autorité concédante, dans le cadre des dissositions lesales en la
: gmeiiere, et notamment des articles 72, 73, 74, 15, 16, 11; 18 et 83
. du decret du ler Janvier 19535, jonners au titulaire toutes facilités
en vue d'assurer à ses frais, d'une manière rationnelle et économique
la prospection, l'exploration, et l'extraction, le transport, le
s dui enant ds sus rechercnes et de

ses exploitations, ainsi que toute opération ayant pour objet la
3 préparation des dits produits en vue de lee rerdro marchands.

Rentrent notemment dans c

explicitement au decret du
. possible :

45, eh sus des installations mentionnées
er Janvier 1953, et dans la mesure du

a) l'aménagement des de.ôts de stockage sur les champs de production,
dans les ports d'embarquement, ou à proximité des usines de préparation,
ou éventuellement de traitement :

b) les comnunications routières, ferroviaires ou aériennes et maritimes,
les raccordements aux réseaux géncraux de voies routières, ferrées ou
aériennes et maritines :

ce) les pipe-lines, stations de pompage et toutes installations ayant pour

objet le transport en vrac des hyèrocarbures ;

eu

d) les postes d'embarquement situés sur le domaine public maritime ou
domaine public des ports maritimes ou aériens ;

e) les télécommunications et leurs raccordements aux réseaux généraux
de télécomnunications de la République Tunisienne ;

£) les branchements sur les aux publics de dis

æ
#
D
ci
s
es
rs
©
5
on
@
5
©
GC]

où
D
œ

g) les alimentations en eau pota

; h) les installations d'épuration et éventuellement, de traitement des gaz
bruts ;

en ps gs pee we sou
ETS KT É 1 OR ‘ 3
,ROW e6RMH HE BR «0 Bo HD HEIN UN © H Op HN OH 0
& © THE DD ES HE De D  &.6 4 De HE Se D Se 2 D
CE! u u + ü ü D Oo @ I #4 En £ w su
g CES #4 ui ph Hi @ HO BR GER D BH I ER 4
Die @m=bu Be  ©@ 2 0 DE HD om & + F0 > © æv @© d® 0
CE 2 HOW Bb MU RE HU SO dé PE & IG WU Où ©
Ÿ DRE CBEN BH be © Bad DUGE HE & “ 5
A OGE Me @Be Hd Mi Ho SE Où 0BH DE OR « Ho & Éo &
d Ho ONE di GO GR GE + 4 © + BH 06, ® GE k üA
A Bu O6 OH MU GG pe DORE VHS HO kb BRE CRUE
d œ HW mu ECO O4 É & W OGM & 4  &E
GEO OH ON He Bo Abu HR «+! © CRE
Bd à Ed Mis Uk  <@ ct HU Fe. © WU O4 &
Q] DE HN HU mn oODu Eh ph g- us D &
o 4 CRT CAC DO & "M 2 CES ©
+ o RE gang SE sas + H 0 «x
LE + © DH ED © © CES HE U
EE Bo Ur +0 Gé GGRR  UB S œœ À CRE a
6 # ue CES HE ® Hhm © S & MR 9
ë DO HN EH Hu + GG ob É © & - E
pi HN H® 36 & bp E be «+ 4 ü &
© 0 ® Of du “on WHO Hi kb ra om 1
5 E £ & o © ok © 5 wo u £ 0F ©
i Eu HO HU ef M © vw BOOM E & 5 Fe
d e ù & Fo dry & uw 5 HO ve o & 8 or «à
i P  æ ® & HoU QG OU & æ# @ù
\ = be æ BU üù 5 0 e HO UM
h D € É  o& Be et Où < do Roy Ë CR
4 + ü ho © d  & er BL B4 Rp @ D de ®
ë ep CE F. à ® Bœæu «46 "ou ts HO & © 0
! Le o w ni se 5 8 La db ù @ e 4 BE
5 De 5 & o D QE UE GB Lo ue 0 Fo
: NS Hi 5 BE é G HD DE & vw © OH sh 6
i Fo æ 5 D E se Ent ® ®
ce o + D + @ E a “BR
! Ca su uw a Ë 4 6 p& 5 &  @
‘ uw € CNET Hi K HO œ eu © o w &
‘ EP © & be & uw É
î # @ æ n up Fe es & 5 Be 0
ÿ H o ce & -+ bo 5 & 6
ke & æ 5 «oo HE B O@œb@ ES 50
a & 4 O6 E x CE: £ D 6 GE + s æ @
& fu © el n o ü Bd m SU æ & æ su
4 H@ œ wo a w CR © 00 ou CR CE:
5 OO ee D EH CAT œ me ü re] CS
e Fo £ 09 5 H æ UE He CS CR 1
Ë EE mé UE © _ be Be FR + 0 H@ — CS a ©
EE 4 9 X œ CRE Be Gi BR 2ù € Ë p
We 1 H rh © & € æ © æ «
BR bd "c gp Oo & © ü « ® # 5 &
Su «ah & Fm Be S uw © © a 0 CRT: io
: Be dt be o CDR: 5 © & & 5 W 5
É UE Db 0 e Fe CAT Ho BG 6 A Be @
Ë Fer su É + a p a æ 5 CS Er]
: LH a n e a CAD © er cd @
re Be Bu + + 5 be Re H BH ol “+
œ " E & ue œ ® D H OR CES w
a oFE+ ni o Le] ü He & @ oO HEo® a
ERQ «Oo ee 5 CE ED @ «+ ë © u œ #
4 No HO ù HE 5 Or ) s HU De 4 #
\ a Re œ æ ë F o & æ Ho H ont He
Hi HR dl D CET re & He ® +
"3 HD ® 4 ë He He © & CRE] ra
ra 8 8°0 H El + æ 0 BH Re o Re “4 o
CA DO @ x e & m © CES HSE # Ci
© UOUHE  H ® + uw @ + 4 ro œ +
u +û  @U œ os w uu © #9 a æH 5 œ
me + Ê Em o A © œ HE 5
au u El "© #4 4 «+ 0 6 +4 an ® £
5 uw ul a ® £ En te 5
& 4 # Ê a CE: ü © ® œ a u
#5 & ei œ CES #4 5 & © œ
o & © É 4 D Be 5 a
DT EE { @ + “ou
hat w D œ
@ ® -

Eu HO ETS EU sn ct re ï
El
ï
. :
À Due fe RE LHRRE OO HBDE OME, HUE FR =
j HE DE 1 So FE - O - DEF 2 ® -®' Dow © 6 & #
: Re cr Ÿ Mon S Ro RE ei Liu a
j CR ER hs @ kB © EE era Ce et i- ci mn
à opor [oO PH Own 6e #6 HO pure + mue à o
ÿ HD e ro uret  8 FE Hé BDO Hu "5 D is
GHBE Je + 60 Boo + HG OM HO O OO er «+ ©
î Rs lu LhO0 0 06 Go @ve haie  «
d mir € GRO Baba Be  @ «4 Cr ñ 0 Les
4 M er D DU UE ER GB Bt Her DEN O Fe ; re
: ww 5 Di Eue o un COR RS ge |
à H éd wo bBDE MB D 6e où 0 Ke Get 4 5 1!
h He OUR ÉD «+ ue Ho Oo BR Hu Ode ©
J + pe oO vhpke KE. HG © + MH ED fe ü
4 a ® Gp PFéb0r De g+6 Be ABe, U tu
E 6 +0 bu  ®&u on BUN  E'e, 670 © ©
® u o & oo « ü u BR Bo RE Mn 6 o uw
© HR + EE © PERD dm © OEUF D ES
d ME Fa RD ÉD Dé D Ode  H 5 0
. 4 < © BR Nu PO Hd bn «& GbaE © ü
ä Ë 9 1RBOG 4H ® ® HO boaæn ll  E “
a © En Hp © ® CR DO ef UM a
= ü © 5 A © UHOM BH RE U + @5 we kb ie
e #5 De ü EH @E ®@  & ap Eu ©
bar a € © DD ® Bed  G RU PRE EG 5
à Le o 8 5 0 D ü € Hu DE eu «eu ü
î " Fe D e & GE D 0 + @ MO UP #
î \ oi ed Bip 4 8 pu HS "we u = 50
} ü © b w BOOE dm fie 2H Hu m *
ë \ 5 œ ce CRE BH ot ba 6 & 5 ee
} » ü + be D GG FR OH 4h à Ë por ë ss
Ë \ a oo DÜæo F4 LH 0 mn 460 -8 À a
5 N 4 © ‘ro H OGE &® 06 dt io o
ù oc CES D 05R UE = + #M  Oe0oBu D,
ï & ci n O6 b CR Mo pme e ©
Go ge 80H 5 D ar a + œ is
: sd o w DÉND —IÙ OME ah up 4 © var
EH - ESe CNE 6 UF E% Oo Hu Ô
ü pe " » Sem © +0 a ES pau À a œ 6
BL © OUR, et ‘ot Qu Ban 6 » Re
ï a & es fa be @ o H + BD diem Fr E SGE
& 6 HO À —1® ol OH BobHE = ok DE
4 @ D he Seb © G. £e ra 5 Do € @ o Po
ü 5 CES S bFE 0 + ü = BH dobps ü = "© À
. o € 5 BE EH D @ Dep. & EI CRT
She + 6 GED  É cet B 3 5 D be À CS fe pa de
Éi & = 5 6 © © & Ë, RES ee H  ®œ% 9 PRET CRE
mo  o 4 + D Bo fe w 6 Gi #10 w  U ET & D
É DE € re HD qu 4 u us o © re w 1 u uw
one  « ü © -t O1 & » Rd+br 0 co U
Fo 0€ Do Dr Hs BH FES ÉGUE 5 B wii
46 + CES du 0  @ ® ® "fu E 0 n D He &
CES 4 CCR pe CAS RE‘ PR 8 à & u
one ® Sp du DE et & H ® CE & 5 bo w a
ou Pi QGCFE% R® = u ri o 6 8 É HE
> & “4 ü #oO© En e É “0 © D G DE
EE u be © ü + ps Hu s 5 B 5 © © Ë dt o PRES
RC 5 O «t ‘9 - © HO ++ A © & «+ HE ü &
Ê e AROE © E À H & & U e
gum © o ts D Hp @ be eo BE ao
\ E69 € CET FA a + p © £ & ©'a ü bc
CR Be cl HUE Cet ® hi Ë CES * u d
\ + © CES mer v po o EE Her © ü ©
“ n © & © Eu b 5 » à @ be op & D
+ x © 15 BG M EE É «à + w H +6 5 «
Gr o, & # à ep ü D & É.. 0 ®
ph he 2 & Bo © 4 © > Ets « 5
o ü » RS LE D 7 p n © “
ED à CRE + 5 u à w Bus o ü
CR) a à D DE Hi o #4 SHHE
É & @ o D @ œ û Hi @
æ uw Ui ui o -
: + 0 & 4
- . ü +

e à
sn ©
Il appuiera sa demande d'une noie
tions, eÿ d'un projet d'exécution

Il y mentionnera les délais d'

xé
était chargé de l'execution di n

e
ÈS

aux plans généraux de développenen
an

auront été exposées par lui d
tenu de presenter à l'Autorité co
cahier des charges.

S
delai de trois mois, ses observe
;

bescin, pour develcpuer ser

de substances minerales du seccné
xistant, où d'exécuter des

ral, ii devra en rendre ccmste

ngagent à 8e concerter pour tr
e aux besoins légitimes ex
tions législatives et régi
& les

cs services publics en cause.
é es aux articles 38, 39 e% 40 oi-après,
vliquer les moualités ci-lessous :
l'Autorité concédante ses intentions

ause.

cuticn qu'il entendrait observer s'il

ravaux. Ces délais devront corresponire

ti de ses opérations en Tunisie, tels qu'ils
lès rapports et comptes-rendus qu'il est
ncedante en apylication du Titre V du présent

3 de faire connaître au titulaire dans ur

vations conceruani les dispositions techniques envisagées par le titulaire

et ses intentions concernant les
seront executes.
Ëlle se réscrve le droit, soit à’

confier l'execution au tituluire.

©) 3i l'Autorité concédante decid
elle précisera si elle entend ass
de premier établissement corres,o
titulaire de lui rembourser tout

s dernier os, le titulaire
concedante la totalité (ou la par
itièe par échéances mensuel

, à peine d'interèts

moialites suivant lesquelles les travzut

exsouter les travaux elle-même, soit a'en

e d'exécuter elle-même les travaux demandés,

serez tenu de rembourser à l'Autor

t convenue) des dépenses réelles dûment
les et dans le mois qui suit la presentation
moretoires calculés au taux légal.

&) Dans les cas visés à l'alinéa c) précédent, les projets d'exscution seront
mis au point d'un ocmmun accord entre les deux parties, coutormément aux
règles de l'art, et suivant lès clauses et conditions gencrales et les
techniques particulières apsliquèes per les départements
a République Tunisienne.

At auprouves par

le

e
tu
8
°
a
®
w
“
É
2
Ë
ï
&
ke

28

sd

ETTI

ap

TO-TnT50

lextdas 010€

SOUT:STE
OTREFTLOANE, TL NO) uo7ss8

P

ë

ee
T

suoo

ü:

Fino ir |

-snossap—

6
£TY8 ue,

38 suo
atnd

ou:

satez
ne

Ê

SIUSWAUONEIQU

DTOA OF

ER
gaxtenquod suc

roco sap fauouweiou !seo

l

T3s0 te

15

T3ET

(ss

otye

WOP HP SIT

autre

Frand

‘o

ep
UOTIEIUAUSTSeZ

ï

“ezausgzos {is uo faosdse,T
Tpoo

ser soueopnidstan( no uorseoty

ryestioqne
‘asneo ue

suoT

530000 nO

a
+
&
ee
c

ei:

$

"
o
É
#
H
@
+

e
“
e

TE

UT

Horaetress

“otrqnd

T,F SAJOPIEU0O XNPAE

re

estaoine eun,p no uo

OT

ETTTANO, pu
unod lexotrotyeus

22
e£

trunueS oprand

o tte

q tot

JoaneT

ep sAuepaouoo 84

pue)

TJT00 8p 5p

fiuep

at sue

STA 680

poid efotrase,T

90009 *SITETNYES 2T xd

ne Ro uoTss

FANOIT Joe TUoZ

O8eTT

CE STOTITT

qssuz —*

Byuosauid SUOTIPTIE

“eBesn,p sexes 39 saferd (sytdrz sep

a IT fquewesettar1e

ssmoquex fatotque quesoud np Z

100 STPInP OUT

u et surp esduoo nues bras

auofoud
sesuadap ser ATixe

OT20 aT suTr uo

4 no 7no4

ep
gérafeses np (o veutteite

Jerusxd

no 580 nF

TMIT4 8T

e

op ‘(2
fanerer +

aTtux

*ENFESP-IO PAUTIP
ammoo saqnoteo quorns 8TT

we

egrd fTç a

18e.

soude

en
E
5
re
ns
G
&
a
a
€
5
+
ri

9 ris (SAUFETINTS seetef

os to-xne)

F serdaexrémoo quo.

past

+
rs
H
œ
uw

2I1STUT

er

HeATOTIX® net

3
Œ-nx1u00 ©

at -t
de,

uewaltrannouaz 87 38 ut?

fortes

w

T 8?

GIé sap uorieqoud

€

rep

Jnoë

2s et

e

€

ANO 507 —

satosaq xne

et

R
&
Ë

TK np

Ty

ü

R
4
T
&

sauepeouoo

D UTOFAG JTOAP QuUeWAINOTIaY TN quEANOË
A

çe

p set
t
e
n
{o)
L
e
a
ap
ÉERS

a

suoco

FReiT
10274
7

te
8.
Li
nm
of
Liu

Tdo
toire
Tox
12 e
av
seadd
forte
e$ezano
er
et
tion
03710
Srxano

ati un,p 81400 27 ano

Seyoreuoor 508
BJJnos

©

(4

s

8

s
uo0
2

P ET Jaod

TJ9P 54
Tin 8199,T 1186880
Sssaouoo no SuOTAEST
P
s
tr
un
e
s
u
2
e

TÉ no eun Auar:qo

Tu
quouanbripuoqne quUOISS SaTIH
+
T
8
+
Ê
e
suco se

gs

sggn

TO
ui
suo
P

sus efezano,T enbeuo (q
P

rxe,r enben£ qe FT 58 2T

fSUOTSS20000 SINATSN

gSoxoad

T enb sexqne
tasns 888JAn0,T enbsuo

Éc

s

ezano,L (stozegnog ‘
teuanbrarwonne quoies s

2gyoep ET no uotjes

onbaz us

Saouoo 3e
9
ICTIxo ses no
to-tnçe0 enb ser 9fezano jtp np 29een,
9
TTEA ©

F

suot

sro

lOzTemitg 87 ded #8

8 set

107
T e0ve

ï
&
on

D UOTIeZ
2

T

ë

4

T

T

P

+

Fa
:
Jesseo 9€

*"SuUOTie1
Bsn,T dt

SuOTSSe0uU00 no
T
q

d np 83TF

100 Ye

æ

TtFan0,P

PT

e

2

o,P
o
o
Let
s
4

Tand surewop np uotqses ET 12 UOTJEAUS
a
d

ne,T JUEATIOU 8

o
Sur
e
sussep

be
Hu 8
ë

IouT eganod
P

‘
no
s
€
mn

xne senteanouss 4

ATI
ur
STuo
seo at ts
TOUT eus (stuxed 80 ep uorqdod aun no) etuIod
J
Trané #8

A
18 OT

rer
e
aouc

x
JTOsTAOLId
ox
w
090 VOTEsaouo0 et ©

ep exetuep

T
gousug
exo

es fo

HuUB,T SOTIIOUNT

o
noï o4
3
Tos
-seu
30

SUOTSS90U00 10 SUOTYES
06

eu2tq sap
UJSOU0O
ett:t
ano6 %
STTEUT
et no
Êl
e
D xn80
s Lo
Es
Ten
U: Et
n a.

TL quogauuor
ET

T
10008

P

u

ü

8

ep
a
T
s
D
fSuoTsTpuoo

n
osuepuodss

8
P
cer
€
:

ET 2
T
seuvp np no

38 equepeouoo

8
£
a
ne
€
?

8
ë
ÉEsas
T

ls

e net
0
L

s

8

8

+
FemmAT+ et
:

L
2:

Z

UOTSS80000

pal
tb 4
n

P
od
ï
sax
x

ë

e

&

a

z

lesduoo uos
ese

4
f99TIn008
pl
F4
s
297401
mn

e
e
4
qu
Ê

BA.
tne
np
_

î
u

o
s

T
+
e

dl ë Ps 3
CR ES LE FES € 5 .
Hé do +hbéts CRE Cl HO 4 DU “gi tt © @ ‘4 His tt œ t* Fe O À ND D et © 4 be o
w 5 © 5 HO = D ® bp & @ © 4 © D +® æ® Oo D -® + © ® £ © CR: #4 a
QU & 1 +u eo À #4 uù p 4 D OU 5 cn ,  H b U H & oœubEU + U uw 8 1 @ Re & + 4
be + oo © E HO ® 3 RTE œ RQ D CR ni br © ra 5
HOMO ep Et OM @ QG D D Q © Oo b 4 Q Het -5 3 K OH © 4 D BE ot Hi D Et (el) G
I RS DE © À BG + HD ah ÉQUGEE © HS HS  DRBN O0  @EN @ Bu ë |r à
a gi ü 5 EME Ho uk & 5 0 LE a & œ Oo % Op re oO dE» A œ D @
@. E 0 HE ct bob N° BeEBU BÉS Go GED UE MUb4+ E Ac 4
Be D OU @E® ph  @ D éede® dt BED ka * ao Ê O &Hhnme Boire fo ©

ke a CRE DRE MELIEN ps eo @ Hp D Mo + FE ® « |O
© ® Hp KO bu & 4e £ E.2 UÉQ ‘© BOUE ce E + fa
25 TRE mEUU UM @ CE EH HB 66 po Fe Bo uwi 1 =
Oo ++ 9085 ct _ GT W © f- ®œ ot 2 + @ oo ® ®m LR] Oo Ho Oo ® Oo E
4H Le HO NC He #5 He Q FU Fe Ge et @ “4 & og a un d ss] He st CRE is pote Us Le
Be = 5 E fou 0 © D É wo U =D F0 et © 0 4 & ‘4 fit d &
5 © CRU HBDE Ene DOUÉ vw owuu go  pO ww  u
LEO PC OU DE "4 Heu HE CC Q © D Ho H G © LR) Le ro O < La es
É CE CC EC EE Eur Ho ggim those 9 &
rez FE @.u © b © ® bb "mo 5 40% Sa 5 L 4 @ Wu EH O 20H50  & ü
& = th Bee be BUE MEN ON e + 6 bn  ù à DO D ct he et
(el œ o & © [22 LEA @ O° ®'@ OH Q + œ Ë a 9 © 5 H & D ts pe er œ
EH He Hal 1 + U ü ru 5% Q LA ES © 1H @ x ct æ o 4 Ho Le
5,20 “ te vtr DO Le «+ LES tæE FE RUR:] © CL Le) WE 6 œ ® o “4
2e Lo Le LS u ® O D OH mes 4 Re Ë @ 5 nm E Q ® D et Le 5 eœ
HE HE OMB®@ FE. <'O 0 «+ & PR BE HO D Ë Où à
CRT RE . 0 E +û RorSE Ee + 2 er 5 FE Hu u CS É
D CS) He F4 Er Ro DOG gi HH ira + 4 Hu ke = “4 su 5
Le] Lu dt ++ D O « @ É p'o WEP D œ@ G ® œ # v a © 3 g + 9 Le f
ot G. Hg Oo 3 5 ®@ Det E FE Q 4 Fu QE FF l'E S K3 + FE La cr De 4
foot HS OCRE Q + Le He HE ch © DH + D HA + nu
Ge Go" Fr 5 - BH FE O0 © PR be ct œ Oo peu #4 1 E @ un LE et
» Bou popee om OM 1 AP UE ct à EU 4 6 CS
te © Home * ti E = Q 0! E oO RTC] nm Es vw Le] D fee a se
5 0 qu OO US + D &@ "4 He E es op L'Re] EVE œ un D & ü [ou 5
: Un 3 © [2 Lu < np © Se a DH LES <+ œ Les
a © ukeQ © ct + + uw Oo LA É he un D 7 œ Fe
oct & & É HO @ & PR. & & ee & E 5 ui »
< 4 © H EH 2H ® D de D D "4 a ECS) E
#@ Ë Fe pe et e0cuoen + @ & MHO ME Le s
CRE QE H © + @ E 54 Le Et D U'' & C
uw oh o 09 oo Her H°o@ Ha D OO FR Las ui
RE D < © JO D W b. œ #4 GG ED FH ü Ou D ui
CE Ê «+ DE -U0 4 u E + oO où & vu o
ü 0‘ pl a DUR 9 © Ci © LES GG #H 4 HO 5 <
ER UM x QOu+ HG ei Ë pH D He m ui #H05 Le) #2
3 He D + © 55 Le + La HT ua ww et Le
6 © w CR ® &'y wm Be - © ® ET eœ . © Lo F] &
HE Q "5 6 @ 3 Ô -" Hu = ww #4 5 He Fi CN
544 ou © © À v 6 - o & Oo o @ it mi CR
a oo É So@ BF 4 4 © » É e DRE 0 5 Cr
u D #4 HE Cu Ho DE Le Ë 4H < £ œ Ho ral
FE @ œ < + O0 © es. vo 4 D dn Le L LEA LA se
Le Q œ Le D ®œ Q 5 0 u 2 un fe ui cr #5
Leo & © ou Re + à a a @ + + @ *5 ® :
dhRE 5 Et +6 8 & 5 + Het be Hu @ op
LR æ oœ LE El LR £ “5 mm ni Le] Hi HE + L-
EH « u nm üu our 4 & D pH D to HE] #; [0
œ 2 Fe CARRE RS œ O np Lol . #5 oO Pet tt a
HG ce m4 4 LH @ D 0 m + à sub ne OH d
EUE D < © HO u © # G © @ cho pe cr Q et
SG @ FE He + RE 9 +. ® er Bu, o 0 Hg
9 Oo + Fe su De fe Fe © CR PB à Hoi ©
EH h oo WU D £ ® w LES 7 5 Mb: Lo LA EL D
On ee OF G 3 «+ . a or D ï5 fe em & ou à
u x ® 5 He œ LE E wu ph CR RE
[un oo P ok Oo & @ peu LE VU - pr Fe
° “ B CE E + peu + a HD © Hp -
Et °C a @ u CES “0 Ge H ra) Hp D D œ
Ê # © kb vo Fe @ u EN a a © Be po a
4 Hu né RE 6 CS u di 7 OEa
QG a H & © œ ®@ He F fe 2 LES] nu o
RE) u où Eu D] Le LR ++ + D Hate ..
Lo @ ® O et + e® CU < na DUR:! un
DE tb: œ Let # u mo @ H
CES Be Re A î 5 a
D © | a œ + & æ
hs u

__ es
(SS x gere Lo mens
KE Er LU ET 5 :
us
DORDYERRD VRUBGER QUÉECEPE REQUU HO Own DE DB eaovwu
O0 ON 6 D D © ® Om + 0HED DE D -PER bohu®m DOG! É ® EM
@ LE M + EEE w + 5 0 LR not + Où UT O0 € + pe) Hu «
Hp E dog 6 mis KB Ra + LheasS vw DH E 90 DE & @ Sa oowé «
DO D + CR MH deep HHbpors mme HS Oo So itisn He ù DO 1
WE GE 6h 60 H 2H 0 He HO vubomu medp ich a Ga
FE EXEU æ Bee Hp NH Le] Le © ü œ pe ERNEST SE pes sc
Re 6 æ+ke +o 0 4H 2 ba BD We BR ch + Hunt @. 4 w Un &
ÉHOo OuEr:Q He D A PO BDU SE MH HA ©, D Bu œ D UN
DÉOFQUDE HEDÉRNE GUORER re, et to Un CE. € Be @ 6e
HOr dm ÉNGUe y thé GERS DO B ot OH
ND ® © - ER 0 a &® bébed pu du Hé ‘ou
& 0 QUE im OH RUE EE bg RE 5 kw CRE
a & 6 ÉBOBE HD HD @bE H D Ep bu Le 5 © EG
sg Em Ier 5 p & Oo Ru CRE: we & + + D
ever PH Re Fu @ 8 © WE © se on
#60 Bo n O UE De M FD UE À +HaO CRE
CRE CRE os ü RH EE - th 0 Gi = te à He
où + - 0 & HR Dir G Bad “we
uw + & 00+ 4 sdb  KOSHD  dét Heis ©
œ + Hnomb QGpbEp eo: À N à w bp
ë HO  0Eb+E DE 8 fe D 6
# uO ME" à por 0 ED © mn
& HERO Eu 0BE + O8 0 u
un D Ô Feb Bébeédtk HO ® PR e—
ee ë HD CCE E 5 Ko © 5 av
Gb HE Bob ® ct ce 6 © OÙ çÇ
Re Q A be : D O0  HH WE Sp
& TELE HO REGRETS Ge =
5 06e" Soin ie
ù E ra Lo e E
a 55e of
+ spm re re
F vE&i fe Dé
5] HE HO fe
Ha oi mes 2£
eo G o'@ & © &ù
2 UAH Dee 5
5 © © oO & do à
E w De #
E EBeEOu 5 bep ©
a dû EU ete oh
és LC) À BU & Ph
© É vtt EH & ©
5 SF @ & © E Roy Ba
ï Fr 1 o fe + S
we® ia BaHGURE Hi
u + 4 0 boEs 9x
Ha MORE Me
Fra B CRC
En © He UE g © o ©
El 5 ü 5 6 0
= Ee B_ 000 kb
€ a ct RL 4 € 0
o a ñ Do 25 D
a a eu UC
"3 e Hi M 5 E
où om ns ü &- D b po & DE
= G + u  œi & ©
# É me HO Rn HR & «0
+ o EH SCA ‘An @ si D
“© a Ë URDEÉ LÉ OTHER &u ©
5 w 6 8 0 00H œ © € ü cuhow HA HD D œ.
RER be 1 #5 He D OR + Fr @
os Di k Le @ 13 ® iuhak pO. 4 P où
Me u bbp DHAGE dv oe Pdf du 4
HGd+er rs Dh - «4 uw E um 4 6 GK © ü ©
ms où @ sn B @ ® UE ot A | BE GR
OEM & D © m fui à GOOM OP ES & @ à 6
ir D do ©" DÉE =® SpA Me © 4 œ +
Ca ü DE Ou RUE ÉRI@E UE w
Ut ver 25 CR 5 — 5“ + û +4 ru
D Bet HE CEA œ & u
CES CRT i
Um Tr Fe] e]

Fr mere
HRUpE HvoUR FORD OR Op HA un
+ OMEe DEF = + œ GO OF = mb = o
& UE U  O&'e HO US HOSHE- PR CA
ñ © op opte HE 0 +05! 5 “5
oi 06 o a Bo tiup pen B & à ER 5 da Et
O HE O4 Mdr @ TOUS BOL VHEGur 6 ir à
MON ME O de pi ous db arkhé“  Ù 5
Be 4 Ees fo M ES et 5 5 + © Dei cu a & et
D die 5 Gé HEX D 06 op E 46 à ui
&opEce Heu + o € ps DHEA æ
E 5e “ E 5 [DH + DHd+HB ES BE
e jo wo Le - He. D EE À & ci
o DUB É 0 ER ÉD D et 2h ‘4 £
B EH = Hu &r CS VE Boo € HAL
o & ® CS Rés où Buocs © US
GORE HUE ÉDE pd Q6 UE u F5 @
E HER &u as uw EURE Ua D  W  Er ue
CS © Ur u * o © # Ce Hume  W w uw
D OHRUMÉ Gi % © HE B@r mou © D
© a - + d gp uk vw & 9 Bb ÿ EE à w + @
É © POË EE ®E née be nmoéuvem  @ Bis
5 DHEO kB H6 Hi ee 0,0 0 CA
ue UHR © DS Fa © @ HoRE# 5 a
Hé He MU æ © Do NE Res 5 6» 4 œ
e Sp & ME + DeO CEE à EE OEm  Q a &
DH LORS 4 0- ü LUE va Eos © £ Be
Be US NS ER ® & CRUE  U Be pe ©
HD e, Go eve » CR or? 2 ®œ &
GO OERSE baee Son th VENDEZ e
onu EG e go dE © FT chocs à a ee
0 EE 0 Dee Po L Ê E & o
DE GES Lou DEN GE LHEME d HE ë
A SH a EE & © BHO  ù E D -@s Oo DE
BEST D Béeuo # CEA D6 Des he EP &
e Bow «+ & œ 1 © pe = RUE Pb œ
Ho OM GE UE a+ BR bee mea bo bo ü
LE OÈ DB HE © € D 6 he «HHABR 0 E
HOMMES @ dy ü © RS T De
6 or aveu Don Dia æweË on € 5 4 5 0
Be 8 +6 a ® & HÈ&R GE GUHE U A,0Q «a tof
OH DE og É eo B æp- © GE & +
Hno € < So S6+ 6H Bo fres ru a +
EE b & 5 ER BD & M + 0Eeos 6 bi CRE
8 bts  & « 4 Os En = db 0 F6 à 5 few
HO 6 HE o ee 06 a Hé HO we £a
BG 5 @ è DO BI LES à dm OE 2 ©
8 tabu © 2H Br E 2m He FRE
E Dh + ü DE @ cr & bg © Wu É. © ce ch
se D D De FES ® io EX EU a 0 nu
a 5 € & es mon pe Sp À 0 ni @: &
u M ie oi © é - 5 É OE @h Po D D + re)
a Ha ü “4 CT ua eo Up  & & y
5 oer 4 GRR  @ OH BE id «t'y &
É 60 Fe a H 25 ©uu RAR ra 3
+ Lu à © © dei U » d & © 00H d
& a ü Sn TE ù up “Rp  @ S + @
ä wo < HER po De D + où a
3 s e D Eu +ORGr D = Êe fe
to mo = pe « o # pops Lœxe LB &
5  o w œ ES di 9 6 0 & 4 EU BH
D 4 © u Ed D bi seobs ÉPRS PRE
a ES De db CEST a 0 © p & &
c H&@ 0 el sh EL SE HOÔ Eee @ 4 + à
7 © 6 © CS CRE br oE5&0 Sc He Bo Re
5 nu Son 9®o 1 FREE ie HF 0 6 ®
RS 4 ® ® 5 H ga @ ® Br eu @ fr ER
Ego & CRC RS e PE @ Eu a
DK & œm io  & cr DHOMH he B et
CS] u SOE à CESR: ÿ © 1
CS FH El Ù + © "3 CES
5 u Eu ct & © ei
CS & & & © u Ho 6
o CA a 5
Fe 9
©

Be O
ES

et

dore uotintos

*,8932u4s0

©
5
S
es
mi
œ
2

<4

quoues quug 870

xu30

SOJIT SUOTIueAUoO

exes Ou

IV où

“ait
SAIOd OTTANT ouUTEUOP nE EUOr

Le4n000 527

t

D—SEJTARU Se
AT sosoi ep qenhore SJauou um, p =

F À euteuop np nee,p suerd sp

sqzoû otrani

xe gagne &
FT siiod 5aT

Ù sp 90TLOÏ PT dns srexeun? UOoTAer:

8b €

T

faënouË puooes np

UNIL PT 2p 80419%00

TIPU s340

3a fetst

quauersoi S07T ded 72 sCuT?

Se,r Terd un ans

etre

JOT 2P mou ne,nb audoz
00 ejtaoonr,t ‘

ue quetuégis ÉES

+

FT 80 Sue = 2

eo JOTUYs

epsoi

mou UOS ue

É

u
5
Le
8
a
Fe
à
el
oœ
=
Q
$
m
ë
Lci
ë
pe
8
Ë
oœ
œ
a
É
a

pu
œ
A
$
LE
œ
“4
æ
©
F2
"
o
a
æ
Q
e
0]
o
Es
ri
3
où
œ
El
ê
ä
æ

*2017TU00 NE JJSANO

oo uorintos =
Dar ®p no

Wouo0a SnTé ET quau

suequo

OFIRETTEHUT

ma, p

fouteior Ter ua

T

zexes onb

Lee)
n
a
#
(el
m
ua
oœ
is
Le
(A
Le
4
ns
ë
a
Bi
u
e
8
pe
Ë
a
©

+

TiIxe sautit$et sutoso

S5T FI000e unuwWoOo un,p de

OT dei seu

rextetnart
S0EnE SUOTITSO:

Get

2tAu0o 53

autezsties ep setqti

>T feUTATIEU queues,

ox un expnosoz

nod Je3180u00 88 8p Juan

SITetniTI OL enbsuoq = t

exre

quowsBaryo 8

ep no

T ep 3e
tsodst

quousSzreuor

svt tien

TPISUT ANE 681420

TE "97

ide suor4

cuome£reuo sp suotse

qetngts ne queuequedte

tie

senbt

u
©
D
©
a

u
ro

EOTAS

ne

ozaue,

ust

ar

‘60

1: l l + fe ou or soar B OmeRSUW BRBOTRN Qui Ib He pt
ie MH peod ohk&k# HO HUW@ O6 ® -0 © 5 @ @ D | Far
ni cet Ho + & GUbBE HD E d DO Hu miuut ce À d
H @ Hp © & EU [he 4 Ge Bo BH hu 5 co «+ Bree [ni bo
U & <+i u M Re do guee etroafa |o a -Rrou Het + --© |o ù œne
ni £, ü vu | Ebpun ECG Bo RR EpEer Ho bo ou edf.
Eu D bp EC CCE a + ù v & 5 CRE
Kyo oves 5 5 DIT GH HO DO Geuek Dos Ed #4 dc Oo 5 em
fu pe na et (Rp onu & vend |n #4 O+H0 Œœu +o vw Î|r boss
ét 4 D æ tm 5 vupsung [à ecrH, mn nu ue @ ® ? rs oies
Bo @HD ob  +wÙ + © + PUNQgE 0 some m @ Oct fr O € + tie 0 ©
rs CR 5 D | For Sepe D dBœtr U'o uw EH Hi CUS
Ho dt e u 4 ù © bushh EU M Wa HG O  @ Be he £ ü ü
os E 9 D a = @ 1 Dé © FE EP R 4 + O1 # su
ee Ho 4 D + Oo HO Hbu « G Eu @ Hors ob bd -H DOC © ep =
a Qi ue 9 D odertr has = SU O4Hm PR md ce WU  ®© H+o®o
o o +0 5 0 ESS Ho USHER DES Eos 5 € B 0
É 25 bb & + H ù Ë Eee BRDOeCN Meuge ru @æ  & GO
è Fë où Boop EE +R © E D + > Boot +@ 4 UU ME  wm Er 4 E 2
a B HO & 2 ùu +onu MR EOÉ NH % su HEUE ® oo
£ ee & NO SH O0 BH = © comme wpero HO 1 6 û um
€ Be Op “Eos UNE +o  & £ ba FÉSOE POUÉ 9 Lei
se & æ à &e © £, be Cr O4 BE dE + ua D Sp Gp
Fe Ho 6e @ ü D +0, » © HG Q 0 ci où DES & 6 6 ©
e 1 CE uaune 8 ui + @ & is œ te ‘
n ie 4 5  'éw © a ob W OO 4 ® 5 ü = œù Ge
ci & + Ho eue vosbe 5 DER CS bu &
sl Ü a wa d+u D 06e  & D DE 6 0 ami = #4
ou € Et EH & CRE LS) £ & wo & © al
G Wu 48 Ë o 6 4 o b+ w S ESS LE Es ct do ü o ue
£ Ce b © & < 5 un CA RS © & FH O0 © 0 & 5 4
a 5 œ #5 a bu oc  &@ HG ® 5 à © » ü É
- ue AE ee Eu 8 CET 5 De 4 u Lois + ® ap &
Th a CS € ra Oo £ # Pe 5 + u D & GO H:® 0 à Le pe ue
\ 5 m6 Es Æ 5 6 uw BæuHe  # BA Pom fo oO uw à « ENS
su & @ Cr ü Co Du EE Bas Hbe 5 onu © 4 "
\ ss CEE 5 Oo HG e DH de CRE) Date
a CRE E + F- @ ® 5 © O MH 4 6 Do EE Gr  ®
Bo 0% a HE Dép be  &@ 6 D © £ Bù © & a uw
*c CE ü& 5 EbE ® 9 u HO. 5 û u ER
É MS Ê 8 » € GO fr Be C'y cu 1 + #40 4
& dE ee o HU fe Do H®E & 4 7 boou  @ le 6 #
. Bou © w & = OH 6 É o+u HD ou & à «+
u 5 8 5 £e © «+ 9 à où oE & KB
© & ts 5 nn HE X Bb u & à Be tu be © À per 6 ©
PR u € ca Sade © oO +Poh ® É 5 Ho pe
&- ü Ca a ER SET CU  ® Bow pr Gb RE
e e £ 5 & & © EPS u H HE ou + 5 Ha ü &
°F # = pe EH æo BeorEp Bo Er HU og
o & o Ê «+ MoOËR © Gps oe on, © 4 4
mn moe ü ü CR CRE u vo ban 5 tu u & & tu
5 - 4 CR æo 0% BH @. 0 ü bo Ë g
© £ à e Fu ER Ho He E œuf H ® R0ÉS & "© 0
E ü 5 be & 5 @ ou -u É 5 He -@ +5 4 Bb © #
ü D ü a BE CRC &e ü + D
« CES ei H nm © mu OKBG +B bo BR ur br
F & © es - F4 DO dEU © Hume ® ® ® © w D &
Es 5 = Q oo uw one Ë D © © bu 0 . + u 0 © 5 &
= o 8 ® 5 5 É © n 5 # © © HW pb © E u ©
œ K © u æ Do HOOMM  b w +0) D + Be pra & uw
u 5 - “ & GO pie H  œ6n m4 o@ " ù ©
+ & + U H GHbbE B 4 HU uû + do w CES
H £ u ‘ # © © ü +0 @0 © Œ Due à # 00 @ om w
12 G fe o 5 CR o Bu F5 O0  o'o PE 4H 0 6 @ |
& He ne È œ a SÉÉSBS SUGE # 0
: El be u 5 © æommp #4 SENERO £ uk é D
a Fe em & @ «+ B@r «4 © # © DES di ü is 0
a _ & £ ui  & Ho 6 nt B@ fe & Re
& a ü Le LE HO cp ® + + © où  & u &
ü 5 £ & © 65  & CRT 5 Fr
ë o © uü gp 0 a
5 E a be s ü
üa # 5 ut
A

ETAPE ox ES ETS OT DU a
pt s ot Oo © © Et [s 2 es mo tt be 6 Bu'g @ 1} 1 L 0 st Be
DO É0®6 F6 & 4 4m a+ | Ko ok 5 = ;
He, © # D u æ dE + UDHMEG H OH Ro kb CB e
€ 6 + &Eu æ | 6 4na da. Ît 4 Be © - # © 66 IA
ü Ego  & D ü © 2 Jo pbner |o @ gd & gr So eo
on Go 5 @ æ | wo + | ure œm €© & o s
Hot EE 8R 6 g œ aurE [eo DORE EH fi © © RD! En
GEU mer 0 bu K eo ra “ e SSÉH LR we
Bodo D 35 € p [Re umme Re © fr D Oo HR e B
H Om Po RER EN NES CRE d À Où © F
EE CES Que + OF M WU © 0 «+  E .
5 & » o G D @ Ut = DO | SUHS 1 HELER og He 4Q 1
a 5 £ OÙ 4 Go Ü - ER M He Ho @ 6  u'é
BU OODE CEG FE M Bubu ©  œ@0 @ PF œ m
@ on HeU ont + bb GERS © MS © & & æ © 6 ov
CR + Le) © æ °C mx NH ë oct @  G@ cet "3 œ © ©
ES Ù = HE H 9 CES Sd œbGrR + ù O0 Do
= GUX CG+ UERE &æ Hu 5 DoELsE & HO up 6
Bed bd GG D 3 ÉO M pe GEU © Ou ü HO Op UE 3
Had M WE @+ BH Dwm © @ubO M 6. tt - » CS
5 OS bE Do  < bo 98 D BLSE © ec ob ot ue pe
SE 06e & ÉQaRk BE + «Hg . 0 5 © © à 5
a De mé DE 4 D Be De ct £ ge 4 D eh à D
Mr 6 mo ne = à o Oo Eau © & Un É + 6 O0 @«4 &
HE ho 6 0 D @ fe HU D F& © U bb D BE no
RE mé EE B'o & 5 © up à 5 + SH ee 0
ë # £ © CRT a 5 + E a 5 5 L w
We Qu & 0 "4 E wrur bEtE Be se CS
DUR 6E6PE OO HD ER À 6 & sw & 5 ar ss  ù 4
BEI HORS + Ho # © À Of E oct ct D @ sù CE
BH @ 00 MeéÉ ww © HU À dE @ e E 9 à
Ep © o* Hasps LE SDbUE Ho b es 9 » 5 ù 4
&£ 5 GOERNTSE © He M 5 6 5 + a BE Bo de 1
He @ Pt ŒLHTE dE 0 < & hu u ee Ft
D bo dom CR ui & er GE A]
GRR HE & 7 ob & © BH g op ni CRE où de
Ed  &H@ WU Om GA 4H d'u & 8 pc w pd bi
&® Su © Do © ® Hi EN u 4 DE 5 €
® EE, 0 ® 0 0 ® ü un © v Ho 5 FA CES k <
ea Lave æ 0 6 GS w 2 BE SE o a ce + Bt
ÉB + 6e" DURE É BE S ed É - # He @
© CT] "u +5 0 EN & Hu BE 5 En HO 06 à
u u Hoover +0 CRUE: a & Ep
£ HoE HS O@ + pH FE vu œ HE ot
» 5 © 0 LGHE + & v © u a CE
æ HU à © oh 5 + 4 & De ©
"© 0 Bo CCR gb @ æ CE:
5 uw @ ® 7 & © © w be + D © LS ee é à
© » o 5 ü ®—ù ® U e 40 + H ü O ps © u
CES CE u © EH te © G 6 à # a ca
er & © «+ 5 ® ra | Ho Be @ s Ë es
5 Len PETER D HE o an" a “
£ 0 £ © 9 So Le MT e » 0 5 © Fe 6
&'é # à < “ H u ee 5 5 @ on 5 4
4 D be Es G'y @ © @ + ù BB 0 ps) + E
HD UE HG ER O u oo 6 © E 5 &
2 @ Fo GUEFE * 54 0 -rÉS oO & c ñ
» € + G uw L'LRE "U & 5 20 4 un a +
ä u w & 4 or + # 5 ü © 9 o
5 CR fe D © © uw @  E CES - 5 5
Be +eu FREE «+ © + ® DH Fe
0 € C + ü # D HU & EF 0 ® @ © pe «a a CRE
EP HEC "3 © © BPEE FE Ca PH 0€
F4 He + 35 sS 5 Ed CR che Fr > @ er
uw PRES D @ ® œ 1 He D CS
E ©@ D + de et D CR: Bob u 4 ©
“4 ee æ < + oo © + & He
é © Be w en ® u 5 ©
5 e CES £ # 5
eo 5 + 5 À ü
5 ee ü&
o
_* 5

EE

:
Et 0 Ut B  aG'c H  G& œ
Du ou ° N o © n put
DE M æ D 5 0
a E She a Ï BRse À
ts où vw a B 6 uü + © H& 0 Oo
EU 0 0 0 1 EE ‘6 c HoupÉE 4
Une Po E DB. 6800 ®f CRU:
6 «+ dd & m BHO Er ECM ©
fe Æ A 040 œ EF  <- sù
do Ho og 6 @8«+Nd  Hh mm + ©
a 5 5 OH ü @ D O4 mé p 5
U  & + & B ré Los ake,
o CRT Ben à Ho D £
à à 5 O0 FR 606 Up HO LbDE E
We 8 oO 4 = Le É 2 eRGG ©
ET HE LE RESe 98 Er ve
Be M D 5H @H0 6 .< © He + CR k
o D ee um sd La 3 Es Es
S E F 9 à Su vw eu à a
& © à <« 95 OH 9 o# 4 & oO <+ au + 5
HE Ë 6 6 > up “He É  E © @
e D + HO @ dr Ho no Éœ us © a
GE 5 Don te On Bb œ CE + Oo
GE 4 6 € 6 4 & be 2. & vo
OR a CES
K ua b & & © db SE ©
is 6 om do @ 6 DB 0 56 CS
5 O0 0 de te 5 sl 8
go ee dm tn 5 6 0  Ù &
en à G © Br
En Ù de Op Op Op D — 5 4 =
ol a o à & à
HU 9 6 Ep D © 5 0
œ © 4 EF 5 ® +
 É ® + 5 ER
o 4 4 œ © b &æe
& © DR 5 Ê
He + ü à “ OH  p Æ
+R œ © A @ Ëë + LS u
eo + p 8 à Oo QE à c =
Gi + & © Hé 6 £ &. 4
nm &@ qe mo & p æ & »p “ou
E- À CC Go E 6 &
5 & Ré » “ HF
. © op CRE: & B 6 CES Bu
& Hop H@ CRT we. à “4 o ©
@. 6 ® œ rs D e,% £ ® a. BEM
Ou + M E à CR CR
=. de OU = ee pe 9 © D + G 14 & £a
w D @ # © #4 De + ü o Haur
qi ob 5 œ © Ge o° -
& E ‘s ce un CR “+ Lot
ü ÿ © & © G ua î ] Hot 4
o a # 5 & ü Fo 'Ë :æi 0
éd à DH me FH Lu e Où
s + CS Be ge “ = œ Het
Be à & o © = 6 CN # er:
a CS UE Ca & n © 5 a £
œ CR ss de pe @ =
pe 0 4 € o + F SE « # a
FH o & el £ œ ü gù 2 t
um 5 @ o © Fo ee ©
u HO ïs wo #6 & EF ue
& 14 © Be £Q B - 3 ne
E © + 4 o CES 5
e s SJ CR æ æ 1
© & Gi 5 & “4 s
a & ro 5 ra 4
£ Le ü ra F Li ne
£ £ ü 5 e © . -

ea ne sec 7 niv spng ges à PRE
HUUS OŒNUS  ŒHMOA OUPS HOT HE EU on pre va Ts : -
ch PUE fn b DE @ & Et 6 p ot À EE fe tiseg M  vooo E [se
5H 20 D 6€ SD nc pou «+ © CET H_ one |
5 Han 6 2e HE + 18 EI Eau Lt +
b o 3 O0 ® &@: HU @her WE ce" ru € He æ  eæ |o
E © + Br + œ oO @R 0 + @ œ © © Hé fs [oO a uw 1 [o
bd HD k EE D Hh due pQuUbBRrE Ha +0 | @ oc Îr
CR D pb EE Ë -0 96€ U o uwube |e
© EU «+ RE Ro D OO E fe e
o+ 6ee vw Ho AB M &M ® HO m& , Bye [a puw Ka
© D DO EH OE® + M M MO De HE fr et |e
bu CCC PH =2HDoOr “HE Oo + Hi
er a + 6 BEM E 000 GDHME HH@ oO MH 1 mé !
& o © Hu HN UE pb #4 Me 50 ü Ë
o + DE fRMD  fe® 06 mo D DH O DEP LE © e0oa ù
 - sn ® FE ©HdH Dar BÉERNS SUBQoe Q 0e
e @ © &i D @& © pb BHbeb 8 uo < 6 DE Bo"
2 6 PQ Her BHER Pen EC NO MO NMU «+ En <
ER D 4 -2ép EL E ' GO +5 4° Sn 5 D @ &
= 8 Be EE Épuéo ébr dou MO M" O © HO + M
5 +6 Fo EH 4  &@ 00 + HhOR + Bo me I WE
CRT K D HO © rm © 4 95e Ho N 8 & © VOS
5 + D D HE U A HU Mio pe BE He mé à
no £ H Q  U DE D @ +0 £ © M Mag € Di 5
FH D Hiri © GO '# @ © O0 BE HG. « 6 6AR A ©
1 0 BE GRo do +n Où oHÉE MD HE © 66 © &
CR D œe CRE de ü bb. 6 vb -o à e
18 0 HO LPEOT Et ® & « OMS D 60 om mu
HE & “sb GER & E%y LE cr Ho lea OÙ 1 QE 0
HE e & œ üu Hu OT eu C' & SH ©
a be + D Ha æEu — 5 seou HO ÉRR E PEN te
ES & 26 O4 ra © © 4 Be 6 6 Deæe Oo
Le £ © Er vu RO ü pa @ EFRE a
® © RSS ForoPr & 5 <o « S7u%o À bru 1
e Fr 6 5 @ D © ù + ® à @ FH DD © og A
55 Be @ Hœ 4e E © + EL Go + om 4 À €
à © © GK © 8 © D à É_ue #4 © bo œ oO & &@
® u ME Bab dk Eh ma D D FE O d ® 0 © @
o H @ HD @ Herr £ be @ pu pe Ho ce © dir pe
£ °c CR & 5 + €  @. D Ge De & D OH 6 €
5 S ü aœum SO più D ü 4m % OO
vu Car o Mn ho ube 2-0r El Hd Œ 5 ® @
ri] É œ 5 e © @ & & à ® Hu co $0#u ii] Heos
5 ® 5 ie + u Hp BE OME D Be ©
æ o pe ÿ o CET Bo © à ü u Ou Ce & io
H &. o 2 5 5 k£ RS @0%6 CR: DE “ _UOoS ©
» c'e + HET ne 0 © HF He © ee BD œ
2 ko £ 5 où ab Be © 3Uu@rma &° © «®
E & eo uw a Bee LE v &e Ce of à
Fe Bu EP Benbp €m<é & + 88 «wo B «#5
CE! ea 5 A & 4 We CRUE  @ 5 4 0 & .
gs ERA HE Hu “ o Gi CRC) D pe
che er be & m@  » ®® É Pres D te bee p &@
+ © 1e S bob KE u # 5 6 0 5H 3 0 4 œ
nes - CE sets NE #4 @ #0 6 ?: © #9 uw
o wi @& & & Hu B9 ef ER ES H ©
Sp gs HOME © EH CCR eu u
= BE Een CES por & u © à Dh eu
L o & 6 & 6 wo oo GC + 5 © mor Al
© u CES g T'Y + uu 0 6 + @ üU © FE Ho 0
CS ° + 5 D +6 & © œ ü Hi e wo 25%
"5 o E & CEE É o pts Ho“ Her Jo
es "2 é &. E © so Eu ER 5 o œ
a CE 5 op 5 [Hu 4 6 ft ü @ © !
Bu BE @ HE "3 © 9 © & Bb HE w Hi 43 U
© @& HE ù D à & o « BEHD b og um a & U
Gi € & ÿ E + Ho æ+Q 0 & 5 G
5 6 4 Be eq 3 & eu ECEE- &
+ + G & + u e- 5 6 U : 1
& res e ü œ -
œ © un a
5 5 e

HEH HU DU | MHPE [we LOI GA OM UM OMR EH O Et IE FO pu
De DD <ob 5 oc -0 | HO FOR MG. ro k © OHE  -@ URL
5 & CC bo & 25 © 5H D @D & 1 fee œ @
En Et uen sr SEE | Lo Hp os UNE Ée@ ét our ni fe
Ho  & @ + oO mar D or œhbe à © DO Bi ns be Gr fi W & Et
To$ ES OS CC CE OT
oun nb PE [Je uw ans [lo De 4m do €E & © bo 5 SRE BE Le D
É  ®  @tU DE ue @ © © OMR HbE  WO  O EH Mot di © OH «+
5 © u 6 # CES n FORESÉ LEO 5 #0 © Hp ep WE
55 te 0 Wir us ND @ € # Ë œ El Eu D CO CCR RE CCR
Han pi Her 0@ _H + K OM HHp a BAD GG bM@is © SO D D Er
ce Dh b Ho 1 gugé ! WE D DE Op Ésgb CR CT
VU + à E CRE: o & mb 5 @ œ u + ge ü B Ha
D © =D GE + o 7 EE Had Ge LE pum © CRE
où qu Doi € & HO HOUR © HR D Me de mue ©6< Ù 4 Où
Héo <O PQ 4 a um  O  &© ©! "© He HR HOof ,® 0ùb © "5 p ©
HO Do O0MO  UOUG 5 HUE DpE MP HO ©" Bou ou a E
EUGUD HU HO «+ EME U © Ô Gimp @ 4 5 © = © ® O® HD at
CR: £ © HO dd OH4+ * Hn OUR RERO Du mi HE 5
D Cm LHE FE SDH © ED. dE Pop EEE On HD Ut
10H + à @ M4 = 8 à à rm © HE EH H+ Ge U dH 5 & @ © ©
2E « H Ou D: £ D D He D ui 5 Lu 5 BOOR ci Ù E
# + . ë Es fs OH @ w © ET 9 GER S QG 0H B bp @ Hu
& be Him ÉHYe p LE 4h à Bo où où eo 10 o 5 «4 | ©
£ G RH Bo 4 à & Ba tm @ PFOUbH © bb ht Ga ri
É HUE © © 0% # oœuu DD H DO  b0 0 BE DE MIE D
+ HO @ cu M ee , pbo net Etapes voi CRE
= Be te FI DE DB @ ft CRE EP Gé æbo © © ee oorr
b œ EH D AMéS  L OK + BhO DHobrk 000 60 EUME
= 0 © 40  ® per H 5  &e œ 5 Hb£e @©@bD üwbu  ù © + dE
@ BG cn  ù Où & D © & «a U oQ+ QHk Où OS E
u ü CR ÉMO £ EUU FH OU UE E BR 00 9m 0 DO EE
_ ET mu +R €  +f “ LéC EbduR DU HE be @
a] CR) © ®@ Uù + vo GE Hu © Po 0 © So ua
us o Hu Mo Hu H@R DR our PEER +R 5 au
Be © M5 D GR LE + HO ORNE D ®  < @ © c® + Eee @ «+
æ CET He © œ UBé ODI HgUBh Ed NU
nt u © H + © Hi © BD. NO  ® cd O + où
\ » Fi SOIR 3 0 Me DRE 5H M x
\ & E 46 He < © Cr © © mu d®  E à @ ea
Bo & UNE M Ze Dee &o D € OH w 5
W 0 8 @ ÉobE p El = Be mb RE +0
He © U EU es ï5s Re Mie et p'o!s @ ®% © u
fe © 5 ME. ® & & @ 0 5 ® © © ® aie ® e
CR By o Hs 1 ë E  & u'u 6 U'æ® + @
< 5 CCS < 05 Bab bee Ho OH ct NH à
4 Eu D c+ be PR GO + Ho Wu RæOo ED Be
5 5 @ Hp © ®œ © DRE QU Bio b üE 4 BR A pe
La 20235 u AE = E & #5 © D @  @
& es w à œ me 6 © tt O MO KM ©
er o & #4 0 & pe a À É OH NÉ HO OP mm + +
= o “ +e 5 ® CRE A) M @ HD HD © . = =
a & ù + Be + 4 w Le mer Du rs bn fe D
mm = o & Hi & 5 ù & 6m  üù ® ®ù & CS É
| Bd» ph y Ru e Hi OU op ME e a
S H &E -h à H Oo 6 D + 35 Go 54 1
5 A & un 5 ® # Be © @ u 8 Di 57 où
5 Eh ur 4 € E ® G ü < H © D Bow + mi ue
& - Q Ve w & e 4 © o 6 D EE «+ o w &
D + CS mm 4 D + Ha mn
» 5 @ © 4 0 © E » < cd HU 12H D be pi
a 4 He @ " FD re BH OH CR œ
@7 Ur RE ÊÉ Be ct D 04 op «a û
5 & Ut 5 © © Le be. bu 0£ bhka 0 +
è CES e + œ 0 EE OgRÉ à ©
u ® © 5 6 æ Ë DE @ D + @@ o À
Él ER ri oi ü @ de ü ©  &
ü ( ww 5 fu J DE
sm © H E œ ga pe
< 6 u # u LS)
Oo Lu) 1
D be
5 &
1
&
un

!

Article 54.- Cemote rendu de fin le forage :

Le de l'Energie dans

un forage de pros-

pec fun des programmes

d'en emble, dis "Compte-reniu
de

Le

a) Une cocie du profil complet du dit forage, donnant la coupe des
terrains vraversés, les observations et mesures faites pendant le
: forage, le plan les tubages restant dans le puit, les fermetures
d'eau effectuées et, le oas échéant, les diagrammes électriques et les
: résultats des essais de mise en proiuction.

b) Un rapuort qui contiendra les renseignements géorhysiques et
“ géologiques originaux, propriété du titulaire, et groverant des étules
ù aa faites par lui en Tunisie, se référant directenent à la structure

2 géologique sur laquelle le forage est situé.

Si la structure en cause n'est pas definie avec precision par les

à un carré dont le centre est le forage eu question, et dont les côtés
sont des segments orientes Nori-Sud et £stOuest, mesurant dix

Br kilomètres de longueur.

0 Après l'achèvement d'un forage de développement, le titulaire fournira
Le - seulement les renseignements inliqués à T'alinea a) ci-lessus.
El Article 55.-— Dispositions particuliéres apylicables aux groupes de
LE forage d'étule ou de developyement :
£ sont modifiées comne il est iit ci-après les dispositions des articles
È 48, 49, 52, 53 et 54 ci-dessus, pour ce qui concerne les forages

d'étude entrepris soit en série, soit isolement en vue d'obtenir seule-

ment des renseignements d'ordre géologique où géophysique, où encore
pour ce qui concerne les forages de developpement entrepris en sér
& dans unc nmêne zone.

le commencement les operations de forage, le titulaire adres-
sera à la Direction des Mines et ne l'Energie un rapport d'inplantation
relatif au progrenn è précisant les points suivants :
ei a) l'objet recheren dans cette operation
b) l'eteriue et la situation le la region à l'intérieur de laquelle
il se propose de mener l'opération

ea évers re: nes ns pe pes mnt en
Less ETS SA t CS ; 3 !
EURE OEME am CR FO 0 © D HabA WW 0 0 bn o. D Ce œ D G Fe
= 5 6 © w DO Oo Dé à OBHEÉ É © + Le TZ D 2 es e
Cap ubt # DH ® 1! SES
CG Oo ER Un 00 HE mp Po  @  ® &@ U & 8 © B@ me pe Bh er Dix ti
BORD + do © &e D D © MmpOMU ÉOE @< DEL Am m pe Bow Ov
ua u ü QU 5 6 bu D ee #4 OÙ + CES mu
HODEN pi o ] HHOB HRDBE +5 e HE ce Pepe D
mn & @ 5 = Dé BH 75 MH © + ObBÉE GAROU Hæ + 4 Op CRE
& 15% F4 &u © %® 0 o 3 BD uÉéb DS DH +. 40 &u  & ©
EE b QG DIT + mu st E a 5 a + @ wo CR a @ u@
BLEUS po nee HE B 0 Bébé mm WEÆO  ® up @ 0 6 wE nm UE
M de een 5 e à SH & >  w ® | HO QU Di Hi @ Bo
a ® © CH O0E & O6 « fe © HU O0 Du © ge be Er E ©
HUREbR  Ob D @ U D ke €  @ DO D = UF Rd DE OM EI © a Hu
& CRE La D @ 1 5 © £ 5 Hu © el CES] K ® &© su œ © 5 e
in ge a HE on ®œ c'e D» NM  @ Bhuk Dame ‘CE 4 & ec CEE:
LRRHE Le La EH OH pp 4 6 5 GE & Hi D € ER “1 b 5 es
2H @ € He 6 8 pe «+ # © & © ed O0 So Eur ü &
Wa 06  Hh ©@ U ®ouù & oO HO+ É ME UE À HE Bts © Cr
œu EE GO UE @ &@ @ + © + où Hi 0 & B 6 9 EE + él
HU és 0 CR Wu Oo D, K DOME Does De OH C4 M «+ H EE ü
4m HO + - - ) Edo oO hr d4+O + Bi D ON MH# & 5 4 #
D opea 5 # KO  g 0 ® 0 # 5 HORS © E LE D @ er D
CRE € 5 0 6 + Be + OHBH OM RER ESS + E ie 5
CAS ue o É Be HOME 6 0 EH  & HE Oo n ee “
uw E + 0 5 A D + 5H 6 wùu A EN SsE c+ d  &E
8 De U Fa © a æ HER @bHAR 10 Hé BE £ CES €
SE RE 6 æ 5 £ "ee @ & B + DE +26 eq HBOoR dont Er su go nl
PACS k- a LE & 4 # SEpe BÉbE GE Bu & & su Ho ur
Dee + & ô He HE Eu & CH wi H os 5
w © © = © É æ +4 5 Bb HD © GR MU GE 4 ru ‘4 o 0% ue
BU E Fe CE & @ La MH UWOoWE Oo & © CR & CR 5
HEC ee 5 CR ® 0 © gum HA UM d  @ 5 @ a
Be O br 4 œ& CR & © "© HE pots PE a PRET ® Be & D 5
AG HE A + w #9 ü me o D @ BH GS fe d O0 É a 2 « a
EE < Oo a 5 4 Se oË Bu © à ae 65 4 0 £ CE
& ü 1 o © oh FH mobs héos mi bé 6 G'o 5 & tu ®
ee 5 D 0 ü & © CE u +5 He og cd & how  & ® 6 6 u # su €
CRE & 5 ET © + HD ma = EUR Ho «+ o es CRT d
6 5 «+0 6 S pe œ & Ho He QE  @et NE QE ca 6 0 & El
SO lÉS H o o ù £ © o & » H 00 @ WA 0 & ÿ si
no n & ü A © a < 2 Bæ © & 5e à Cr Gi
UE à © E 2 dome à Gm GH PHU ED é  ü& vu
3 Dow + o ni & o ÉRER DORE Se née Lin eo he ia
De de ® a Fa 4 Mob CoUS Gp du HE oo & RES &
uw He * ® É + sn HD h  E Otu  & +u CRE ü
Ho or + “ u e Ho HT bg OM Hé" CRT o #1 &
& 5 e@ ä mn B pee dros ce gs & ge a £u ee 5 FH
ü bis e Q CRE D &H © Du GE ® ü CRE œ
U O € bp + u 5 © @ CR BE Lo ee - «6 2H @ 1 ü
D ÉE EH 6 5 © mew EME Bo ü + o à © au ue
D bu te # Fe æ a D 4  & uw GE LE Gt A o o mn
ui o DE d el w fi 4 o Lo BR DT 60 bé oo 5 a o
pont ee 2 D œ BHO HE ect UE Po & F 5
KO DR © sw & +HEN pos ©  œ 2 @® a En 5
5 & m @ ä ° Et © 6, à p 9 6, Fu WOE UM 5 œ a
où a S E a ME 3 LOorr Bo UN CES ce œ
+ Bv 6 Fil E # O PRE BE «4 e 0, © &® “ & ü
CES & o ee sw Épose F5A Bb O6 0  & É
Her "s É œ %, RE u 6 H Bo fe € bu "à n 0
ét pu "6 € Es 6, ee bon He vu Ho -@ ê ü
CCE ë uw el Be + HO BE "% L PDG sn" É u £
pot ü = sl D OO  E0 À œ 0H ap < ñ a ñ
CES Q œ É D ph «+ «+ ® © H  @ uw bn & ® "3 "4
EE fe S 5 & à @ W ch H ® Op e o gs
CRC = 5 £ CI BE + ob MON à GC EmS EU = 5 a
#5 6 5 @ a QG M «+5 0 è o CR @ & @e
H ed à & o _ » AE É +0 œ & & 3 5
GR ne £ £ £ uw © Us on # DO 4. “ ë
ue 05 a) pu pe vw 8 e
5 s Det br & o
+ rs 5 E

‘5

&

&

o

ie 54 ne seront
pris en exécution

avplicables aux fera EE
on des collections

et limitée à la

benne interprétation

1 = Si au cours d'un forage, le ulaire juge necessaire d'effectuer
un essai sur une couche de terrain qu'ii crciÿ susceptible de produire
des hydrocarbures, il en avisera la Direction des Miñes st de l'Énergie
au moins vingt quatre (24) heures avant de commencer un tel essai.

Le titulaire agira de même vis-à-vis du Service Eydraulique pour les
essais qu'il jugerait nécessaire d'effectuer sur les couches présunées
aquifères.

2 - Le titulaire n'aura pas contrevenu aux obligations résultant pour
lui du paragraphe précédent, si du fait de circonstances imprévisibles
et indépendantes de sa volonté, ou du fait de l'absence ou de l'éloigne
ment du représentant qualifié de la Direction des fines et de l'Energie
ou du Service Hydraulique, il n'avait pu aviser ce dernier dans le délai
prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche
de terrain présumé contenir de l'eau ou des hÿirocarbures, et necessitant
un essai inmédiat, le délai de préavis sera réduit à six (6) heures.

De même, le titulaire pourra effectuer toutes opérations où essais
nécessaires sans attendre l'arrivee du representant qualifié de la
Direction des Mines et de l'rnergie ou du Service Hydraulique, en cas
d'urgence, et lorsque l'observation stricte des délais de préavis
risquerait de compromettre la sécurité ou le succés da forage en cours.
Tel est le ces, notamment des essais du tyve connu dans la profession sous
le nom de "Drill Stem fest".

Dans les ces exceptio: & a ke, le represe
qualifié du titulaire e prev rèdia tement 1
reprosentant de la Dirvcotion des Mines et de l'énergie ou du Service
Hydraulique selon le cas, par les moyens les plus rapides qui seraient
à 6a dissosition.
En outre, le titulaire en airessera sous trois (3) jours un compte-rendu
écrit ou circonstancié au Directeur de la Direction des Mines et de
l'Energie justifient en particulier les raisons qui l'ont empêché i'ob-
server les délais le préavis.

>

1 EHHeS 8 HERO U ht pg'e nn HA Vi zen o © ss
QG D Me © D D © MP FE -@ EME RS & h w'E CP Ze er
0 ME OU = Heu @ = æ& 0 6 5 L& 7501
LAURE HG © Le] war TE + Ho ® © H @œ 5 * Q © Feu uw + w
sn de © D La) OH 6 O ct: ®œ O w OM SW EH OO Ü. œ ou Fm
Dose UD et 5 pogde Log U0D 0H SSROMEUN DD D LP
GE Fe UE D EU 0 PEN BME a OM. D We Q fe hou OU EG
14 LL d D En Gn FE ue Oo rt CRE HU @O & © ve D +
Of 5 ct W + o O0 O 1 £ + mn [A (cs H d'os up Lo) H. Q OO  w 4
Et us oœ pi. D 4e Fe He vRT Be œ £ ® œ'T u Q O HE
o œ D 5 0 ® & u œ #4 Oo @ H Hs & + LE] Q Le
tu a bn + ct Oo © ù ct © o © oOHUE ee @ "5 w œ & @ h: de LCR
£ +4 . BB ® FE - eo @ < © œ u  ®@ œ D 6 -_üu «+ HO un Le
Qc © £ fa fe 5 Ou - Loi 5 w en f Ho -+# HE 3 "x © He
D Gi DOC < 3 05 uv ®œ © ® œ Æ a << + He + ® 1 © 5
D + & a “5 © & w © oS + Hobbs b 6 E E
#4 eu HE © o 5 He sn ® + 0 © DE D Ho 0 d 5 É u
gu D br o nu Ccpre e # he + be #6 © “4 9 & & ui e © # 0
LES ©, + be Fr 5 ü @. © 5e < & D 0 œ Le) w © u œ CS Q ® © S
UHH BEE® - ù Méebe 4 @ HE © Fo d a FE U d
eo HE dû @ œ op Li CR] D EH æ — D M #4 © @ æ œ ge p QC
= n ER OR 5 Hum [Les B  BRE ND 5 ao HE à be
LE Hot & + H' ct D «< Le) O3 HD s'y Q La uw 1 œ 5
Mo mg li He © ® BOHE É ER 4 CR fe © © Ô fre to £ uw so
a & @ + . ce be û DD = M ® & 4 © DhEbe # É Be es
a He et æ um re H £ His ® © CT He] _
2 œ Le De LAC) u hé D ee LD OK om D cette DCS fu au E
bu Boonss em he & pp & © 9 ghz 6 wp © “ 5
ri e 0 5 pu kr Q #4 @ ru E HO « E ou ct < E re) [eo]
w D OO r- ui OU pe pp +0 ® QE HS 5 © Em u el o Li
x “ir FE iQ — D ® c+ Lu Bhtk La O ® ® LE œ Le) el o
La Uu &, D Oo 5 vw B @ œ CR CRUE #4 DE a ü an “4
\ CR ET & DO en @ 5 ® x di ® D m0 Mme 1 5 n os
LE D. © D + QaA © FE KO) Ga Li o HER #4 oO a o et 63
us DpEs te 2£ U Ë Hi eo "a Der 6 5 # Le æ
EG © 546 5 6H 3 © « . ® © p He o + © Êl o -
Eh 6 © w + 6 Ho eu 5 ® 06 Pi d4g CRE: & 5
Ho Ge el ® "© 0 au do 4 -m 0 & D V4 œ
#44 o o @ 53 UM H « a ®@ D OU D M + Oo + @ FE o Lu et et
EE Fe ® à 6 ® @ « ÉD WE HD uw au Où <ns & EE 4e
Ds 3 UM ct ct an © be DORE RU ao ui OH OO ct Æ ®@ 1j @ H:U +; Lo La pa La Le
CCS © DH + 8 pe 4 6 Ho  ® © D «+ D Du + ü & a
Ho B @ æ 5 © 5 he + DO Le AU SA E & o © +
eo wep he HE 5 HU CRT mu © & 26H CET 14 2»
D LE H & H: + + #4 D 1 pe oO D + “3 ® QG ® 4 Le G “cs [e]
Hg <+ 6 E © œ O EG + ü ® E- FE ® ét Ù © D 5 + œ E #4 de fe
DRE) Uü h F4 € ü © he bugs br Fe Oo w ra
e + u [el ER] fm is 5 Ou un LR Lo nl - "o 4
ee og œ E HMS sou o0hHC ES HO 0 po Lu #4 Ce] D
kw & eu do @ ce & bp BD ce ® BH 3 ke er B ©@ & Fi 5
25 Le LA a Lei * £ “ et E Mt LE LA =. Ée
CLR © ® £- is D fe CES £u GO HG @ © ct 5 a
- 4 = 5 BEUHE HR Hé pp © + D & a Hp æ F1
N HE & gp © 2H o 4 pe: ü A & «4 mn $-
AN ü & 5 a © 5 D 8 5 © eus EE oB dE © 6 + s « E
ER ùu 5 po +5 x & 0 bo 5 & et < &
© faute & 3 à " aUu+ H 5 6 © Sois CRT ü ie 5
9 ® @ u © & @ CR CE e “9 € & à Ë &
E BU ct œ+ 55 a. É #9 0 © © 00 # q œ "0
+ He © [2] + nm + Ho ct BOEO «+ D ® « (2 “4
5H 5 © CS 4 Lu Het Lo bE QI HAN [el F- La
D fu SE Ho Be D © © 3 0 HO, M & O D fi D ;
Fe @ w “ La £ © ü CATRURS DO œ
4 © 3 ge 0 w El mon me
@ + go Ébrm og FE @ & L
£ D Q De Zu &
e o  mS œ œ u «&"
É CS u me
& 4
si

CSC CT

ps ge

SODE DELA LDE EPUIO kOfe Rd ME RU OR ES HOMO: ll '
EHEE do 6 9 de @ D eo pDoo— SÉ cbus Hp OR bb US 20h 0 0
HG GE ; DH pu 0 | bp u ENEEeS CES Esuanu be ERDE CNE
DE 6 + Hi = Pi He FE +3  n DE vd & 0 DE É OÙ 5 5 ©
MEHR bp oo RobdE med Cm EHE QA® ÉOQ GS dir 0 Go "© &
Mob pedté HN URDÉO GUHHÉ 9 -MD 5 ue HOvoSUup 0o6rER à
5 His @ D ce 5 +8" D OH ct + D bath ou mé cout ou æ © CEST
U Un ER Ua be Dm EU Ho HE DM + + O0 HU 9 HO BUDE Ho @
Eros es HN CLUB po dépens Don bESbañE ta do eo 0f
LÈ DHHE DS BUBGE Gui ÉOo ES rs Ho eg à wo 6 &
L'HIPRNE mp à puis 2e OR oU HE -0 gabap <u et LES
Do 2Q@ 6 isieb Boan  #'ov D HOMO Mb & HE 6 d+OMEH  ù à
£vÉ 9 DHO QU À M de Us 2 © H HD mg Qen -5 0 &
GS Ev 5 0® du D à. & gp u a ÉO 2e © Bunum HW
rs un HUBÉOQ bé o® ‘om +oR bo NES GS DHaU pce
o mob Hu Oo £ Borweo NO + 0 dép @omdrun Ho
o BSo baëtg bgpos OO der LhRE ® RebbRE &
5 BE C@E 6 Ua AN 50 6 EE SRoEgE 8 9 6 pou
ES EQ ireouu A GS EORE  E  &e BRON  Khnms Sr
s MD LOUE, ÉRID Hamas B POUR #0 ® 2H ie
& 5 Hu he EWB BEtdes bon BE HUB bob O0 - Mu
o- Gite pe E 5 2 5 ab 55 He o 4 +0 © + ÉUO0e "Mon
De PRHOME be % HO D CR Bœ ba Bar aw  hs
o OUR ES -5 ME Hess pe * b © & 8 @ ef  @ Ù D GE © ù
& 5 uw CR We Le ©. @ PE es D Bism © Do Bof WE
+ HER HRK 2 mar Ho @ & re Lo by ü Riw it si QG
ce Hs GER ue mEOoR CE » © she W © dir sœ@oi
& £ 6 «+ 6 n o UN BFHYEU 6 FO DH D MAO OH et
Dom OS O ii fbw am O0 4%  ® irp ns 6 do 6h EH M wii
e HO - D MD EEE D MO 0 LES He à 9 & 0 @ @ +0
o ou fe @ 0 ab 46 6 be 6 Bei GNU sd ü Due
E DR D GE Mie. ®  <di D " @ © Hp Oo cvs x
6e de o -0 HO pb +otbun ® Ô BR bo E @ù BE" Be w
ER eo LE bu Ba boot 4 HE Do O0 = un
& ü 0H Be por cap D be si ® Cu CE ui #6
Be = HUU 2 DES 2 + DRE RUES Lis
CES Ua fs Er 898 ® <owr o CL wo 6 =
2 © &æ à 55& MO OK © D æf - o # HD PR + @ 6 @ ct Ho «à
a “3 GÉRÉE 4 DO ab pire ben 5 n DH h - 0 sou RTE
5 @ o+ ae «pou D4+600 ü ë Hi D Oo Bi HE & «+ hu
MO Ben lb mes ct  p EDR &. A Bo © w Fe & où GS 8
5 & ru o He ®  Kmp br œ Me om ce @ & 1e HU
ü E 6 CURE ON 0% OC fret a o 040% HU we ©
© & © Br dÉEO LED ®& 0 o © Ho ban É wo 6m 6 ©
ex he GE been Bee op uù 1% 4 HO Wire D © duc mp5
+ © 5 ® eEB 6Oou P-0ÿ CE Oo EROE +b D  @ @ œE
es BON QE ct + œ + Fe «+ ® HO © ee & HO  & 5 D O H fe : DA
& vw Ed UUE  b Oo - D, GS 4 HD 5 HE GG ME
w LE Ro ou bed GHÉE Ln6 0 s @ &D fe O pu E @ à «©
om pos 22 DHMS E'-6 6e œ + 5. @ «+0 © mubpi a
Bi DOG D D be HER vwupure © w K ü 5 © 54 D Le ct
+ Ho bn ® 3 © : 5 À 8e D +, OH 5 cu be œ +
Bebe É 5 D GE 0 8 + Ce bob @ & É œm'où -  w œ w ©
« ù 5 A DH Hi HD obE Hoi € © *o bis B ok o w 5
ER 6H + ww + + @ © CRE LES do © HD 5 QUE pe ne
ES wo ® O1 e te, & © nEBgEb D © 4 9 a
6 pu üe dHD OO Lope EE 6 © Hu Hi + © nl mn où w
a a DUHE EE DD me mi mu E & 1H 0 E #
H enQ € » 9 vw 5 © © © M œ® & HE UD Ho bi F5
26 6 Dep dry ht Oo 8 "7 & ü pi SU pet CET «+ b
u on Sens € EDS # be cet Ep t9 © @ PERS ei]
“AR + E CES Bis © HG 12 © HE £a & E © FD Bed Qi 6 æ ©
FF ® 4 a © 2 Eu FE, 6 ® So% o @ u 6 sub CERTES ü ©
ut Bo u E LBous ER 8 on "à e Ge & & © 5
Hu OP D > 6 © D D À æ 8 a © po be bin u mu ü
Bug en Hp H- à GE ü £ FT © à o 5 æ
Le 4 ® & 4 ®@ a Bio € be @ CE ce ca
ë RS o ü cu è si a & nr
au ù œ : E
ï ë 5 ë 8

Ce compte-rendu intiquera les resultats obtenus pentant l'année
considérée, ainsi que les dépenses 42 proscection et d'exploitation
engagées per le titulaire. Il fera connaître, en Gutre, un programe

royvisoire d'activité pour l'année suivante.

T1 sera établi dans les formes qui seront concertees a l'avance entre
la Direction des Mines et de l'Ænergie et le titulaire.

To Article 58.- Exploitation métholique d'un gisement :

ie : 1 - Toute exploitation régulière devra Être conduite suivant un plan

méthoïique s'apyliquent a un gisement, ou à un ensemble de gisenents
: grojuctitss

$ x 2 — Un mois au moirs avant de comuëncer l'exvioitation régulière d'un

- gisement, le titulaire levra porter à 1: connaissance de la Direction
: des Mines et de l'Hnerzic le progranre des dispositions envisagées par
a lui pour cette exploitation.

5 Toutefois, certains forages pourront re préalablement mis et maintenus
en exploitation continue, en vue üe unir les éléments d'appréciation

jugés nécessaires pour l'établissemen da programme, où en vue d'alimer
155 installations de forage ; à moins que la Direction des Mines et de
l'Energie n'estime que cette pratique risque de compromettre l'exploi-

tation ultérieure, notamment en pro voquant des appels d'eau ou de gaz

préjuticiabies à uns bonne exploitation.

Ë

Fa &s hylrocarbures liquides, les pertes
réduites que possible, dans la mesure où le

# et la nécessité d'aboutir à une productic

ë. es liquides.

£ Dans le ue du gaz, il est interdit de laisser 065

È puits débiter hors du circuit l'utilisation, sauf pendant les operations

Es de forage et de mise en production,

d'exoloiiation én

utiles, les méthoies
optimum des hyircoar
la meilleure utili

a

HhH Oo porpu Bb OWabE MH mo [ER ip Où fac
mi & KE @ H we -6 Où ®oœoMe [4 Doc  @"# "0
| EX D d ©! £ a 4. o £ Go bo
5 wi BOOGCES «t Het 0 0 € [ee ct ü ho eh
ot + 0 mu © 5 Be CC QERMEQE
UD D vMHHE © = Bd O0 de Î|r 6d 1H 00446
5 Pot D MoN  ©E os [o Of Ue® 5 «bts © «
HE # pb oO É Bo fi Heu Heu ei o
5 b: un D ct ct oO 5 a œ #4 p 4 œ pv os Le HO Ep +
TS mue F ® M on Bœ@, bb [© &H@er “ar ©ou
œ © 4 Os H + . ru® “4 LA CR Re] D u #H Q Q bis se D
0 œ CE) u © ! + oœ es. p' © œ @ 4 + ® «+ 0 o
G + œ H £ œ © Le EU La £ D D OC œf
un be © 5 OU @ OQ €+ ao 4H 4 etes. 5 © La Ho D Hp 4 ©
uw oO + nr oO @ 5 Le] o Le * © OF Oo ® ® E b ©@ . B E a
LS) Lu CRE] Oo H @ a HA © ht D Le) Be 5 [RTE
um œ 3 k- O0 m 3 4 FE H a œ o fu + Ho <
EE CS “4 aD 5 © & ü Se
‘© @ LES Ho pu’ 3 hp. RC D Le & < à © 5 u A 0 Ro
LA) [eo] su oO Oo < Le = € © a £ © p © uw
Le) Fe HU OH D 5 ®œ [v22 La 5 ct He O Le HEC EN © œ
FF D 5 HO ® Ce 55 + DO" uw Oo 5  ® el
LES E MON Dee Hd “ # HD A] E 5 0 te dr mn
ES 0 Heu ue EC & 4. b rs 5 & « &bor
& D © 65 où ® HO Qhe m pu“ u & «+ ü Fa
Eu caps El BE 4 9 06% 4 0 PB 5 u l
Oo» Gi +2 D fu Hi D < D 55 © œ +, œ bo NS ex 5
3 & LA Leurs 5 & LU Le) @ Ho &® © CRE] n Q © & eus wo
GG «+ CRT] + un ©’ 8 La [a La um œ Las H O D LE
Q Ch “5 ®o œ - £ DE æH BE RATE] nl œ
Be € UEDE 254 CET ® 6 © » £ o & » 5 a
He © He 03 Q » Le + D a F oœ œ ao Le om ct he Hg +
uw = D @ ct 2 # Le Le Wie Ù El o Hu Bet g Lez
die @ LR FE D ES He: eo - © Hi: ® p pe
ce Hp © *“c au £ ot CHA 5 Oo ‘4
H © m a # U £ © 5 0 ü po «à 6
o HORDE # ps g 8 BE ù E o
nl «+ © ct wi u ur E FD D Het pu Le 5
o Bee ® el ww be ü œ 4 CRT ü
D ENS œ E œ 14 U © 1 Oo LES ct
E SEX [1 œ [0 og 5 5 n Q ® 14 His so
D EN] 3 @ el LES [e] Do Oo DE 33
Lac HE D + + œ u fn 5 Le: uw <+ Oo
ms 2 © æ ET ERA w &
35 na a uw oo #3 vu n w F2 dE uw LR: [es
De u Un - Ko œ o u am «D y @ La
dr. “ou CO D Go o © [2 LR 0» so uw ta Del u uw nu
< @ FO ci (2 O @ f <+ H uw #4 #3 @ he Ho [12 EU HA fu K
ù © L@ & 3 % oo o a Sub œ œ RUAEE CR ô
5 HS OU © OHER BK bo œ@ w @ 1 un + << üg uw &
ca a uw mot nm Lu © © ®@ HT + Lo) £s w nm Fe feu HE Qt “5
um ® og @ ll H Qu D it æ CR œ Aa @ p @ ®@ WF Oo 0 ct
+ Le) 5 0 D 5 uw 5 © LS Le) “# ® 3 o #5 Le) He Ou p Lo) 12
oo + oo n° La eur + He D el D © œ 5 Di Le *G v'H 13 + o
w  iru "© "3 Hd MH we  U& de o u 5 En m 0 Oo 3 0 D «+ 5
Dal GE ec oQ La ® 0 m Le) ui & æ CH CR RUES ee ps He:
E 5 H £ £ Lo) DE Fo ct + Le) ü tj ® [2 ER H @ FRA u oO ra
œ H < PHE LASER Het H 1% œ H: 0 El tr: HU D ® un Lun
MES D Li " u u Ru + Oo o © # œ Ë Lu LC of Œ D -2 D uw ke
G + Hs œ GG re) HD E, fm Li - LR cop ch fe el La
00 @ H «+ + + @ o LR co La LL F Oo £ [e] Eh De @ Q + )
“iso  ® o uw © @ "4 Bu ® m1 ER Lo ie on
[o URS + © oo Po ® Fh  @ s Ho © EH M9 Es pe Fate 14
1 un .& D Es + PAU 5 o œ nm cr oo" BF «+ mi un +0 u
de ë F5 ae oo dm += 8m @ Hi OT 5
Dane! A HO + © 5 &ù a « £ mm 5 H- uw 1 © fn D & ee
& @ S + IE # 4 & Be uw e D 5 © o 5 fe @ 1e © Où &
ü es CE El CRE & © a uw = ; ‘@  ® © 5
FH = a © #3 Le "1 D Lo) +
Lu + el [2] Le # œ Hct
er œ + Lo) Le Le]
ü 5 D @
ü s a

OR Bet [e Born pre HE Re BARS HpRAaR ne bpopt PRERE HEUERN
o & @  & 4 Et Ooetum“m -® [4 06 DES on - bbob © bem ® FE w
a vire fé BES  auott æ di ue  6& UD € BH Wir CRE
4 5 < E © Be ct 5 hu "5 + æ ee ps 0 Bb © Ù 0 a A bu bp Le)
dEe nn |o puooonwpertk |o Mir Mb ook & © mime pÉUH  & Au v
WU ete [ns Heu u péus 4 æ | Ph <bu og GR  HOoweR 6e  YUWerre CR
eec wrs Je E o Se eo œtu oo 5H dGQ EE u ROME OR R Re  &
Oo H°# CRT G Hp H db ® uw ù Bo À ue m'üoœu HADO HHO«æn 0
Bou  oe6 [a #60 0580 rep [ao U ep. HER D  P Cr Ge «+ © À 6
Pocte E oi à pige O0 OÛM-+ 1 D + 145 © ,0ù 4 BW @ Auüuu À Pie ÿüO Bo vo
û au m4. © ® 5 ES ® æ D pa BOe+ Dmb- «x we © + 5 ù Oo
ES 1 tonus mue 1 &. H&OQ GET DU OH HE 5 où + 5
890€ er So EE AH MmB&to 6Ëo © Ho oo £ 0 ee
EE € MGOBDUERENU © So PEU UOS deb D + pm EE 2e El BR ER
@ EE He de Me 6 © a & À 5 n © EN 6 H6GES PR - ©
gRD D <, OU E pH + Hu Gbowk PUR Uæ+ORE OC 2 E pe
Ô qd et  D'@ 6 O er w @ bb D ne 2% Hank © à © 0 & a 6 © œ G En
Du w à UN ORO << ca ET Han Bou + FOOCM «+ 55H À ou RS
® d O obar LASER e D eo @ © + Q Et @ Do 0 a a
HE Bb EE D @@ o w HD Dé  ® Ho 0 DID vb o où
LÉO BR HN eh +8 BE db ER ÉD OUÉBE BAPE + ® OP CE
ER € Bb mé bRE © Oo HU UE Che o© FO OU ME o nu ù
EE be æ GES 5 5 o - 5 hHue uno BE + € 4 D
ur ü be Ep B 5 CEA HG GB ©  & Du CET
CS BH UE © @ ct GRO MU + G uw BE ae
cu © D = ts D eo D + D Het O ct de w
"ct HO où D Le er HORDE OU HAS HER © «4 El e
à W & ct 0 © @ sw © œ HN © à MORE NO 6 à be ë
Gas SHHÉE 4 st CR me beas  » pe w
CRT) be & B. € uw 6 4 on 1 ct œ o eo
E BE o ü D É ü ra © ad w wo à ke =
Hum  & 5 4 @. © HR Bvuoru © F & 35
Ed ® pe Do @ Be DENAe D = a
Be es ke 9 3 u + pu 45 ® ei E © &
Hé © D  ® œ bo- © B DO HIRE  & 5 5 ïs
5 go u 5 a D ER  < & es où
5 6 +  Q BR: & B «+ 0 4 @ DEES à Hs "3 E
o Hu pp © œ CRE Hu bCææoe ui o œ
£ æ 0 3 üu © CRE CRE Be + E
90086 3 o p RE 4 DD E œ eu “5
R Hot E a EE u né BFCon & a o
o dE 5 £ 5 ü ,, @ He Bent ue ü FI
B He 66E = © ct OR VU Beau n + ë re
QÉRD44®Es OC A œ @ ie pr œ EO&p< © £ Be 5
OGEU He HE Ho E Ho «ru 5 5 s
BU RO pBuk © ke &@ CSSS ® 5 5, © FR a æ
CO Morp © & Ho u = 5 Be bio 0 = a a
pb OH Go u CRE Ho &  % 0 € s "3 &
© O0 RU +1 H ® EUE EH Oovbnes Fi œ
Ido quL ER 9 mE e 5 or ® © CE D a +4
MG bb U ch @ œ 5 D «+ Eg HUE & 5 a o
EU&& © -&u E Bee He CE ak © ü @ be
E+ UNE OU 2 5 "3 Ù © w 8 CR | a El
Ë DHXKEOE © @ HG O6 CH FE ei - œ
ÉvUoUUb +UE  Q » 6 @. D rs He © HOME El
Hé SRE É 5 ee uw E 4 OU <a n œ B. be
nm H ou me À # &@ cp étoe BD © U B'0 PR ms É
HD Hi OF a ® ok 5 ®© æ a op bre v Re < 4
EURE «Oo 5 5 © o on e RU © BE. e
He HU D heu © + +5 ose 0 gÉéHo Ru D
D Oo + OH  ü ü F6 © Fe Bb «a © E 4
G D & OH 5 œ © H + æ Ho 9 ® œ
HG OOGe mp + «+ D EAU me 4 64 0 e 5
eu Bpu © % #4 Dog © ÉUASHE HD ee a £
pe BU, Mn œ eu Hu BB © HF PB SE
BE 0 Oo De 8 © € Fe © © #® DE OREHD he PR: me
æH 0 ÿ 0 + où à © mn PL, Re œ 5
Mb RILE #4 © «+ ue M à F1
Eu 1 © © À s cs ts Dow ® + ct w
&H  ù  @ es # © W HU de
@ 5 @ is £ o
! @ & ÿ G f

st
- 435 —

A défaut, e: après que le titulaire se soit concerté avec la Direction
des ines et de l'Energie et le Service Topcgraphique, ils pourront
Être étabiis par lesæins et aux frais du titulaire, aux échelles

et suiva Les procédés qui paraîtront les mieux adaptés à l'objet
cherch

Ils seront, dans tous les cas, rattachés aux réseaux de triansulation .
et de nivellément généraux de la Tunisie.

2 — L'Auicrité concelante et le titulaire se concerteront pour

téterminer dans quelles conditions ce dernier pourra exécuter de

travaux de levés de plans, cartographie, mhotogrannies aéricEness

restitution photogrammétriques, etc., qui seraient nécessaires pour
: les besoins de ses recherches ou de ses exploitations,

Si le titulaire confis les dits travaux à des entrepreneurs autres que
: le Service Topographique Tunisien, le titulaire sera tenu d'assurer

2 la liaison avec le Service Tocograyhique Tunisien, de telle manière
que les levés faits par ses agents ou ses entresreneurs, et leurs
pièces minutes, soient communiquées au Service Topographique Tunisien,

et puissent être utilisees par ce dernier.

: Le titulaire remettra au Service Toyographique Tunigier deux tirages
# de photos aériennes levées par lui, ou pour son compte

î 3 - L'autorité concélante, s'engage, lans la linite des restrictions
Ë et servituies imyosées par la Défense National6, a donner au titulair
toutes autcrisations de parcours et toutes autorisations de survol

s d'aéronefs, ou de prises de vues aériennes, lui permottant d'exéoutar
2 les travaux topographiques en question.

Article 65.- Bornages. Rattachement aux réseaux du Service Topographique :

seront délimitées à la demande du titulaire et à ses frais par le
Service Toscgraghique Tunisien.

L'autorité concélante s'engage à mettre ce service à la disposition
gs du titulaire pour tous les travaux topographiques de délimitation
È et de bornage qui paraftrairnt nécessaires, suivant les tarifs en
F vigueur à l'époque considérée.

système adopté
considérée.

rain ne sera faite
Tes ce Cas,
raphique,

EU

La f- 0, 4 HD y frere be ere 1: 1: bi Lo) Et ft pop ® O «tt Fa
— 07 HO HOMOMEeR 5% © = ® ®HHNHIE K © D ñ
bp 4 +5 @E eu RÉGU HO h œu 1 D ODHEeE Bel +
HOMO MU M oEebRE © HE ® ©  W 30 où  MUIrE x
SOUE GO  @o oO Pubs PDHR LU ‘0 5 D & 10 Hg ® 4 © + o
M 6 OM no HoOH Ho RÉe GE ce 6 © o U D © DE 0 O H b © a
D OIUIrS du opus oh fe LD US É dt} OHRU0 D HE &
Bi SO - 5 © H® 0 MoR 2 6 #4 do Do Ë ct € @ ci fe 4 ü
VO OH  U OO Gien p® cf mA © © wi Ut 4 © de @ @ & o
ü uw 6 ù = ® Fi + © üù © ÉSQ EE £ 8 %  @ OU OU je Qu 4 oi
> ® . Ca DA HOME ER © 5 D Éd ® © .
e +R 5 ! DEÉ®E OO m © @ où Bo po Beau "4 Où î
© a 2 d'y EE #4 D É 5 D D CE
Ga e  & D fe Us De ON cet D D € ct e - CES
" D Éd 54 Cas 6 BU Hi  BO. ® W  ü  -+ 0 HOETDOEXHOUNUE EG «4 ©
ii HOE  E Los HEDd+o er bé bn 5 w 2RRpameoqg'eu IR
© CRE a + Ut ® FE VU © © 5 o whoËnu rade et
a +“ 0% © 0 LE + ouEmuR + H® © © © 5 o'Pu pH D HUE pi
“ a ü £ CEA HE Sp Do. 5 D Ho + D ÉGEMRURE O4 0
& où À Li  æ on et we © © eo üu DO GGES HS 08 me
è din + be TH ÊTES M Hp ©  & Fe ® BOB & Hd P@ 4+ù 1 ®
«+ BE 5 @ @ © GG GE ke © CR Do Ode @U + 4 1 04
n vu Gr bn FE Hu © d O8 EE  »% ES 6  Biviade EE O0 M © ®
Q rs ® CRE EE ®e » Ho © +
£ LE ER uonmoutrx Ho 5 5 HT De)
CES & SÉE . 9 CR BE o
5 x 0 -H5 0 œ® ü EU  &@ F]
3 Le D É GIE © G “Hu FH Fi + ü F fa ue +
o 4 Sois ep fe e. CC = æ He 2 & &
5 © © Ho Hu @ DRE DR o ie. gp où
CES n #5 #3 HE HE  œ dE © El 1
K El @ y p ED HN € £, © 5
a ci H OH ©. dv  & © Bu ©
£ ® & - CRE Sue O1 ® » ü
CRE uw 5 2 5 «  o hr ca
<a uw © HE p Ao% D x He 5
pb eo D EE É + He CR 5 ou ©
o = Boy © cfa & ,® H © + Gé
a & DOROE > Eoc+  & Ce pc
© a É 6 4 no uw @ où SE © RE. ;
CA £ CR © 6 fe BE Be coooë
ie 2H Et ® D BR ® a “ o pes pue &
8 & & DH Ra. 5 + 20 ®  ®& æ 4 Lo © ù &
£ o © - FE  b RE E° 1 CRT D + ®MH'o © 8 0
De È + 0 © © & © kB #5 © we  Ô Hi b  &@F ob
DE Le Oo ü ü © Le 5 @ © œ + na @ D OO fe 0 3 OS 5 pe
& un & # Ë E < E 4 & © CURE” bn ab PE o
o æ 5 & © D fe Ho & =D © &b @® © © bi Lo
Ë “ ‘© UE e QE  OQ = Hu 5 BB D dE E
se 5 Spin FDA B æ ® © 1 du & @ à
® ur © + Eh m fe De € 4 CA ©: Bobine ÿ  ®
5 VA a BG HE Ho & © 6 À Bad 6% «ot
ü es DE + mou © H@ + © 5 +5 u E + æ
œ ë 5 6 A © & © À ü + EL SERBE Can
5 + e HE 5 a » © {noUuBE HE
É + ® GG <æpb pu a æ @ dE  E +b UE
un Fr Ho oou où Rp À BE pevugu,: o
o G: © 5 ME U 340 # OH 5 fi G # OU E
CA 5 MU © c+  R CS 5 U @w is do HN
&. o ® EE O% Et D a BE © D ot
e É © u Hu ® + ER & FE A © po HR die w ü br
+ ll æ UGU #4 = He CR 4 6 Ow dd © U
= CE BE © +æwm® + = 6 Q H@ EF «+ 0 55
- De fe œ . CRE HO A & @ 6 U U U ü 4H & do 4
€ 5 © u Q BosuutTC hu a Be Mb ® œ
Ca a u EH + Ë, ® 5 * Hu ù H
En CES ra CR # HO  ù el .œ D
® s G ü NH po BOF + 5 & ü  « +
+ #0 - DL 0 « be. @ # ‘4 ee ©
6 ! He ‘s ©
o œ 5

c) orage
fcrage
cu des
méthcl
sur un

préférentiel du titulaire en cas de nouvelles
$£

à l'expiration d'une quelcun concession du titulaire, l'auto
concélante s'engage à 3 donner au titulaire un droit préférentiel
l'attribution éventuelle l'une nouvelle concession sur la surface
considérée aux clauses et conditions qui sourront être fixées alors
d'un commun accord. Ce droit préferentiel compreni l'engagement de la
part de l'Autorité concélante, de ne pas attribuer une nouvelle con-
cession à un tiers sans avoir préalablement offert au titulaire de la
lui attribuer, aux mêmes clauses et oonditions que celles que
l'Autorité ocncédante sera prête à consentir au dit tiers. 4 cet
effet, avant la fin de la cinquième année précéiant l'expiration de la
concession, l'Autorité concédante décidera si elle ijésire attribuer
use nouvelle concession sur la surface considéree, et notifiera sa
décision au titulaire par leïtre recommandée.

Si une nouvelle concession est attribuée au titulaire, les dispositions
des articles 71, T2, T4, 15 et 76 ci—lessous pourront cesser d'être
agzlicebles en totalité ou partiellement conformément aux coniition:

qui seront précisées dans la convention et le cahier des charges
afférents à la nouvelle concession.

e ei de maintenir en bon

Le titulaire sera tenu de cossèler en toute propriété et de maintenir
en bon état l'entretien les bitinents, ouvrages, machines, appareils
et engins de toute nature qui dcivent faire gratuitement retour à
l'autorité conceiante à la fin de la cuncession par aprlication de
l'article 71 du present canier des charges.

Il pourra à son choix, soit acquèrir les terrains, s

en location, soit les utiliser sous le régime de l'o

raire.

Les baux ou contrats relatifs à tou les le

5 4

< ©
gen purs CES

Cie RC D LCD |

ges

ci Q os © "Bot tr BE o Bit wo
— = — LS @ @ HD œ © D M Er - LD] ot
Eæt# Wet 1 kb + dt
= O A OH Hi fe RO + ++ u + © ® GK br ERA
Oo © OF SE ® H @ -0 @ om D OM D tj HO @ He 3 eh Q 4 O +
La oO H ü Oo mt 0 uw œ CRU “4 ® 5 © La CH
ED © D 0 5 + RACE) W fe WU be #4 œ CRUE
El TO ER Oo HO @ DH + @ ®O W He © GO fi cher it <+
ni HE 620 C & Où + s5 Do &D @ er =: wi
© ee ü Rd "O0 ® É 4 Fo Error © row
Es Lee) He D œHu H Dm p w . D OO . D OH 0
el Eros EE D @ œ p D] Ü œ oo ! re
5 EE $£ © CET b be op & EH EE O© 5h
o œ 5 CE SOLS 5 DBOOF « H © ü "© 5 O «4
ü QE BE © ë HD © tm Qu COMME fem à. ©
E - GPU + B «+ BORDdE HO OHROGE pb Le
æs Hu P + D Fe a œ La mo Ho + + CRUE uw ui EUR
G Q & H HHBD Hour re) HO El F6 © æu— & w La he @
E @ Gi fe D © & HD Ye 2 br pal On 5H D Les É G ®@ RUE + © Q ü ©
ct + © Si u œ 5 HU Hu FE EH O æ We UE M et HO SU
© CRUE æ Q w Lei HO + be DOU- Hi D ct @ ou et
H BE cœiumT Het 0 HD Bt U © uw 55 _ rs gr 5 US OH: + #0 HUE
D © O GW EC He c+ C & € uw 0 Q+bk @ D +++ +2 © à © re È
a D HE ct E B@ = a Le] o E 0 FH LE HE o@ E 5 o
a Hp EP û © PpoEr pre SO ÉogUS D Pieds pH CR
EURE E mn fe Ï5 @ 4 = #4 CL 6) o 5 b. Del © Li M de Hu
HR or her CES pobEn É EX ONE Ho put
Dub ie uw € Ho © + © D HARSH Me I TO E EM © @ 4 &
& la = ÉÉ ver Br 1e © GS +Hobs+ Ho pÉive Ho
x 6 #5 © Bo Ko © © 6 0 & ® -0 +0 DB 4 sw ü 0 Le éRe
Oo HOÛU Qt Hot CT UD [2] Ë uw + œ a he Hu La Ho hi D
BH UE be Ge Eétr cet D = BOB URe pret Ds tu 6 Son
@ et WU OU FU CS + © BC wo, @ + CRC) @ @œ LA ®@ O D F U ct
CCS CRETE Hu ft E ® 5 FU'UE 0 M ,- © &
fu Q 5 ns ct OU C os L'ART OU & «+ Q o a + EH Nm G pt
oo & + ® OU ct © D of ER D rit Q WU OC < CR œ He o © 5 + Ca CE œ NH
4) + ® o © U QG et ct tj Oo @'T Co 5 OH: mn © O 95 5 QE WE + @
+ O Hig O —@ Q @ bp œ@ 5 Oo Ë E el O6 D Oo Oo p œ Ho ryvG
Ho DH OQ+ 5 O 4 UE O «+ 3 «45 k 4 æ ® ® es 0 D e € 55 ru uw H fo @
5 0 AN ü # Oo E 5 0 E HT Es œ œ æ u fi + ci < CRE 5 ©
ra OR Pepe x he CE Fr Où € 5 8 ES 055Hrœ uw w "4 fi + RCE
D Où ü DO © D @ D He 5 EH 0 Q GS La O € pe HS LA Ë Q & tt Se @ + re
4 me + D OÙ Lu D «+ GG ® 4 Ù 5 © b BE D © 6 qu ! œ@ S ge
ü ù 6 # < re uH  b D Oh ra # 6 pr 5 © BU pm pu
SH et ù be @ HO HE © PR æO— © = @ ol œ DS @ fa O ct | H op
Oo URE SH œ EHUGE Lune) = Le He nu Or D vw K9 fu CRURURES Le 5 ù «
O ++ c © H OU FE he um cHru a #4 GW D —<<+ D © cm H. cu ie
HOUR + 5 Be fa ee © F5 à © e méptm 8& CS 1
ER HD Le HG D & H He + un ee LE CR co b ct HE @ Oo «+ D Gr
EHOROHE a @ Ë WU OEH D 1H o aa Le] bo + 5 2 à Ê (°2 k [a] He &
ü ü à © uw ü HG à Fr oHe os) É & D # 5e à ©
La au D «+ G ct & = D em œ œ eo H © À Lei " m @ E œ 5 üu
9 D O D fe HS 0 & D + UE Fe "5 HD @ He + He ü Hp
50 © is m FE œ H C2 H pe) + ee OQ D + < D #4 Q O to et a rt
ie ED D Or ü Brpp +ebe 0 a RE PR oh DER "
D où Hu EU D à eu ü ÉE © & a + EME © -_pHse 0 Bo
st CO UC" = ® o uw s LU H oœ 5 a ù œ [2 O
Jose og u Le) HH Le) nm Ho orRQ œ LES D «+ Li cel LA deu
ü/h & 5 RH B 4 4h o 0 5606 Fe 5 HERO pt p Fo a ü ©
bu Ro « SE Lurae HE 2 œ a Bo & 8 ° # D 6 fa 5
wide CR œ © æ'ù 5 Mo + pb © A 4
- & ü CRE H + à CET Of HH ® Hs He ® D œ He A ü É
+ ce a» um 6 & ® Bu pp £ œ u #4 © U # u pr a
O € Le} CEE D œ 5 w Li 1 tu D & re) œ
1 EU o CS pe æ b à 1 BB  œEf 5
Le] æ @ D LA) u D + Le]
o ss Al 0 © - Be
=. Gi = 5 © .
A & +
cn nes x
CSC
peer ue pousses oo
ne , .
2 Ge DU RD
Ê ER Be &rn u
RS ER HER HO mHHe pipx Bot
5 LES S bResHEu 4 a Sum où -0
& 5005r UF @ ® HO port SH 6 6e vi
ca ÉS28bue He ER BiwmR 90oË
ie spires -ovougrts oO tee va Hire
a & 0 6 6 « guu nu D Ph nn + LA
a c É ct à @, < au re
5 LHHeodr g Chess | Pau Mis ii
@ ss. € K _ e : Wu ct €
: SRÉÉÈRRE gens np opoeg BÈNS. BS
n o, Hu . N ! =) .
LS] eh pur dns epe PÉLVes ! HRot 4e £ ©
LS RER S d op © Ho FH ® FE OU + LS o © ao © à 6 © «
086% SEREUGN LOHGQU duo 0 Rx SERBE Bots 5 ©
He + be © orp< © _ do pop Dé à ? op 5 OS
p ua « br PR ouH0 SES Pos = &
Lee Rhone BH E D Herr BS Déc DO 1 SES
PERL RePAREs BUCHK br Ste è prés vert ÉD
ABS ER ; 9 & u 0 D ER 3 LEE
uRso HA TOR pÈFSE ES Boë D s0ogb SES a de
ns oo EN + E n59 LéoSee up CERTES ES œ 3
Sos vue ee SA : SE © «+ +
HR 6e BuRfs DRBirt pe asc a eve Eu Ÿ
HOoUU LELrELS LESES Leo, Péy DE LH LES
Co Eh © Lu Le BASE CRE É > Hu Dm Hg Hu
ERSC Géo tr Etes o8 Ut a À M ,® Rob. © +3
ERSL QE s + Los 55 8 ga menv Est AD fe
BLEË HLoerer 2e LPS 28 4F&o ER ae
GO vHr : = . 8 de a
PEEr Sens ue® godks 2608 EX Sat php
o © 6 Er . dl La CRT J ET
Haha Re Ë BU OR © 8% L so E
HE EReLSUS Loue BhBhe Se © © # a @ o 8
atee ho eRiTt VS ü  ® -#0o + 28 pou ÿ 98
REFS OgErttor 88e °R8sE 5 BLUE 968 ne
FBuUk.  H6eE °SosE o 6 @ © ü ; à :" &
CS n 5 @ &, ® Es €
Ben  LeBsoa LÈRE She BL go 888 es
59 Hair rÉ LSRLER D ue 5 Boo œ 4 0
Bar Eten aeuS She SE 80% she 8 à 9
UE: RSR p 6 en BE Lu à
u Q E Q ED 0
re ° a To be % 7 898 CoRE Re pos à 4 + °uu
2% 08 je mn. 6 3 Bb EE Rp œ® + D ER Do
F HE Me 0 D © ü & © Has © œ + 5 5 w
9. eus Es ES & en 9 Less do a mn
mn » DO We du u fe © 5 © & et o à <
LE Eu des mi 0 © œ s soc î o & D
A AORÉSE Eheo CRE o 088% HR 5 On
CES thuisar FSSES Ge u o 85e SE NL
"e © ét et Op * as œ 5 > oo ER Es
Le Lnipes B6eRE HE 8 B&e” EE: £
ges DOTE ee tm hot œ & Bo gro Hi
» @ ë Bons LS ü ü à à nes :
LE » © ge &. ® ; K =D ü
PES LÉUOErS pSew ÉSSe a CRE dE à 8
Ba Ho oe HS Su ® L Ho BG
9 + 28/0 8" 8 5 où 5 BCE Ba E 5 !
a me æ 6 + ae 3. 5 &
5e sANVES PENSE BhoË E ‘sus cd °
Be SRE URL Eson 5 © & S e
un pobrgos LOL LE Ses ue LES un œ
ÿ © g Homes üw u © ré FRS Be ® cd + 1
EN ph np st Lors © «+ @ & hr. 5 DRE
# CET IS Goñg ht k nes 5 RE
É 4 4 og 5 4 s @ © Eee ©
e° en DS ç g C2 4e ct te
» So 4 CR
és

2
2e
T

ur

Ë

raveux proposes
s'il estime que
de l'exploitation

Il notifiera 8a décision au titulaire. Celui-oi sora admis à
gorter au régistre spécial des travaux de premier établissement
als qu'ils auront été definis par le dite décision.

3 - Si ls tulaire exioute les travaux de premier établissement
non poriés à la décision de la Direction des Mines et de l'Energi
mentionnée au paragrache 2 Au present article, ou s'il exécute des
travaux plus importants que ceux définis par la dite décision, il
devra renettre les dits travaux à l'autcrité concédante en fin de
concession, mais sans pouvoir prétendre à aucune indemnité pour la
partie des dits travaux qui excèderaii le programme défini par

la Direcsion des Mines et de l'Energie dans la décision susvisée.
4 = Le paiement de l'indemnité rixee a dires d'experts sera dû

par l'autorité concédan au titulaire à dater du dernier jour du
deuxième mois qui suivra à l'expiration de la concession, à peine
d'intérêts moratoires calculés au taux lég2l, et sans qu'il soit

besoin d'une mise en demeure préalable

article 73-- Penalités en cas de retarl dans la remise des irstal-
lations :

Dars les ces prévus aux articles 71 et 72 ci<iessus, tout retaru
résultant du fait du titulaire dans la reuise de tout ou partie des
installations revenant à l'Autorité concédante, ouvrira à cett

dernière, le droit dreriger du titulaire le paieñent d'une actreinte
égale à un centième ( 1 x) de la valeur des installations non remises,
par nois de retard, et après une mise er demeure non suivie d'effet dans
le délai d'un mois.

ârticle T4. Faculté de rachat des installations non mentionnées à
l'article 71:

1 - En fin de concession, l'autorité concélante aura la faculté de
Tr

racheter pour son compte (ou, le cas échéant, pour le compte d'un
nouveau titulaire de concession ou de purnis de recherches qu'elle
désignera) tout ou partie des biens énumérés ci-après, autres que
ceux visés à l'article 71 ci—iessus, et qui seraient nécessaires pour
la voursuite de l'exploitation et l'évacuation des hydrocarbure
extraits à

a) les matières extraites, les approvisionnements, les objets
mobiliers et les immeubles aypartenant au titulaire ;

b) les installations et l'outillage se ratta à l'exploitation,
sntion et au stockage des hyiroca rbures bruts.

les installatiors
xercer la faculté

CR SE ES)

0 fe RD HEMHM [Ib RE Hi BMb  OPRiy ze Bb DO LU eu OU LL
Hp © - -0© Lo HO NH 20 Dé É 2mDE HO RE =@ LÉ OË OK
CR po 1 Dé © «& pe Op A © +bu a © Dome Ep
es BAR CR Ho SE UDC RD RE A Be + ho HE Go"
Le pe Boor mark [Oo ge pau da ® «0e Oo WU Et ais 0
ou © & 0 4 CR HOESE Bye HO = DORE  @ bb Gi w 0
' DEL O en£Ee Î|o it OH © © D p & UK ou oo
ee @ + E © D OH Em + ù D 1 @& © «+ @ m “3 IR © D
& wo Der ep er [n fr H@0 R Brhtwur Li Berf & OU O0
*c CNRS w œie@ [lo OU © HAE M D & Un mise EU mo w
F4 & à Fe @ em CHU +  DOoe& Oo @ 4 D 0 #4 @ SW O& KI GE U UD v
» #4 Su Br bo © 1 SE OO EH © LAS 1 w is HS U Oo O0 + œ CRE
D BSoéeér# 00 th EEOHD HhRoE 0 HIS Ho EU g  u
"5 © BE 0 DDUe nn HE HHE péæplh np 2e & oupEHr of6n-
£ Ho à 8 & H @ © DUR +0 ©" © N & @ Ho ÈE - @
"4 © v D & OMR D  d& HO mE5 © Bo D D @ et MH + Me We dt
He ri Hg m  < HO + NH «+0 k MO Mme D 0 im É À ao Fri &
9 on + a D OONRE DoNSE ÉUDH 6E Dé © ®u &O<+ ©«o
BE EE wide E BRo gs ,ebe H Bo Hd uw HO OUER 20 OFt'o
CES eEes ER 90 ERéHE eh MO powm & vuHPREM Die ©
€ © s CRE TEE Be @ D E & am œ ir po 50% + É < U &@ & @ É
ER ES À SES «6e CRE D up D Do Get ® Er
& RE É  & © 5 H & De vte Ô Œ D + BOOM @& ds ©
K 5 be RE. Go be R RE K D 3 -R 4«& a Ou ü. © H ©
æ CRT & 2® #5 © ,® o Rû DR CH ER EG D VW HS ue & ur
# © æ OR  H  Ht BE + Dh bn EU sus  # Ha+û 00  Owée 4
o EU kH& &@ Hz -æer« +5 © + be be CR
o de + @ me +es EkEHBo B OU OQ Oeœ MO «+ WOW ab UE =
<+ @ HOp D ww æ+ £ ® dE be 9 #4 Bi BD € Muret
Be HR SEE à TR du HDE ua Bo wi Ho E A 4
© = © a + D "©6G0O OM®MHEH. WU HO dé © EE  @ MR OÙ Eu &@
5 PR DO + DE DB He «oo HD e mp Hp DFRCÉE WE
É Oo + EU®O É Hp Hub, & © 4 0 CR CRE Bou
® HE # e) Eh  d@G'UH æœ ® u Q RS O Hi & 5, Oo
a où ppt 5 Ho6 ©- 500 SEE © dé pp &u © © + &'o us 6
s HS cap EE 5 Q RHhO BR be BE @'o & 45
NV &E H:3 © E HG 9  Oœ8R HG &E® 5 © - up ct < d wie à
* o © HD MB  Q & MT  Ô EH À UR+ do  O®R © BRROE  @GH  «+
u ® © © = m@ = 5 Fa © me = LS ps © © #0 8 © 6 ©
5 3 poHk + où Gr + 4 GS ob ve es _ DE Ho paru
ü ob k& 4 - HO pu D É9E6 D = ü LE Wa
9 6e D, ME © ES Bo Gr + Ho AU = o le és ce pa
® Bu hu a K Hs Poucet DS He 2h € o & € & ü €
CA 6 2 0 ®œ- La Où LE Oo @ CR Do Et ® 5 CRT
S RS & UD + Bo de 0 au  "d o D pui
se Hd 0m & © 6 D © Er + ÉD 5  &n œ Ÿ & u & io
& SO D OH D Fete e ® & b æ+® D D ce 4 É u out
54 O  <+  Uek er É@e pop ci DR Bo B&e à @ u ue
en D env À RE Bé Ps mo ® CR uw b & D
UEb OFEN SD ou ns w uw K 9 ü
dis EG GA db HR He nb + @ ® CE s À o
7 œ éue © HD ROUE D D E CE £ E £ «
D 0 - DR 5 HE D 0 @ € & 4 ou uw 5 @ 1 © w EF
De ES op B. & Bu PE © © ® How PRE Be @ w
Enr aa + WE Po 6 @ o bu + + wo & D @
DE  E æ E 5. 6 Rp b 0 su w p né H © CDR:
HR HG à a © © He ü @ bp Hs © pa ao CET
© dBEE £ e ü 4 & © CRE HODNE œ © œ. ® ®
CE 5 5 © œno Re ü © m © GP 4 Ë KUWE
e & © OO  & +0 Dub ® + Eu ® Æ ©
0HE & +0 ME O0 E 0 BD Be ou 5, Re BE Biro
E © © Wu + æ é uw © "© © 9 or DE HU &
4 + ü © Eg ao, u QubHR 5 & ds o où @ +
CES CR) £  ü DE ‘9 û 5  p - CES 5 a Hu 5
œ He & 0 DO BON 76 et + ® HO we Es @ Où
25 w #0 H& Oo  @ 0 D OH pe a 5, © Ê DEN
Oo Ë Ce HE be pu œ ® © @ m5 ps 5 oin
» CS Ge  * æu CG & 4 B 0 Fa & CN ES
< 5 be ü 4 no sw U w Ho
o cl a CERTES E ca F ÿ @ ©
5 & EH k © e PS
— æ u ü © 6 m1 @ de et
“ . o<

[SN

DR OS de re

des É peu au
S É Ë cas :
[el EU +HE Ok Cam AnQ "y Ut FLO LU: De AAA ll ! “D Un A HAE Au 4
© & 0 À © 9 GOUÉ OO hote cm [|H EE ® © 4 £ 9
er HEU Bal bis hi 5 au o dd Gb UD M mo w 6 5
Hu on +moss o Hu 0 OO Mmiots [ne  K ü O6 Oæf5 0 uw u  Ë
CS H OO Mn Ep IrE 4 @w ® -g © |Q ‘© © LE Hs H  oau H &@ it
HpoihHbDR MS EUR EH B bobo «# 6 æea D &. W D
Ho OO RTRLGRE dde pe a+ [er Obkæe® & à 0 + pe + ü
BOF O UoPHO HhbbE He be Pen fu HU us gare
ü & MH 16 6E ©6094 u © 0 60 Et a of EE  Dpu  @ew ® RER
Ho &@ we, O À 8 bis © HE rae M Ro s Ospir nu # & 0
el bg + œbb  @ dHombob +  +ÔRN EE do ® d ü ©
5 - op DAD UMA  J bé HU I Mio mm DD «
ë RE + RL SOQvRE © 4e D @0r Hp sue
a HD db Li Œu bas 5 % Du» e ] + ® 1 < dÉ E w Oo E
ü -E © + UoRmm bUWEeDe .& ER M he eo + o® mo HE
u runs BÉSE abs 5 on ü Où DS O6 à Be
be £ 0e uruoh o Hs 0 wéeue & HE O du bo CRT
© Her © An 4 O0 6 5 HO Wu  E O0 @ & æ+n Hu
Es © & 6 « HD De fe B@Rs 0 05m € Bas ED “BC  ® 6 4
Hu ss 05 <+h DH + le EH Ê] au D + Du 55 5 0
o 6 5 ro ue a ,® & D uw ®  ® He © DE ae
£ «+ & & + SR HER + me 2. UE u eh Goom go U À
© 4 Bus 0 Med KO D OU He D 4 CHR HOUR ep cr
“ Bo HE g Em 9 CRE “ou 6 0 S GR ME
si Q à » CRE BR 24 5 O6 = É EU Gé am she
o Ô + Do +0 + SRE $ be oO HO BE d we  ® &
& E ha EERT DO +b@ p Bab“ ® u «6 @ ® à go fe 0
he Gr ne Hd Oo E 5 7 @ 4 BRRE « HU du BEQ HE
CR Hu UE or ee Hi N CRE HD em
ED œUu @ EH D 0 pau ss E 0 © e eo vw Es œ ue
ÿ D O & Gi ® D Fe œ 0 me G + +oR Eu Oo me =
ER CRE dR+ 5 © FD æn © #5 © sn HE out
: a © © EH ® UE bo 2 HU 5 us . pu 6 u
CRE He o & © æoR D vHwe < £ & Rte H © PAROË
Oo HR ba ot BhEU 6 n® € Hit - © QE 6 D
& Wet ci @ + Be @ RO D + Hi pt mn € @ n GB © 6%
E  &n & + HR u He ok  Ù œ -@ bo E « ® dE ©
CEE CA 0 4 M HO4+ 0 phhbü 4 5e 4 di mm <O © ie
# por 404 HU S ui D Be OO E & & © © « g & Esp @
& ua 4 RE & p  PGE D @ D Om © do er Bo CS HER 4
BOOUE See © He HS © 5 on ® # @ Se RO wuæmm
K ou eu & & é & & Hum œ Ho ESS cr CE ®
GO nf SUGER Ho ua + AHé 5 KB & D & + 0
Bo tn HE & 5 © ORUHE HE 8  ® œ "4 pig gts
£ vhrewss Bo «4 5 4 6 0 à Les à Rec eo & dut K° on.
ü & © @ EE @ 5 & 55% w w æ M -f 9 & @ s 5 GG
+ oO Fe sn H + & 8 Ho no H 5 @ DUR HEbs
e in OH 'S auæse DD ep + ® Ge 14 kB @ CE © à Hkirn
. e E fe eh ÿ © E GE "sun Be us & CE & a so S uw
\ is HE @œ so Ho D QD DH et 0e  oR fr CE ep CEE
\ 1 œ D 6m bar D fo © + On @ E HO @e ne f 5 CR
Va + 55 mn be ce BR Hu © & à fe ë & «+ 4 ne Bo Gi ED a
ot is HR = a ® o & kb p,œ mn. #5 Bo 4 © “+15 DH RE ©
! o DS Re où CRE Het tu pu MGR = Lu D CES 5 @ ü >
; El DHO6eRU H + 0 fe ® œ ou GE æ+e © is ce a CRE Be @ cb
& Bo Gi  & CRE ü 5 nm Oo Ho 5 ue 7 D x © Hd @  & 8 leu
où tt 0 mn à OF M CHERS ÉgE 8 et RS de
e Op -2rp 0 @ on Fa M de De + 5 D gd peu 6 FE ©
E HE GR 2 ® & he @ © 4 D & D L" ue 9 CR 5 0 Go La ie D
S 2 QUBE ÿ où w CR Ho 45 USE à pr
- & he & bu. FÈRLO# @RME «+ 8 # © Bo URG UObe
Ke’ «+® b GEUE - æ u & nm be £ É © OM
Ê D eo ur e as» o BU ot 1 BD F ü ee ES © © i
H Bon OæHpR REA c BE SU m4 : RS:
& ON HEE 6 @ D HE ct w ü Ho 0 ch et œ ü on
5 FE OÙ d CES D Hu r CES : ©
pe Eu A +0 + p & + œ
a HO & GO + BH re
E e bu CEA ca u & e
6 ü a & @

uotie

gens ges

2 D t+ ! l 1 1 Hi fe Ur OS Het w nu
mn a be © "5 nn eo OF 6 6 & Oo
a PUOBNE 9 98 set ft LL - 504 foB ou
CR BR pois ME © À -6 5 AH De One Hu M
H. O w. m rm & 5 pom bobo |6 vo oem Dnrnun x &
ci © GE OR OO MME DORÉ [Fe AUu RS Bhea  É & ur
E à HO DO RD N cb HE H dd [RQ QHUOo © 6e vsS &E
dE M Oct & CH Q Ho ® 4m UM HE b CRC Bu
de = D BE ua ® o D © 1 Have pan br ei ie
LE B +0 H BD fe Hp. . Jo oo - & pe 6 w 6 ui
955 m0 mu  ® GE = +0 M DH BP, =
5 6 @ & He u © 5. Um OQ« © fr o® 1 Hg Hu ® up * € œ
+ £a 3 © @W + # ü BRED © ü @ + 5 à
BG My "9 Uû 5 CES ee & e puon Bu E ü &
EME WW 0. æp ©  ® © & Do & © 2£0000o ù «
5 ô vw 3 D uw © WD UM Bosr 0 HEDE Oo
HbO 05 &# om OK 5 à Hu G5 Dm wo o0+ 0 mir
#9 O0 où & = CES & BR Oo bs< NH 04 bp & &
EDU DE VW 5° à fu à © € op es PES Gperb'u & r
5 b © E DE HU uU M eo + HS DA UUu  ©4t Ë
DR de ‘0 & Go = © BR CHR En OO 4 WU He &
RE Go 93 5 © æ ER D 96 æ+ 5m OU £
& ü #4 @ 4. © # © Sog © pr QeRRs u €
PE 5 Bi 0 HSE CN CRE o
EH @ o © + @ «+ He + tr @ eo +5 * 9 m0 @ ® LES
eo DE © U B® + Hi WC & D K «+ ÿ w HU &
FES 4 É 2% en D D ® ©. m Be + e a
A D 0% 00 © ra 0%E 0 QUE Ho u  < K er
go u DO HN HO PB HU BB 6 © É b 4 port "6
ED + ® DS vw < He ® æ & HER Fa
HO O0 1" < » Ê & 5 © Q %  p ELU o ©
po »O © DS BR BRmUER © He mai a ou pe €
€ GS u DÉ ©  P@tir H eu © A6 Ë +
EU ba <« WU UU «  ® © a HT 5 D @ Pro ® &
ME  99® œ + 5 CR DH mo 6 @. 0 @ 4
O DM + 4 Be æ Op Ga Ed “ou CRE ue
EL £ po ON ve bu CAR Hœnm 8 o
H Be pu u œ HA OO 4 œ LE D 5 Ho D =
He € RS Bois He ® © pe E 8 be H 4 WU © #0
SW À Ho vœu Do © 9 D er PF 0 u HV es
&+ © + U + DH CES BR 5 ü w Ad @ @
: oh ù ® H CRT fe go ü mpEvuu a ©
® op  ® 4 Bot Wie HE m5 +R rs
Do 5 © 6 & o CSS 5 ho be pe
CE É D bo Fe & CRE: «4 -@ 5 o
ee & a O8 WU && "5 @.u CS ich ob CE
EH Ad OA o< sus ERA Ho VUE , ® @ 4
BE &S Dr 5 s # © © 5m ® £ De & 4 ® à à
& © Ho bo RE HO bo Fe" üu o ® boouu ab
ER RH Bu M6 2 © œù G et + CE Hu u b œ
ho 2  @ a & B + 5 Ou ee ü bb Bi - Êl
cd D #4 Um ®  % .m 8 p-0 Bo p Be ct  ® 6 u A © on
CS £ © + 4 @E # ® CRE a. Q É K &
RE +o BK 5 u CR œ 7e É + CRE £ © Fe w 2
& GE à Be D d  “ bu # = o504» w ü æ ie 0
Be ü © D D 5 o®œ% & & pue » ü Oo © 5 @ ct n a &
Ho Fev S  A'v & «+ U EH 5 HN u ba eo æ £ BE
& HE OF ÉE À æ . à @ «+ a 6 ik 0 © A eo à
MOOD ee BE E me em © E D Fu & ® @ 1 a É + n &
= & 0 ra CRE uw p' © CR -u ft © Hs 4 Fe F eve
ti QE #9 &@ ‘9 HE p + & pe @ e vw œ de di
© 5 où + CPE < A be @ Mo 5 ü 0 5 ei 5 o à
B& © a HOOHÉ He où EH MH a  & 4 © £ en 5 ©
o u o 9 » A 0 & © Be @ — Be ci D D He ° 5 B g 5
De + 5 BE © Evo # mn Hi po £ & a Ë
ED & « D Set = oo Cor CS n 54 B.
So 14 db © & HR 5 9 HE + + CRE ü & a
E d «1 Bb uw üù @ oO HE Be @  @ w ti
En Ë æ © o ü NI 4 ou  ù er
& &@ E HO 4 Be ue 5 Fe
: & ei “

!

rs 4 ge un ,
Re
pu a nee HE 070 O0 Bhhbbphir ORE M be. Peu ©RrE GE U be 0 Het
& 5 Di  D o© b bo -HBihÉ © à "4 EH D  +O0m O0 EP n 114
æ Se 7 Due pu ac Hie} © æ BE ÉRMRE a ri
a us an  & ob 0m s4u Fa E] 3 pi D © pu du CR
5 © ee mur o HU 0 N'y u  œ‘n (S He d & @ 6 © [es & di
Le De Po LR HPU REG AUD EH PR wo Eh Bu po - PAU:
sl @ O à PE D tp EG @E RD œ © HDBo Eoœo  & 6% uù à wù (1 ® Gr
iQ SU OVER RELANBENECO + ou cEsv 4
à © A4 Eee O &e FH © = œ © G Hu 6 (ét 6 puis à p à
ke a HE LED O- 16 6 @ À © HE RU (ei OPRD Her & © bo € RO 3h
E EH DB en ©» 6 00E : do bu 44, ü : a
CE Eubon PNBers Re. « 1 d He © pilto w à + 1 5
mi du OGSorrgogep bourse Bu BH Me -Æ ü
je De HE & 6 D 6 55 Go + D mi D Bo wo e
c © ao p 4 Let on, ED Ce = + D 4 MU EÉ 0 ty 6 =
5e EN BR Ré D D DE @ O% + u HO due + 4 ab:
Le BU OHOREDE 0H ORER SE Le @ HORLE Héppu ne gi HE
ue. BH 6 DO Gr où &ÉG + © ü #4 & &p + © Be pe u ac
FE RÉ GE CU ae BÉ 6 LEO Ua © PHEMH PH GE €
Le 5 ÉUSORTE + kb eÉC ©0 HHH  @m © 4rEO 4 + b
hi GR Où be 26, PU & Len 6E & 6 @ F ue & = à rs
HG 2 HMBUI EE, Oo 16 5e 5 8+ M6 Dom ef E &
25 ER BOoNO Pub 06 Ciae © @ Etbk® Ds mmni © bi &
we o Bi D 0 0 bo RÉ DE ON ü HE u Emo ose nm 9 ie
Hi HHeOok AU PNUD EE HD, + © 0 4 © BE co fe o ©
ÉE BG, bCorS O6 AO. E ca How © d OU O Ei  H @ à €
DO OUR DH EL O RO «+0 fe + s a o em x CR & D + E
c BI R gUR  © B A CU EEe@ & E & 4 4 © » 6 CES ie O
SHÉLOMREE 5 D © © Ho 5 ©. ÉgEr Hi go
HOUEÉ dU © He up CO E | + Lie EÈe 5
CR & 5 à £ D 6 üù Be own"
Ge D LRO webs eu et H no [a ia à CES ë Gps
Mau @ ON er 4 w Ho & 4 + + Qu pe no ska
4 Hi U pee EL & © œ ® CE) Dem 6 668
GK 6 © dd dE ma tr É Be & é6 p
£ SEE ,0 «+ O6 © © |« Bu ha ou OO Wish
Ti hrvuers o € | ® © «tu @ GG uw à Pr n
É 6 E 6 & © nue CEE) CES in © BH ik u
Bo Ur oHim 4 4 © 1 on SO Cow
pee p bee et © PB Ô CS: pes 5 © &E DE HN
D GE pr GW He O Fr 6 5 w ur MU + & ü 6
HN use RE et E ü = 6 Au CRE
BTS ES Eee Ho + & Er & er
ge BHREORERE & 5H EE © ss int
Eos donRo hd, Ho ù Hi Fe et is F6
EE 4 0H © Fa qu ® © 5
SHoOGbE LE A& Ë Ep u # @ @ Hp ss CAR
o + 6 @ G © D Es a! CROSS n “
HO gym À. Die D d @ œ Le ce FD LE 53 Ve Le
Ho MÈ 5wo 6  @ ct ü ° à D a @ fe C 5 ü mi
HE HO NE D de ‘6 ü bé EDP € ù & D &
D 9% 6 BEM a Kofsu a ps LE 4
obHL£LEe [e] H @ É + Oo G ù eo © E D
2SUSGEEÈ NS 5 or Bo ® Fr & 5 ©
cha Gbne «HS ü #4 o + Ê 6 we uw Q Fe $ & @
5 OU de db I + bo #4 BE om = o œ EL
5m 6 Su o be © 5 5 + De @ DE a 5 © 5
un Ed ed © HE bee ep & & w DHmero 5» B 6
& L'ObbbE EE & @ 4 ER 5 © 25 0 HT e
CR © Br O + © + ee 4 M De WE D œruu
G BeÉSGOE «LL FE 0 Ho @ Dé app CE
u à HO PURPLE E OR og D Ds bn + & © o &
S & we 1, 9 É 5 DH @ © où 6 & p uw Oo
© @ Sper 4e ce ct HQE. u @
5 #4 #e © H @œ HTH ER 5 +
æ ou & D He ct ©
a CAS
œ

sa

Fr Ex ges pre : Les US î
Loknt BE O bæomt © #n H D OF A 0 O0 ME mA «+
Ge G = w @ 2EDOR CHR H DO ED HON EME
HDU tr du But BE D + 6 H & dd @ +
Hour £ ÉD ON 6bOT Bet + BhEUOQ WE
SE Rs st Hg HLUÉRE DO © H do SZ @ D bo’
& 5 © © CR $ © WE 6uUTE HO pa
We pouee th D Pb ui D  o° d'o dE Z
OEUDEÉ QU &t AN 650 RH 5 oH He ct Fe be O O ct 14
moe pero mé Bo met M M 66 © UE Gp BB © FL
OU GORGE ru Guæn ©thf © Bic @ © + ©
CRE ‘s Eu 5 © DS WU  H  W'e pr © mn
WI G  w pH CR OH BON De M EE MHQ is D frkp
Be ne € Sy @ | @ 0 EE RS D  Œ'e PO Mo heu ED ee
Des © MODE ar HÉBR  Oet E  < 06 Œ M SH et D.
© HI26 D Ét O D «+ BH veau + CC u
BC bd GO pe SE Be fu @ © E 2 œ br ubo < G
CRE Bo 8 EU Ouvrez 4 BB at ca ù 6 0 &
EH D Gr D D eu oO 5m nn À Speo Sn El uw
Go Er © DU EE # + Got Cu 7 HS Bo 4 vp£g oouvbkk He
Bb + E + Q%4.,0 HE + À ® 4 Han XE UE cc
mere HU HE D HO MECS 5 € + + 0 6 D 4 a mn
és be D < 03 3 £ £ La &© + P mn be #4 ul @ p'@ o
Ho un o6n bé He BE" 4 G@ de 5
CRE  @ des G à DOM EUvES “% 0e Bag. DOM ü
d £ ÉHeeOoù ES 4 ©bS o # d RD RE © ="
Le CR SE LES pb © 5 E D fou mA
$, Det shHkbae D DO che à et 4 & 5 0 0 BE @E «+ É
4. HU 4 D ee p mu's 5 D] rs “4 u & © &@ © 4 4 ct
56 Hu © HO É ù w 6 & HE e 5 Eu Q s
bep Ep ® D &i @ 1 = 5 5 D © % — Low Ho U'H à sm
& 5 o0p 65 EU H œ 5 DRE CH a
Er gro “4 Bip Who nm # © < É G Reme e El
: æÈi BI EE TUE  MHD or : H DE UE OR ca
EN E BREBE US  H<u @ = © DS 56 4 HO ME CO 5 à 0
D Oo ‘© 4h E @ He 4 BH. 0 W € hr 3 060% mo ect @ ir
MED 0 & bts D OH be © D fe x © 4 b & © À 0 65 & 0 à
Hum E o £e QU © HD OO < HIOE 1 & He Bpp D ou HO ER
D PH @ LEOENMS He @ Hb © | u » © @ B }L a Ô hic da ©
ED EMH su o & © b@ EU © 0m @ D La EBFeSeE #4 @ D + ü D
+ à RES œ Dr 54 D CNRS LES + EH Ë
Hot  G@ @ RAR © ah © w - ko LE on à HE A pe
HEC Uri er fe 5 © © CES 2 8e hæ+buk BG IE Wir
&& EE duo Be + un GÉE © 0 Eve td D & 5 4 @ @ :
ü &æ BE Oo 6 & © © H à #4 bu E voe a Oo EE Be @
HER GB GG ® n æ ee DB DE M Ho B  & An
BEU nECeENRE LE HQ CES & HQE Do D 2 Ro pue ni,
A Ë RS 0 G + E «fo HS HE D Kk © D ho 8 © o
L'S 4m #00 0 ù @. ® Le CRE e Hœë HT 4 HO oo nn
HO D Drout HR HUE BE E ® s oh © @ a CRE
CO  &uU HF € © © be fe D © bre © D of he @ gp
6H CE ne + 5 © Be O ct CR o x 26 © &C & 0 8 Qu UK
our ÊE ro +8 D & CE w Loperris e es 6 "0
Hd He Do HE 0H: ge © " EQhRpe Lo d proton
She db eme 5 où ® 1 o à WE 500 bé 6 4 d @
LOG Pebe 2 mn "Mn H oo e o© Ha o nn © ND et B ce Ur
#HEçou ét DobE CES + H Het D D «+ à NO ENBRO Re à
CRE ® UE 4 Oo Be rs ÿ © G + Do® VO iQ he HG =
Dep KO E  c+ Bb © CRE a Hu ob Ga E  &@  w #4 ®
OR 06 4 +5 bu CRE HE £ CARRE D 9 DO et
CR HO € En Oo à b- æ ont Ô 1 Le D @ ©
EQDUE HER Be pen ou CES & on4+ beñx a Eu @ D, pe
oi HERBE GO Be bn beto u cl H GE d & Ho po
HuUs BOXE Bei @ D «+ p o DRE: u ob PA 1
CR ou a H + ha Gu © 5 O6 et u ES ir
£ BU De EF D @ DE + re ® We  o @ ME E 4 "4 ui
HDÇU 0OF6GEE D @ pi 4 5 Di EH @ © a - re
De HD do @ MH CE up 5 © 5 UD -
ER Hu Be en 5 DO ou bo D '
101 D moe Fu ® + © 1 - 5 à
@ CE CE re
ET = o Î on

ETS gs por

D» oBmprle péBeaæu Q O0 44+u BBD | 1 BE 0 Doro ts
OR D HO NS MH OH ®H à p ni
WRRE fé EE « 5 5 © æ Ho Ë U pb Be AR 04
D © Vo Fr © {5 ESS be DOME BOSSER DH D OO LE + HE ® 0 ©
uw © HN EE DE 0 oO &E © - bb - her 0 D O5 4HE
% Ho «ot g home pbs DE & RE DE © 4 er E 0 £ © & Bec
HD QE D'o ui. D OF ROME DOME ®'0 0 © 06 so & cn Of
CHRDO PEN BI EE BOB Hd QHON ECM À EE - Hoobre D @ OR
hORRHGES nb ke [og pp 25060680 00560 Fée æ CRE BE
@ OA D ire © cts 0 [HA oo Gi 4 B® 4 M FO 0 0 Re 4 @ 4 & a ü
Ho pu Re Ge OP 5 ue O cr wire BU © @b «M = D db
Bent e © O0 6 | Mt @ ® 5e n CS o + + or
E dis cp D | Ba D Hide @ BEN pgeæp Es D pe a Ft et 5 @
P & Ed Hop € © +0 0 CE B, ® < 5 HD © -< D U
BERO BARRE © ES d DS OE © deu © Mbe 8 bb eo + 4 m D «+
Doc @ 2h un À  dÉ DS HO DO. «+0 SH» à &. ® Do O0 € He 3
DS pENREE ER DE RO PHe ME DE RG œ CRE: » o 5 © œ ©
& EF RES à UK OO pQUHERTO HUE OC D © EE & »ù É OR ce Do ù  d
5 Met D 6 6 er UE © & "4 ©. BE 2e 6 LORS CR
& @ D O9 € 4 m6 24e # DE oA RMb À Ep +5 ü © & CR He ï-
“ MEME HR À & Rp <+ D CU 0 DE D Fe D © 5 © "5 &
Re OUE &OÉE DK OD D Up & O0 FE uw © D HO mu HE
HG HE E we 40 «4 0 É So HD Dh p@ pe £ PB nor o
Ge nb eb GHOOË 5 PR DE sé HE HD m E A + 4 OH & © & 6 ®
GE CNE Oct 4 @ ct CAN eUHE ® æu & @ u 5 EE @.
DH DER HOME E 2 a DE Be ob EE  ® u "© ee ao sa
D ON ip Het ®  #@ ® 6 DE d dt D CO + o œ + Hu & @
F . & +0 & DD W HU BEBE 6 vHph EF 0 @ © u ir  @ 540
E Ru ie He OÙ HO 0 +mU ee 6 À & M @ © BH ot 5
o = se jee BOiU G 06 À 5 Eu be pe “ 5 D © © p À
LHEbE 07066 NH RO0 ES PhOÉS bre n » iv ü D D @ is
MEeGEE à sE- BH Ep 0 ® pb @ CHHO KE & ei © ü u er
OO de of BG _ a EREE © Fée GÉ a 0 w E © "5 © & 1
5 OMR E cb EE ® + Hfect, D -0 DH Ge & M D 4 5 ©
CAES @ RE + CRE) e 20 ,4 Dom ® & Q "+ um < HE
© = mp &G « Fam KB DH ra 0 © æ CT ë
HOMMES © vE, ® ou HO ‘d ® * ® uw CS B 5 4 CRE «
pH HU M. «vi DO 5 © D ,0 0 Br o € a mn BU be ® + ü @
K Ru po OH @ F5 5 po ,H&ætE D © D D %« a 5 Eu 0 5 6
bp oebO®mR EG © Le bORR | ® 1 ® H & @ & rl Bo «+ Ô
We  H du E 6 © Ëo @ Do pour CR Êl # a ® ow & D
c'e RSuUEGO OHHEE Drum & © + - © a Ho < e
BÉHE®SO PF æ® 0 U QE +R 7H 0 - o ge ‘3 CRE à
D RU Ge U DRE En te ® £ 5 H@ «4 OO br D Ê œ & O1 «4 © bb
+ © D © 0 &® b< CNE 5 @ < b œ CE 5 ES
RAGE ER EE où DEN du * 4 u 9 a e Ra æ 8: E
van HeuA * © +56 DEUUH £ bp 0'0 a o » œ 4 © » &@
D oHeourE HR © cie Ô EE 4 oc FI a D om rw
HE m0 0 = ap 15 to Hu ü He + @ da vs + DE LS
BH 240 40 u ® da Fo © oupus 9 _o » © œ o üu 6 4 Go
ÉEMboOË Sr 0 Ro © DORE o5eon Et æ G 8 a 4 Fr 6
F£eobuep 4 E © BhE + ° & 6 H & u ® & 5 e fe uw
bær 8 5 # CRETE B 4 Ton 5 He be “4 ‘© B. & à a ü
W O . @ OF O Ho 0 @,, Oh 6 © 4 R © 5 æ E CE: E =
MH EE Ed @ Her H Ô w #4 @ E @ be © 5 & ét + © wa CR
oo am buE & m'y DRE © 4 Eu 4 9 Fe 5 & GK Fo te
OH. w Q © 6 HE À 5 ü'o © CES - 5 o du 5 © 5
D @.0m «+ em 6 rw SGH PR CRE) @ © 5 … & nu
Bebe Bet 25 au do = 5 À *“e Re ü o + © &
VON ONMmEEF mé He O D Hip G + œ É &æ © üu &
E © M 0 @ CHR H»o3e Bb D 0 5 w & w . EH æ
D Ho un Hp O ® 1 FRET: w E 0 u He £ E 5 ©
GO FE By # © EF a 6 Ù «+ p dal CES pe + ° ü E £ p
+ œ D a QE he ® #4 ® «+ Hope D œ& be pe) 5
PE RU MH @ É Bo À æ H # O4 © W ® «+ e æ É œ œ #0
do 2 0 & D 5 a m © © CHE pe & ® 5 se & &
BEQU + " & +0 LE er & ® 5 © u FH a 4 Het
de oo © RP - 68 5 @ + © © Ru + CES e + 5 0 où
H @ 6 ME FN CE ® ü & En 29 & œ cd ah w ©
+ 6 & © ÿ 24 0 be sr jo 6 oO & 's E «+ CRE
Ho +R 0 5 œ 6 0 œ En CARS & 3 &
D OHGE © BUEÉ ke ® CR u b & + a
Ha 6  Q 1 @ we fa O © Fe a ct
LA Où + O œ a mit 5 .
pe pe m1 + h

È
E Gohre

phase, les prix le vente du gaz proiui
ncertés entre le titulaire et l'Autorit:
fils puissent être acceptés par les nou 38

s et sous la seule réserve qu'ils laisse

raisonnaole.

äe/

cedante consilèrera sur un pisd'stricte .‘ég
nts bencficiaires de concessions minières du seconû 5:

qui, à un mêre instant, seraient en concurrence pour placer lei *
de gaz sur le marche tunisier. -

DES

2 - Le tituiaire pourra à tout moment se libérer des obligations u
présent article comne il est dit au paragraphe 5 de l'article 19
ci-lessus.

äârticle 82.- Prix de vente des hydrocarbures bruts liquiies :

En tout état de oause, le titulaire sera teru à un prix de vente des
hydrocarbures liquilies bruts extraits par lui qui né sera pas sen-
giblement inférieur ‘au prix de vente normal" défini oi-après, tout en
lui permettant de trouver un débouché pour la totalité de sa productio

Le "prix de vente normal" d'un _byirocarbure liquide brut au sens du
present cahier des charges sera celui qui cembiné aux autres ?
entrant en ligne de conpte tels les assurances et le frêt, donnera sur
les marckes qui constitueront un debouché normal pour ia pro:
i un prix comparable à celui obtenu à partir des brut
roverances et dc qua comparables concourant également

ité
ent normal des mêmes marchés.

E

ii
L

ê

Les cours nier mole de calcul seront les cours
mondiaux normalement dratiques à jans les transactions commerciale
régulières, i celles de ces transactions qui auraient fie
caractere

ârticle B3.—

Le titulaire est tenu de fair
par lui d'avoir un domicile ounuu en

Valablement faites

ärtiole 86.- Nationalité du personnel :

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne ; toutefois, le titulaire
pourra employer des ressortissants de tous autres pays dans la

mesure où il ne trouverait pas parmi les ressortissants de la
République Tunisienne du personnel ayant l'expérience et les qualifi-
cations nécessaires.

ärticle 87. Formation de techniciens en matière de recherches
d'hydrocarbures :

Le titulaire s'engage à faciliter, dans la plus large mesure compatible
avec la bonne marche de 5es travaux, la formation de personnel technique
et de main-l'oeuvre siccialisée en matière Je recherches d'hydrocarbures
tunisiens.

a cette fin, et dans des conditions qui seront Tixées d'un commun accori
entre le titulaire et l'auturite conceltante, le titulaire organisera,
cheque fois que ses travaux d'ex,loitation le reniront jossible, des
cours @t stages dans les centres de formation professionnelle corres-
pondant aux diverses tecnniques qu'il mettra en oeuvre sur ses chantiers.

ärticlo ÊS.- admission et circulation du personnel étranger à

Sauf restrictions qui seraient nécessaires du point de vue de la

5 ité du Territoire ou de la Défense Nationale, compte tenu de
l'engagement qui fait l'objet de l'article 87 ci—tessus, st dans le

cadre de la reglementation applicable aux travailleurs étrangers, l'âuto-
rité concsdante facilitera l'admission en Tunisie, et la libre circu-
lation sur le lerritoire Tunisien du personnel et de la main d'oeuvre
qualifiée do nationalité étrangere dont pourrait avoir besoin le
titulaire pour la bonne mere de ses travaux, et qu'il n'aurait pas
recruté dans le cadre des disvositions de l'article 86,

ss

eo ot" bit HOMNHEHOS QE Île Por Re mt  |p Lo pa où op Et n
où 6 a ® |» -OiD 20 6€ Î|n E < @ |» Fo vu gp & |
Ba ou d m8 Br +£p 4 wir Rp 9» @ a o om a
Hp oo on fe Éyu a 6 æubaen |é mo E Oo | a ü 30 er fi
Sos hu |o + @® "3 9 © © 0 @ CRT Hi [e a CE
sd best osten opho D Bo me  |is mn oc D pat ï
du br oo nor own bp [eo Su bp  @ews Jo ol wo mr op fu
Def O ++ Dh RERO ® D et tr: k & We O de
où np HO 2H, 0 HA 4H © ww Aÿ #s + au [a
E & br fùD mebocsoed+sré le 4 1 oo Î|e u .® momie À
Où dns + + 00 ,,0 # @ et ® Ho bp + DB D @ er
Ho RG Fe @ à 1 Oo Ham ! © © 5 © 1 u a a &
5 & HU où ou D. Db + 8 + Re Ho
Re PE BQL + BÉRO ARBRES à CS oo Re À œ oO ÉE
& D bu bee ® Obcehbo #5 di © De à 6 2 E ro
De bd LR M  d< Ho Bd 'C Be Q BAS et uù D po
Ge PEN GSN & RS Cobburnn 4 - FH  ® 0 © É  ü & O #
& GS @ ® & a D DE RE D 20H ® e CCR EE
HO EL pue obeé & De Ulis @ u A Ë Re D ok + ® ©
Dear OO G GR 6 + vw vCEDEUR  @ 4 D. RUE ® D He
5 4 & Oo & CS PENRS SES HO @  ® dd 1 5 @ ps
Ha = MORE do OH o + a pe & w mi 2
LB Qu“ bo B  & & 5 pb o 4 à CS M B bo @ © @ E
x HU GE CG ER dt & RH boTDEe CR a
Ne = BE (2 œ be eo œ He ® æ He oct & uw u "c Fa
& © EG à B © HO & Hu ii © U O& HE © 0 «À Œ &
à © Un Gb Ep Mn CH de pm ® OH DU D & ü nm
BE [OS Ere ÿ CR CS æ es
9 < o&5 Hh Ho de ® Om Oo #4 CRE H o se
É & DE Heu 6 PŒRUURE UE o EF OMR € © # ra e
ie Ee dÿ o HD Ho O0 per Ê Boop mm À + &
5 UD GbÉ © EE eo Ho HD NH D «+ ee ü
a u H < HB & À 0e PH bp A CRC 2
a © Head  P6 © We un ip p MH 3 6 0 HO vE 2 e *G
ü E DR EUX D MMED EF DO 070 É © Bk+e © a É
D © H Sd GO OUR HdHRRR © à D PR +» æ ca
CR BE 5 H 0 CDeNUGeLEERN LE E Ë Eu
a Ede  @on BE * Hu me © æ® et  c OH HN œm + 4 a
D + ET Oo h« ñ Do o+ HO RO D £ Ho ct @ Et a, o
5 w HO HD  w DR HOMME p 0 £ mn mn
CES QU HUE oem HN 4 be ü
a D æok © D UHdæ+ + F + @ En a
® & Fo 9oE ER © &f 5 CS e VE @
ER CR HE B  p & bÉÉE C®&® E ® w
ee @ COR © Oo ®@ à où « a 6 m — ee
HG 14 CS £ 6 ue Sn . ü œ CES
© à fi + TE + cf 5 no» 5 œ S wo
5 o 5 & Bu OH oi O0 Fe he É OP
Ba æ BR  @  @  N 2 0 © 0 © ® CR 8 5 œ@i
+ œ HU “4 55 0e +R HE ds œ bio
E © ce HD H © - Bip | 6 5 © ü “EE & ù
BE Hu ge + ® A SÈBEN 5 E BG
! UE w_m © HE our ar hp = ei ER
6 « 4 où + Hi © @ us & en
He br œ 5 # œ BD" o fe & .
+ & & ü œ uw EE © e D e w ü
É un & Be 6 D g “6 5 &
CRE CES œ vs o nb se œ 8 ü 5
vue 7 a 5 D 5 du He ao ni
cb e & 5 de pe ü e+ s ri @
‘4 o H@ Hire © 0 œ x ct ww
n & œ DD HUE Bi ot u
Ë &  Daæh D + Bo
Eu 5H m À 5 Ko 1
& © Bo dou HE 5 2e
# & @ «4 ® ee
CS pi :
LE mu  &&w PR
a w He © !
u ü +
£ ®

ji

Dispositions particulières :

on des périmètres élémentaires

+

est convenu expressément que les périmètres élémentaires, tels qu'ils
ssuitent la définition du tableau annexé au décret du ler Janvier 1953
et vise r l'article 37 de ce dernier, seront considéres comme corres-
gsondant Lo une superficie constante de quatrs certs hectares (400), notam—
ment pour l'apslication des articles 5, 6, 7 et 21 du présent cahier des
charges, relatifs aux reductions de surface automatiques, pénales ou
volontaires.

: - Délai de mise en demeure en cas de dechéance :
2 Dél d: d de dech

Le délai de la mise en demeure adressée au titulaire en application de
l'article 78, paragraihe 2 ci-iessus, pour régulariser sa situation, et

qui ne pourra être inférieur & six mois, devra tenir compte du temps raison-
A nablement necessaire, eu égari aux circonstances, pour accomplir les

actes prévus. l

En ces de recours à l'arbitrage contre la mise en demeure, le tribunal

arbitral aura tout pouvoir, soit avant dirs droit, soit icrs de la décision
è au fond, pour accorder au titulaire tels délais qu'il estimera légitimes.

3 - Transport à l'exportation :

Pour le transport à l'exportation des minéraux du second groupe et produit
ge dérivés, le titulaire pourra utiliser à sa discrétion tous navires pétro-
LE licrs, péniches, pontons de chargement et de déchargensnt et autres sys-

è ièmes de chargement et de déchargement de son choix, qu'ils lui appartien-
u nent ou qu'ils appartienront à des tiers j; étant entendu ceyrendant que si
5 la République Tunisienne met à la disposition du titulaire des navires
Es liers ou des péniches qui lui appartiennent ou qui appartiennent à
ié à participation majoritaire de l'Etat, qui fonctiotment sous
EE e direct et qui soient en état convenable, le titulaire pourra
Ë de les utilisor, à condition qu'une telle utilisatien re soit
éreuse pour le titulaire quo l'utilisatica de ses proires navi
ou péniches ou de ceux de tiers transporteurs maritimes qualifiés, et éta
entendu également que si le titulaire a recours à des tiers trans,orteurs
maritimes il devra, à conditions at à prix oomsarables, donner la preféron-
ce à des navires battant pavillon tunisien.

BprerJIa-ROTA OUDAOT FM

au

leFeuotien

2T9STUTH np
z8208c 27

aTuonoom,T 8
sezine (1B2%,p o1te

ax

4 T In04

UnZ +2:

ITaTST

8 uoTqueauoo
UeTPIPUATA

a

quesexd ne

fqueueznetierin

SAD JATUEO

“safzryo

Ébsesd

gsuenare

ezea es

ed:

TI

ET eno1 anoû eweu ep rues ue

s

+

nb stsrmnotir

BIfuexs seine, p JTuINOr

ÉERSS

waqians ve

eareprouco

SAJ8SeX 98

mire À saoata ser

*£8axe

(Le

soxreriuoxe (

UT

T

pe

“00 827

A

CRE

egdde pi
Aop 84

e3 np uorarorrond PT

ex

2112900.

HOTEsAJIdET

ser

2% pour

Sr ile nr 2"
Banque Centrale de Tunisie

» 1009 Dcez/s? TUE, le .
Le Gcuverneur de la Banque Centrale de Tmisie
à
Morsieur le Président Directeur Géréral de

la "Canadian Industrial Gas Ang Oil Lta"
Monsieur lo Président Directeur Général
de la " Th. Yeisser K.G, *

NV
Hessieurs,

En application des dispositions de La Convention (et noten—
ment de son article 7, paragraphe 9), conclus cs jour entre l'Etat
Tmisien et vos Compagnies, et des textes y annexés, j'ai l'honneur
de vous confirmer mon accorë eur la precéädure suivente qui régirs vos
opérations de change relatives à vos activités de recherches et
d'exploitation d'hydrocarbures.

Yos Compagnies (qui seront ci-après dénommées "le Titulaire
s'engagent à respecter la rèslenentation des changes Timisienne à
l'exception de ce qui suit :

A/ - Phase d'ernloration ot de mise en production

. Durant cette phase, le titulaire est autorisé à payer en

= devises étrangères, directement sur ses propres disporièilités se
trouvant à l'extérieur de Tunisie, toutes les dénenses d'exploration
et de mise en proëuction sous réserve des dispositions suiventes :

- Le Titulaire s'engage à reyer intégralement en dirars
en Tunisie les entrerrises résidentes à titre permanent
en Tunisie.

sfoos
EL PA
- Il pourra payer er devises étrengères, les entrenrises
étrangères non résidentes a Tunisie, spécialisées dans
la recherche même dans le cas où elles entretiennent des
bases d'opération en Tunisie pour les besoins des contra:
conclus ders le ceère de la Convention à leaquelle la
présente letire est annezése

Dans le cas où ces Entreprises seraient intégralement payée
à l'Etrerger, elles doivent s'enseger à rapatrier an Tmisie les

somæs nécessaires à leurs dépenses locales.
- Le titulaire transferere en Tunisie, des devises conver-
tibles pour leur conversion er dinars afin de faire face
à ses dépenses en dinars.

u B/ - Phase d'exploitation avec ou sans poursuite de l'exploration :

Pour chacune de ses exportations d'hyérocartures, le titu-
laire est autorisé à ne rapatrier en Tunisie que 50 # dss produits
de vente et cele tant que le montent cumulé des profits nets retirée
par lui n'aura pas atteint 5 fois le montant cumulé de toutes les
dépenses relatives à le seule exploration à l'exclusion des dépenses
de développent, de production et d'exploitation, 50% æront consexx
à l'étranger. Dès que cette condition est recplis, le pourcentage
de 50 $ qui sers conservé à l'étrenger sers remené à 40 $ et les
60 $ seront rapatriés.

Le titulaire sera term de rapatrier un pourcentage plus
élevé dans le cas où les sommes rametriées n'auront pas suffi à
couvrir la totalité de ses paiements en dinars.

En contrepartie de le présents dérogation, le titulaires es-
exclu, à l'exception des trersferts prézus à l'occasion des réajus-
tements envisagés ci-dessous, du bénéfice de tous autres modes
d'attribution de devises pour lui même, mon personnel, ses contrac-
teurs et ses sous-contracteurs lesquels restent essujettis aux con-
ditions èu paragraphe À ci-dessus.

Il est entendu que le titulaire reste autorisé à payer
directement sur ses propres disponitilités se trouvant à l'extérieu
de la Tunisie et sous réserve des dispositions suivantes, ses déper-

# ses de développezent, de production, d'emploitation et de continue-
ton de l'exploretion 3

e - Le titulaire s'ençege È peyer intégralement en diners
en Tunisie les entreprises résidentes à titre permanent
; en Tunisie.

fo.

3
ä
LI

- Il pourra payer en devises étrargères les entreprises étrançères
non résidentes er Tunisie, spécialisées dans la recherche, le
développezent, l'exploitation et le production des hydrocartures
nême dans le cas où elles entretiennemt les bases d'océration er
Tunisie pour les besoirs des contrats conclus dans le cadre de
la convention mentionnée ci-dessus.

En ce qui concerne Je salaire payé aux personnes de naticralité
étrangères qui sont eployées par le titulaire en Tunisie, une partie
reisonnable de ce salaire sera payée en diners en Tunisie et le solde,
auquel s'ajouteront les charges pour avantages sociaux qui sont rayebles
der ces personnes dans le rays où elle ont leur écmicile, pourra :

1 ) - pendant la phase de recherches être peyé hors de Tunisie en devises
étrangères ; .
2 )— perdant la phase d'explcitatlon, Stre rayé en devises étrençères
provenant de la conversion de dinars.
s
Les personnes de nationalité étrafgère employées par des so
entreprereurs du T{tuleire pour une péricäe n'excédant pas six (5) mois
pourront Étre payées hors de Tunisie en devises étrergères dans le cas
où leur frais de séjour en Tunisie sont pris en charge par leur employeur.
Après cette période de six-(6) mois, elles bénéficieront ên mêre traitersr
que celui qui est accordé aux employés du Titulaire en vertu di parasrart
précédente

Tous les employés étrangers im Titulaire et de see sous-entre-
preneurs qui sont eployés en Tunisie seront soumis à l'inposi on sur le
revenu en Tmisie.

Le titulaire ne pourra recourir À aucune forme de finmceent
provenant des banques résidentes en Tunisie sauf pour les cas de découvert
de courte durée dûs à des retards dans les orérations de conversion en
dinars de devises disponibles en Tunisie.

Tous les aix mois des réajustements seront effectués en fonction
de situatiors ou balance faisant ressortir les disronttilités er dinars
en Tunisie du titulaire.

Le tituleire derendsra en premier lieu le transfert des soldes
créditeurs en dinars. Si le trarsfert n'est pas effectué dans le nois qui

suit la deuende et si le Banque Centrale n'a pas formulé un avis motivé
contraire au transfert demandé le titulaire est autorisé à diminuer lee
sommes qu'il est tenu de rapatrier sur les premières exportations qui sui-
ent et ce, juscu'è concurrence du solde créditeur en Dinars résultant

des balances serestrielles,

el
-4-
Si la Barque Centrale formule dans le neis ci-dessus

consiâéré un avis motivé contraire concernent telle ou telle partie
éu solde semestriel créditeur en dinars du titulaire, seul le montant

' contesté re pourra faire l'objet de trensfert où de retenue sur les
rapatriements subséquents. Le zontant contesté sera alors soumie dere
le mois qui suit l'avis motiré de la Banque Centrale à une comissior
de conciliation composée de trois membres, le premier représentant le
Banque Centrale, le second représentant le titulaire et le troisième
nommé par les représentant des deux parties et qui dsvre tre d'une
rationalité différente de celle des deux parties. L'avis de la ccrmmie
liera les parties et devra être formulé dans les 4 mois qui suivent
l'avis motivé de laBanque Centrale.

CAXADIAN INDUSTRIAL
4 OIL LTD ET TE. WHISSIR EG 1
124, Fue de Yougoslavie j

— TUNIS —

A+ ZOUAOUT

